Exhibit 10.1

SUBLEASE

This Sublease Agreement (“Sublease”) is made on this 2nd day of November, 2017
by and between Aclaris Therapeutics Inc., a Delaware corporation, with offices
located at 101 Lindenwood Drive, Suite 400, Malvern, Pennsylvania 19355
(“Subtenant”), and Auxilium Pharmaceuticals, LLC, a Delaware limited liability
company, with offices located at 1400 Atwater Drive, Malvern, PA 19355
(“Sublandlord”).

WITNESSETH:

WHEREAS, on July 16, 2012 Sublandlord entered into a Lease (“Master Lease”) with
Chesterbrook Partners, LP (“Master Landlord”) as more specifically described in
the Master Lease attached hereto and incorporated as Exhibit A, for
approximately 74,516 rentable square feet (“Master Lease Premises”) as more
specifically described in the Master Lease constituting the entire office
building owned by the Master Landlord and located at 640 Lee Road, Wayne, PA
(“Building”), and

WHEREAS, Sublandlord desires to sublease to Subtenant a total of 33,019 square
feet consisting of the entire second floor of the Master Lease Premises and a
portion of the first floor, and Subtenant desires to sublease the same from
Sublandlord.

NOW, THEREFORE, the Sublandlord and the Subtenant, in consideration of the
mutual covenants and conditions set forth herein do hereby agree as follows:

1.         Sublease Premises.  Sublandlord hereby subleases to Subtenant, and
Subtenant subleases from Sublandlord, the Sublease Premises, upon the terms,
conditions, covenants and agreements hereinafter set forth in this
Sublease.  The Sublease Premises shall consist of the entire second (2nd) floor
consisting of 24,904 square feet of space and a portion of the first (1st) floor
consisting of 8,115 square feet of space (the “Sublease Premises”) as set forth
on Exhibit B attached hereto.  The Sublease Premises is approximately 44.3% of
the Building, “Subtenant’s Proportionate Share” as set forth in this Sublease
shall be 44.3%.

2.         Term.

(a)         Base Term.  Subject to Master Landlord’s consent as set forth in
Section 16 hereof and Section 7 of the Master Lease, the term of this Sublease
with respect to the Sublease Premises shall begin on December 1, 2017
(“Commencement Date”) and expire on October 31, 2023 (“Expiration Date”) (the
“Term”).  The Term is subject to the term of the Master Lease.  In the event
that the term of the Master Lease expires or is terminated at any time and for
any reason, the Term of this Sublease shall terminate one (1) day prior to the
termination or expiration of the term of the Master Lease.

(b)         Early Access.  Subtenant shall be granted early access to the
Sublease Premises thirty (30) days prior to the Commencement Date (“Early Access
Period”) for purposes





1

--------------------------------------------------------------------------------

 



of installing Subtenant’s furniture, fixtures and equipment (“FF&E”) in addition
to completing any necessary Subtenant Alterations, as defined herein.  Such
early occupancy shall be upon all of the terms and conditions of this Sublease
except that Subtenant shall not be required to pay Base Rent on the Sublease
Premises during the Early Access Period.

3.         Master Lease.

(a)         Subordinate.  The parties agree that this Sublease shall be subject
and subordinate to all of the terms, covenants, conditions and provisions of the
Master Lease.

(b)         Incorporation.         The terms, covenants, conditions and
provisions contained in the Master Lease (including but not limited to the
remedies provided thereunder) are incorporated herein by reference, and shall,
as between Sublandlord and Subtenant, constitute the terms, covenants,
conditions and provisions of this Sublease to the extent consistent with the
terms of this Sublease, as if all references to the landlord thereunder were
references to Sublandlord, and as if all references to the Tenant thereunder
were references to Subtenant; provided, however, that:

(i)         all references in the Master Lease, as incorporated herein by
reference, to: (1) “Fixed Rent” shall refer to the Base Rent payable hereunder,
(2) “Annual Operating Costs” shall refer to all charges and other sums payable
by Subtenant as set forth in this Sublease, in addition to Base Rent, (3)
“Commencement Date” shall refer to the Commencement Date hereunder, (4) “Term”
shall refer to the Term hereunder and (5) “Premises” shall refer to the Sublease
Premises.

(ii)         the following provisions of the Master Lease shall not apply to
this Sublease: (a) Sections 1, 2, 3, 4(b), 4(c), 8, 27, 33, 34, 39, 40, 41,
Exhibits A (floors 1 and 2 only), C, D, E, F, I, J, K, and L of the Master
Lease, (b) any provisions requiring or referring to Tenant Work or Landlord
Work, (c) any provision of the Master Lease allowing or purporting to allow any
rent concessions or abatements, construction allowance, or Work Allowance,
except as may be specifically provided herein, and (d) any provision of the
Master Lease conferring upon the Tenant thereunder any expansion rights,
extension rights, renewal rights, self-help rights, tenant management of the
Building, all references to Guarantor, rights of first offer or first refusal,
except as may be specifically provided herein.

(iii)         Subtenant agrees to faithfully observe and perform the terms,
covenants, conditions and provisions on its part to be observed and performed
hereunder as well as those terms, covenants, conditions and provisions on its
part to be observed and performed by the Tenant under the Master Lease (and
incorporated herein), except to the extent that they are inapplicable to,
inconsistent with or modified by the provisions of this Sublease, but only to
the extent that such obligations are related to the Sublease
Premises.  Sublandlord shall have no duty to undertake capital repairs related
to the Sublease Premises.  Sublandlord and Subtenant hereunder shall have the
respective remedies of Landlord and Tenant under the Master Lease.  Nothing
contained in this Sublease shall be construed to create privity of estate or of
contract between Subtenant and Master Landlord.  Neither Sublandlord nor
Subtenant shall do or permit to





2

--------------------------------------------------------------------------------

 



be done any act or thing which will constitute a breach or violation of any of
the terms, covenants, conditions or provisions of the Master Lease.

(c)         Subtenant Representations.  Subtenant represents and warrants to
Sublandlord that (i) Subtenant is a duly organized and validly existing
corporation in good standing under the laws of the State of Delaware; (ii)
Subtenant has the legal power, rights and authority to enter into this Sublease
and to consummate the transactions contemplated hereby, and (iii) the
individuals executing this Sublease on behalf of Subtenant have the power, right
and authority to bind Subtenant; (iv) subject to the Master Landlord Consent,
this Sublease will be valid and legally binding upon the Subtenant and
enforceable in accordance with its terms and (v) currently there has not been
filed by or against Subtenant a petition in bankruptcy, voluntary or otherwise,
any assignment of for the benefit of creditors, any petition seeking
reorganization or arrangement under the bankruptcy laws of the United States or
any state thereof, or any other action brought pursuant to such bankruptcy laws
with respect to the Subtenant.

(d)         Subtenant Indemnity.  Subtenant will indemnify, defend and hold
Sublandlord harmless from and against all loss, costs, damages, expenses and
liability, including, but not limited to, reasonable attorneys’ fees, which
Sublandlord may incur by reason of any injuries to person or property occurring
in, on or about the Sublease Premises arising by reason of (i) any breach or
default hereunder on Subtenant’s part; (ii) any work done in or to the Sublease
Premises (A) by Subtenant or its agents or contractors, (B) with the consent of
Subtenant (unless performed by or for Sublandlord or Master Landlord) or (C) at
the request of Subtenant; (iii) any act, omission, or negligence of Subtenant,
or any of Subtenant’s agents, invitees, vendors, customers, contractors,
subtenants, licensees or employees (collectively, “Subtenant Parties”); or (iv)
any accident, injury or damage whatsoever to any person or entity occurring
during the Term in the Sublease Premises (except to the extent caused by any
negligence or willful misconduct of Sublandlord or its agents, invitees,
vendors, customers, contractors, subtenants (other than Subtenant), licensees or
employees).  The foregoing indemnity shall be construed to supplement
Subtenant’s obligations in the Master Lease, as incorporated in and made a part
of this Sublease.  Subtenant shall in no case have any rights in respect of the
Sublease Premises greater than Sublandlord’s rights under the Master
Lease.  Notwithstanding any other provision of this Sublease, Sublandlord, as
sublandlord under this Sublease, shall have the benefit of all rights, waivers,
remedies and limitations of liability enjoyed by Master Landlord as the Landlord
under the Master Lease, but (i) except as expressly set forth herein,
Sublandlord shall have no obligation under this Sublease to perform the
obligations of Master Landlord, as Landlord under the Master Lease, including,
without limitation, any obligation to provide services or maintain insurance,
(ii) Sublandlord shall not be bound by any representations or warranties of the
Master Landlord under the Master Lease; (iii) in any instance where the consent
of Master Landlord is required under the terms of the Master Lease, the consent
of Master Landlord shall be required hereunder and, unless as otherwise
expressly provided hereunder, the consent of Sublandlord shall also be required,
which shall not be unreasonably withheld, conditioned or delayed unless
otherwise expressly provided hereunder, and (iv) Sublandlord shall not be liable
to Subtenant for any failure or delay in Master Landlord’s performance of its
obligations as Landlord under the Master Lease unless the Master Landlord’s
refusal to perform pursuant to the Master Lease is due solely to Sublandlord’s
default under the Master Lease.





3

--------------------------------------------------------------------------------

 



(e)         Sublandlord Indemnity.  Sublandlord will indemnify, defend and hold
Subtenant harmless from and against any loss, cost, damage, expense and
liability, including, but not limited to, reasonable attorneys’ fees which
Subtenant may incur by reason of damage to personal property or injury to any
person or persons to the extent arising by reason of (i) any gross negligence or
other fault on the part of Sublandlord, or any of Sublandlord’s agents,
invitees, vendors, customers, contractors, Subtenants (other than Subtenant),
licensees or employees, or (ii) any willful misconduct of Sublandlord, (iii) any
accident, injury or damage whatsoever to any person or entity occurring prior to
the Commencement Date in the Sublease Premises (except to the extent caused by
the willful acts or negligence of Subtenant or its agents, invitees, vendors,
customers, contractors, Subtenants (other than Subtenant), licensees or
employees), or (iv) any breach or default by Sublandlord in the performance or
observance of its covenants or obligations under this Sublease.

(f)         Sublandlord Representations.  Sublandlord represents and warrants to
Subtenant that (i) as of the Commencement Date, Sublandlord is the Tenant under
the Master Lease and has the right to enter into this Sublease subject to
obtaining the Master Landlord Consent; (ii) the Master Lease is in force and
effect and has not been modified or amended; (iii) a true and complete copy of
the Master Lease is attached hereto as Exhibit A and there exist no other
agreements between Master Landlord and Sublandlord governing the use or
occupancy of the Sublease Premises; (iv) to the actual knowledge of Sublandlord,
Sublandlord has neither received from, nor sent to, Master Landlord written
notice of any default under the Master Lease which remains outstanding beyond
the expiration of the applicable grace period set forth therein; (v) there are
no subleases entered into by Sublandlord which are currently in effect and which
affect the use and occupancy of the Sublease Premises; (vi) Sublandlord is a
duly organized, validly existing limited liability company in good standing
under the laws of the State of Delaware; (vii) subject to obtaining Master
Landlord Consent, Sublandlord has the legal power, rights and authority to enter
into this Sublease and to consummate the transactions contemplated hereby;
(viii) the individuals executing this Sublease on behalf of Sublandlord have the
power, right and authority to bind Sublandlord; (ix) subject to obtaining Master
Landlord Consent, this Sublease will be valid and legally binding upon
Sublandlord and enforceable in accordance with its terms; and (x) there has not
been filed by or against Sublandlord a petition in bankruptcy, voluntary or
otherwise, any assignment for the benefit of creditors, any petition seeking
reorganization or arrangement under the bankruptcy laws of the United States or
any state thereof, or any other action brought pursuant to such bankruptcy laws
with respect to Sublandlord.  Sublandlord shall not voluntarily terminate the
Master Lease as it applies to the Sublease Premises during the Term except as
otherwise expressly provided herein.  Sublandlord shall promptly deliver to
Subtenant a copy of any notice of default or termination or any notice relating
to any casualty or taking, given by Sublandlord to Master Landlord or received
by Sublandlord from Master Landlord.

(g)         Defined Terms.  All capitalized terms used but not defined herein
shall have the respective meanings ascribed to them in the Master Lease.

(h)         No Personal Liability.         No member, manager, partner,
director, stockholder or employee of Sublandlord shall ever be personally liable
for a claim of breach of this Sublease.





4

--------------------------------------------------------------------------------

 



(i)         Survival.  This Section 3 shall survive any termination or
expiration of this Sublease.

4.         Use of Sublease Premises.

(a)         Office Use.  The Sublease Premises may only be used for general
office space by Subtenant, and Subtenant shall not, without the Sublandlord’s
prior written consent, use, suffer or permit the use of all or any portion
thereof for any other purpose.  The Subtenant shall use the Sublease Premises
and all parking areas, sidewalks, cafeteria, hallways or other similar
facilities or areas of the Building or the land on which the Building is located
(“Building Parcel”) available for use by the Subtenant in common with other
occupants of the Building (collectively, “Common Areas”) in a careful, lawful,
safe and proper manner and in accordance with all requirements of any
governmental or quasi-governmental body and, in addition, shall comply with such
reasonable rules and regulations as the Master Landlord or Sublandlord may from
time to time impose, as may be permitted under the Lease, upon written notice to
Subtenant.

(b)         reserved

(c)         reserved

(d)         Not Permitted Uses.  The Subtenant shall not use the Sublease
Premises or any of the Common Areas for any use or activity which is hazardous
or which would constitute a nuisance or which: (i) would violate any covenant,
agreement, term, provision or condition of the Master Lease or this Sublease,
(ii) is in contravention of the certificate of occupancy for the Sublease
Premises or the Building, (iii) would violate any requirement of any
governmental or quasi-governmental body or (iv) may in any way impair or
interfere with any of the Building services or the proper and economic heating,
air conditioning, cleaning or other servicing of the Sublease Premises, the
Building, the Common Areas or the Building Parcel or any portion thereof or
impair or interfere with the use of any of the Common Areas by, or occasion
discomfort, inconvenience or annoyance to, other occupants of the Building or
their employees, guests or invitees (including, without limitation, the
Sublandlord) or impair the appearance of the Building.

(e)         Licenses.  If any governmental license or permit shall be required
for the proper and lawful conduct of any business or other activity carried on
in the Sublease Premises (excluding the Certificate of Occupancy for the
Sublandlord Work), the Subtenant shall, at the Subtenant’s sole expense, procure
and thereafter maintain such license or permit, shall promptly submit a copy
thereof to the Sublandlord, and shall comply with the terms and conditions
thereof.

(f)         reserved

5.         Financial Matters.

(a)         Security Deposit.  Upon execution of this Sublease, Subtenant shall
deposit with Sublandlord the cash amount of ONE HUNDRED THIRTY-NINE THOUSAND SIX
HUNDRED SIXTY FIVE and 75/100 Dollars ($139,665.75) (“Security Deposit”) equal
to three





5

--------------------------------------------------------------------------------

 



(3) months Base Rent on the Sublease Premises as security for the performance of
Subtenant’s obligations under this Sublease (“Obligations”).  Security Deposit
shall be held by Sublandlord as a security deposit for the remainder of the term
of this Sublease.  Upon a Subtenant default, the Sublandlord shall have the
right to resort to the Security Deposit, or any portion thereof, without
proceeding first against any other person or property.  Sublandlord shall have
the right to use the Security Deposit to secure any default of Subtenant
hereunder, including, but not limited to, payment of Base Rent, Additional Rent,
service fees, default of interest or other debts of Subtenant due Sublandlord,
repair or replacement of damage to the Premises, or any other sum as to which
Subtenant is in default or for any sum which Sublandlord may expend or may be
required to expend by reason of Subtenant’s default in respect of any of the
terms, covenants and conditions of this Sublease, including, but not limited to,
any damages or deficiency in the re-letting of the Sublease Premises, whether
such damages or deficiencies accrue before or after summary proceedings or other
re-entry by Sublandlord, all of which shall be deemed Obligations
hereunder.  Sublandlord shall not place the Security Deposit in any segregated
or interest bearing account.  In the event that Subtenant shall fully and
faithfully comply with all terms, provisions, covenants and conditions of this
Sublease, including return of the Sublease Premises to Sublandlord in full
accordance with the terms of this Sublease, the Security Deposit, or any portion
remaining thereof, shall be returned to Subtenant thirty (30) days after the
Expiration Date and after delivery of entire possession of the Sublease Premises
to Sublandlord.  If Sublandlord uses any part of the Security Deposit during the
Term in accordance with this Section 5(a), Subtenant shall pay to Sublandlord
such sums as may be necessary to restore the Security Deposit to its full amount
within ten (10) days after Sublandlord’s demand therefore.  Notwithstanding
anything contained herein to the contrary, if Subtenant has not been in default
under this Lease and is not in default on the date which is eighteen (18) months
following the rent commencement date of the Sublease Premises, which date
assuming a March 1, 2018 Rent Commencement Date would be September 1, 2019
(“First Burn-Down Date”), the Security Deposit shall burn down by an amount
equal to one month’s Base Rent, such that the Security Deposit shall equal
$93,110.50.  Provided that Subtenant has not been in default under this Lease
and is not in default on the date which is the first anniversary of the First
Burn-Down Date (ie. September 1, 2019), the Security Deposit shall further burn
down by an amount equal to one month’s Base Rent, such that the Security Deposit
shall equal $46,555.25.

(b)         Base Rent.  Commencing on the Commencement Date, Subtenant shall pay
Base Rent during the Term in accordance with the following Base Rent Schedule:

 

 

 

 

 

Sublease Year

RSF

Rent/RSF

Annual Rate

Monthly Rent

12/1/17 to 2/28/18

24,904

8,115

$19.50

$9.00

$*

$*

$

$*

*Base Rent for the Sublease Premises for 12/17, 1/18 and 2/18 shall be abated

3/1/18 to 2/28/19

24,904

8,115

$19.50

$9.00

$485,628

$73,035

$40,469

$6,086.25

6

--------------------------------------------------------------------------------

 



 

 

 

 

Total monthly Base Rent:

$46,555.25

3/1/19 to 2/29/20

24,904

8,115

$20.00

$9.50

$498,080

$77,092.50

$41,506.67

$6,424.37

Total monthly Base Rent:

$47,931.04

3/1/19 to 2/28/21

24,904

8,115

$20.50

$10.00

$510,532

$81,150

$42,544.33

$6,762.50

Total monthly Base Rent:

$49,306.83

3/1/21 to 2/28/22

24,904

8,115

$21.00

$10.50

$522,984

$85,207.50

$43,582

$7,100.62

Total monthly Base Rent:

$50,682.62

3/1/22 to 2/28/23

24,904

8,115

$21.50

$11.00

$535,436

$89,265

$44,619.67

$7,438.75

Total monthly Base Rent:

$52,058.42

3/1/23 to 10/31/23

24,904

8,115

$22.00

$11.50

$547,888

$93,322.50

$45,657.33

$7,776.87

Total monthly Base Rent:

$53,434.20

 

(c)         Payment Date.  Base Rent shall be payable in advance on the first
day of each month during the Term commencing on the Commencement Date in
accordance with the above Base Rent Schedule.





7

--------------------------------------------------------------------------------

 



(d)         Full Service Lease.  Subject to subsections (f) and (g) herein, this
Sublease is a full service lease with all utility expenses, water, HVAC,
janitorial common area maintenance, taxes and insurance included in the Base
Rent, net of electricity.

(e)         Electric.  Starting on the Commencement Date, Subtenant shall pay
Sublandlord, as Additional Rent, within ten (10) business days after delivery of
the invoice, for electric provided to Subtenant in the Sublease Premises,
payable with each installment of monthly Base Rent.  Alternatively, Subtenant
shall have the right to pay for electricity charges to on a direct basis to the
electricity provider.  Subtenant’s use of electric energy in the Sublease
Premises shall not at any time exceed the capacity of any of the electrical
conductors and equipment in or otherwise serving the Sublease Premises.

(f)         Operating Expense Increase.  Commencing on January 1, 2019 and
during each calendar year thereafter, Subtenant shall pay to Sublandlord as
Additional Rent, with and at the same time as the payments of Base Rent are due,
Subtenant’s Proportionate Share of Annual Operating Costs which exceed the Base
Operating Costs.  For purposes of this Sublease, “Base Operating Costs” shall
mean Annual Operating Costs incurred by Subandlord during the calendar year
2018.

(g)         Taxes Increase.  Commencing on January 1, 2019 and during each
calendar year thereafter, Subtenant shall pay to Sublandlord, as Additional
Rent, with and at the same time as the payments of Base Rent are due,
Subtenant’s Proportionate Share of Annual Tax Costs which exceed the Base Tax
Costs, prorated in equal amounts over the balance of the then-current calendar
year.  Subtenant shall have no right to contest any Taxes assessed against the
Sublease Premises (including the Building).  For purposes of this Sublease,
“Base Tax Costs” shall mean Annual Tax Costs incurred by Subandlord during the
calendar year 2018.

(h)         True-Up.  Sublandlord will deliver to Subtenant within sixty (60)
calendar days after Sublandlord’s receipt of Landlord’s Statement delivered
under the Master Lease, a statement (“Subtenant’s Statement”) showing the actual
amount of Operating Costs and Tax Costs for the calendar year just
ended.  Subtenant will pay Sublandlord, within thirty (30) calendar days of the
receipt of Subtenant’s Statement, such amounts as may be necessary to adjust
Subtenant’s payments (if any) of the estimated Operating Costs and Costs for
such preceding calendar year so that such payments (if any) will equal the
actual amount of any such Operating Costs or Tax Costs payable by Subtenant.  If
Subtenant’s Statement shows that the estimated Operating Costs or Tax Costs paid
by Subtenant exceed the actual Operating Costs or Tax Costs owed by Subtenant
for any calendar year, then Sublandlord will credit Subtenant’s account by an
amount equal to the excess or, if at the end of the Term, refund to Subtenant an
amount equal to the excess.  Failure of Sublandlord to provide Subtenant’s
Statement within the time prescribed will not relieve Subtenant of its
obligations under this Paragraph.  The parties’ obligations hereunder shall
survive expiration or termination of this Sublease.  Subtenant shall have the
same rights as Sublandlord as tenant under the Master Lease to inspect or audit
Master Landlord’s records of Operating Costs and Tax Costs.  Notwithstanding
anything contained herein to the contrary, Subtenant will only be responsible
for Subtenant’s Proportionate Share of the Operating Costs and Tax Costs.





8

--------------------------------------------------------------------------------

 



(i)         Other Services.  Subtenant shall reimburse Sublandlord for the
services requested by Subtenant and provided by Sublandlord hereunder as
Additional Rent.

6.         Specific Covenants of the Parties.  Notwithstanding anything to the
contrary contained herein or in the Master Lease, the parties agree as follow:

(a)         Payment of Rent.

(i)         Subtenant shall pay all Base Rent, Additional Rent (including
without limitation, electric, Tax Costs and Operating Costs and amounts payable
pursuant to Section 5 hereof) when due and, in the case of Base Rent, without
notice or payment of any kind, and without any abatement, deduction or set-off
for any reason whatsoever, except as may be otherwise explicitly provided in
this Sublease.  Base Rent and Additional Rent may be referred to collectively
herein as “Rent.”

(ii)         Rent payable by Subtenant to Sublandlord hereunder shall be paid to
Sublandlord at the address set forth above or at such other place or places as
Sublandlord may designate to Subtenant in writing, in lawful money of the United
States, by good and sufficient check (subject to collection) or at Sublandlord’s
option by wire transfer of immediately available funds to the account designated
by Sublandlord.

(iii)         If Subtenant shall fail to pay Rent when the same is due and
payable, Subtenant shall pay a late payment charge equal to five percent (5%) of
the amount due.  If any payment due under this Sublease shall remain overdue in
excess of ten (10) days, Subtenant shall pay interest on such overdue amount
from the date when such payment or part thereof was due at the Lease Interest
Rate or such lesser amount or rate, if any, as represents the maximum amount or
rate Sublandlord lawfully may charge in respect of Subtenant in such
circumstances.  Such amounts shall be payable as Additional Rent.

(b)         Condition of Sublease Premises.  Subtenant is accepting the Sublease
Premises in “AS IS” condition on the Commencement Date.  Subtenant shall perform
all work to prepare the Subleased Premises for its occupancy in accordance with
the Work Letter attached hereto as Exhibit C.  Subtenant shall be entitled to a
Work Allowance in the amount of $13.00/sf with respect to 24,904 square feet on
the second (2nd) floor only, for a total Work Allowance of $323,752 (based upon
24,904 sf) as per the terms and conditions of the Work Letter.  Subtenant shall
not be entitled to any Work Allowance with respect to the first (1st) floor
space.

(c)         Notices.  Notices and other communications hereunder shall be in
writing and shall be given or made (i) by nationally recognized overnight
courier service providing for overnight delivery (e.g., Federal Express, DHL),
in which case notices shall be deemed given one (1) business day after deposit
with such overnight courier, (ii) by United States certified or registered mail
with return receipt requested provided the sender shall obtain a written receipt
for such delivery, in which case notices shall be deemed given three (3)
business days after deposit with the United States postal service, (iii) in
person, in which case notices shall be deemed given when received, or (iv) by
electronic PDF transmission with written confirmation of receipt of
such transmission.   Either party may change its address or addresses for
notices by a written notice to the other party.  All payments to be made by
Subtenant to Sublandlord shall be





9

--------------------------------------------------------------------------------

 



delivered to Sublandlord at its address set forth below or to such other address
as Sublandlord may hereafter designate in a written notice given under this
paragraph.

 

As of Commencement Date, all notices to Subtenant shall be sent to it to the
attention of:

 

 

 

 

Aclaris Therapeutics, Inc.

 

 

Chief Legal Officer

 

 

kalijackson@aclaristx.com

 

 

 

 

All notices to Sublandlord shall be sent to it to the attention of:

 

 

 

 

 

Vice President Facilities Management & Real Estate

 

 

Endo Pharmaceuticals Inc.

 

 

1400 Atwater Drive

 

 

Malvern, PA 19355

 

 

with a copy to Chief Legal Officer

 

(d)         Time Limits.   Except as expressly set forth herein, the time limits
provided in the Master Lease for the giving of notices, making demands,
performance of any act, condition or covenant, or the exercise of any right,
remedy or option, are changed for the purposes of this Sublease, by shortening
or lengthening the same in each instance by three (3) days as appropriate, so
that notices may be given, demands made, or any act, condition or covenant
performed, or any right, remedy or option hereunder exercised, by Sublandlord or
Subtenant, as the case may be (and each party covenants that it will do so)
within the time limit relating thereto contained in the Master Lease.

(e)         Termination of Master Lease.  If for any reason the term of the
Master Lease is terminated or expires prior to the Expiration Date, this
Sublease shall thereupon automatically terminate.

(f)         Casualty and Condemnation.  If a fire or other casualty which
damages the Sublease Premises occurs, and as a result of such fire or casualty
Sublandlord, as Tenant under the Master Lease, has the right to terminate the
Master Lease in its entirety or with respect to the Sublease Premises pursuant
to the terms of the Master Lease, then Subtenant may, at its election, terminate
this Sublease by notice given to Sublandlord within two (2) days less than the
time frame required by the Master Lease, in which event this Sublease will
terminate on the date selected by Subtenant.  If the Sublease Premises, or such
portion thereof as to render the balance (if reconstructed to the maximum extent
practicable in the circumstances) unsuitable for Subtenant’s purposes, shall be
taken by condemnation or right of eminent domain, Subtenant shall have the right
to terminate this Sublease by giving notice to Sublandlord no later than fifteen
(15) days after Subtenant has been deprived of possession, in which event this
Sublease will terminate as of the fifteenth (15th) day after the date Subtenant
is deprived of possession.  If all or any portion of the Sublease Premises is
damaged by fire or casualty or affected by any exercise of the power of eminent
domain so as to render all or a portion of the Sublease Premises untenantable,
and such portion is not actually used by Subtenant, and this Sublease is not





10

--------------------------------------------------------------------------------

 



terminated, a just proportion of Rent according to the extent of the
untenantability of the Sublease Premises shall be abated from the date of
casualty or taking until the Sublease Premises shall have been put substantially
into proper condition for use and occupation; and in case of a taking which
permanently reduces the rentable floor area of the Sublease Premises, a just
proportion of the Rent shall be abated for the remainder of the Term and
Tenant’s Share shall be adjusted accordingly.  To the extent that the Term of
the Master Lease is tolled, the Term hereunder shall be tolled to the same
extent.

(g)         Assignment and Subletting.

(i)         Subject to the prior written consent of the Master Landlord,
Subtenant may, with Sublandlord’s prior written consent, which will not be
unreasonably withheld or delayed, assign this Sublease or sublet the entire
Sublease Premises.  Subtenant shall not be permitted to assign or sublet a
portion of the Sublease Premises.  Any sale, assignment or transfer (whether by
one or a series of related or unrelated transactions and whether voluntarily,
involuntarily or by operation of law or otherwise) of fifty percent (50%) or
more of the direct or indirect ownership interests in Subtenant, or which
results in a change of the persons having direct or indirect control of
Subtenant, shall be deemed an assignment of this Sublease requiring
Sublandlord’s consent, which will not be unreasonably withheld or
delayed.  Regarding the cafeteria area located on the first floor of the
Sublease Premises, Subtenant shall have the right to contract with a cafeteria
provider or similar vendors (including caterers) to operate the cafeteria during
the Sublease term subject to Sublandlord’s prior approval (and the approval of
Master Landlord if required under the Master Lease) of the food service operator
and the contract with such operator, such approval not to be unreasonably
withheld or delayed, but Subtenant shall not be permitted to separately sublease
the cafeteria to a third party.

(ii)         Notwithstanding anything in this Sublease to the contrary but
subject to the prior written consent of Master Landlord if required under the
Master Lease, Subtenant may assign this Sublease or sublet all or a portion of
the Sublease Premises, without Sublandlord’s consent, to an Affiliate (as
defined below), or in connection with a merger, consolidation or the sale of all
or substantially all of the assets of Subtenant, provided that the proposed
sublease or assignment shall be subject to, and shall comply in all respects
with this Sublease and the Master Lease.

(iii)         As used herein, the term “Affiliate” shall mean an entity which
controls, is controlled by, or is under common control with the entity in
question, where the term “control” means ownership of more than fifty percent
(50%) of the ownership interests in the entity in question and/or the ability to
control the management and operation of the entity in question.

(iv)         Subtenant shall pay all actual reasonable costs and expenses
(including reasonable legal fees) of Sublandlord related to any request for a
sale, assignment or sublease.

(v)         Subtenant shall not be released from any liability under this
Sublease following an assignment or subletting permitted hereunder.





11

--------------------------------------------------------------------------------

 



(h)         Services by Sublandlord.

(i)         Subtenant agrees and acknowledges that Sublandlord is not in control
of the Sublease Premises or of any of the services or facilities that may be
appurtenant to or supplied at the Sublease Premises, including, without
limitation, electricity, heat, air conditioning, water, elevator service,
repairs, maintenance, painting, or parking facilities.  Subject to the terms of
Sec. 16(c) Interruption of Services of the Master Lease, Sublandlord shall not
be responsible for any failure or interruption, for any reason whatsoever, of
any of such services or facilities to be provided by Master Landlord, and
Subtenant agrees that no failure to furnish, or interruption of, any such
services or facilities shall give rise to (i) an abatement, diminution or
reduction of Subtenant’s obligations hereunder whether in whole or in part, (ii)
any constructive eviction, whether in whole or in part, or (iii) any liability
on the part of Sublandlord.  If Subtenant shall require any service or utility
in excess of those provided under the Master Lease, Subtenant shall pay all
costs and expenses of same, as well as all costs and expenses incurred by
Sublandlord in endeavoring to cause Master Landlord to provide same, together
with a three percent (3%) administrative charge.

(ii)         Subtenant shall have access to the Building on a seven (7) days per
week, twenty-four (24) hour basis, three hundred sixty-five (365) days per year
subject to the Master Landlord’s and Sublandlord’s reasonable rules and
regulations.

(i)         Rent Abatement.  Subtenant shall not be entitled to any rent
abatement pursuant to the Master Lease, unless and to the extent Sublandlord
shall receive a rent abatement from Master Landlord pursuant to the Master Lease
with respect to a portion of the Sublease Premises.

7.         Recordation.  Neither this Sublease nor any notice thereof shall be
recorded in any public office.

8.         Refusal by Master Landlord.  Whenever pursuant to the terms of this
Sublease or the Master Lease, Subtenant shall require the consent or approval of
Master Landlord, and Subtenant delivers to Sublandlord a request that Master
Landlord give such consent or approval, then Sublandlord agrees to deliver such
request to Master Landlord promptly after its receipt by Sublandlord.  If after
such delivery of a request for Master Landlord to give its consent or approval,
Master Landlord fails or refuses to give such consent or approval, then,
regardless of whether the Master Lease provides that such consent or approval
shall not be unreasonably withheld and/or delayed, (i) Sublandlord shall have no
liability to Subtenant as a result thereof, and (ii) Sublandlord shall have no
obligation to obtain such consent.

9.         Alterations / Restoration.

(a)         Except as provided herein, Subtenant shall make no alterations,
installations, changes, renovations, additions, replacements or improvements
(“Alterations”) in to or about the Sublease Premises without, in each instance,
(i) the prior written consent of Sublandlord and Master Landlord and (ii)
compliance with the terms and provisions of the





12

--------------------------------------------------------------------------------

 



Master Lease.  Without limiting the forgoing, all alterations will be performed
by contractors reasonably approved by Sublandlord.

(b)         On the date on which this Sublease expires or terminates, Subtenant
shall return possession of the Sublease Premises to Sublandlord in “broom-clean”
condition with any damage caused by Subtenant repaired, ordinary wear and tear,
damage due to fire or other casualty or condemnation excepted.  Prior to the
expiration or termination of this Sublease, Subtenant shall remove from the
Sublease Premises all furniture and trade fixtures installed or to be retained
by Subtenant or its assignees or subtenants, and Subtenant shall repair any
damage resulting from such removal, at Subtenant’s cost and expense.  Any of
Subtenant’s personal property, inclusive of any generator and telecommunications
rooftop equipment not removed as required shall be deemed abandoned, and
Sublandlord may remove, store, sell or otherwise dispose of such property in
such manner as Sublandlord may see fit at Subtenant’s sole cost and expense.

10.         Parking.  Subject to Master Landlord’s consent, Sublandlord shall
provide Subtenant, at no charge, during the entire Term (or any renewal thereof)
with seven (7) reserved parking spaces, located as close to the Sublease
Premises as possible.  Subject to Master Landlord’s consent, Subtenant shall
have the ability to park its vehicles and its employees’ vehicles on an
overnight basis on the Parking Area throughout the Term of the Sublease.

11.         Subordination.  This Sublease and the term and estate hereby granted
are and shall be subject and subordinate to (a) the lien of each mortgage, deed
of trust, security interest or other financing arrangements which may now or at
any time hereafter affect the Sublease Premises, Master Landlord’s or
Sublandlord’s interest therein, (b) the Master Lease, (c) all other matters to
which the Master Lease is subject, including to the lien of any fee mortgage to
the extent that the Master Lease is subject, (d) any ground leases and (e) all
extensions, modifications or amendments to the foregoing.  The foregoing
provision for the subordination of this Sublease and the term and estate hereby
granted shall be self-operative and no further instrument shall be required to
effect any such subordination; but Subtenant shall, however, within five (5)
days after request by Sublandlord, at any time or times, execute and deliver any
and all reasonable instruments that may be necessary or proper to effect such
subordination or to confirm or evidence the same.

12.         Default by Subtenant.  In the event of the breach by Subtenant of
any of the terms, provisions, covenants, conditions or agreements of this
Sublease, or of the Master Lease, except as expressly set forth herein,
Sublandlord shall have all the rights of the Master Landlord under the Master
Lease in addition to any rights hereunder and Subtenant shall be subject to all
provisions thereof respecting the Tenant under the Master Lease with respect to
the Sublease Premises.

13.         Holding Over.  Notwithstanding anything contained in the Master
Lease to the contrary, for each month or portion thereof Subtenant retains
possession of the Sublease Premises, or any portion thereof, after the
expiration or termination of this Sublease, Subtenant shall pay to Sublandlord
one hundred and fifty percent (150%) of the most recent Base Rent pursuant to
Section 5(b) hereof and 100% of Additional Rent and all damages sustained by
Sublandlord by reason of Subtenant’s retention of possession beyond the
expiration or





13

--------------------------------------------------------------------------------

 



termination date of this Sublease and any costs, expenses, reasonable attorneys’
fees, or damages related to Subtenant’s holding.  The provisions of this
paragraph shall not constitute a waiver by Sublandlord of any re-entry rights of
Sublandlord as provided herein or by law.

14.         Maintenance & Repairs.  Subtenant, at Subtenant’s sole cost and
expense and to the extent required of Sublandlord as Tenant under the Master
Lease, shall keep the Sublease Premises in good repair and condition, and shall
perform all obligations of Sublandlord under the Master Lease with respect
thereto unless damage is caused by the negligent or intentional acts of
Sublandlord, in which case, Sublandlord shall undertake such repairs.

15.         Surrender of Sublease Premises.  On the date on which this Sublease
expires or terminates, Subtenant shall return possession of the Sublease
Premises to Sublandlord in “broom-clean” condition with any damage caused by
Subtenant repaired, ordinary wear and tear, damage due to fire or other casualty
or condemnation, and matters excepted.  Prior to the expiration or termination
of this Sublease, Subtenant shall remove from the Sublease Premises all
furniture and trade fixtures installed or to be retained by Subtenant or its
assignees or subtenants, and Subtenant shall repair any damage resulting from
such removal, at Subtenant’s cost and expense.  Any of Subtenant’s personal
property, inclusive of any generator and telecommunications rooftop equipment
not removed as required shall be deemed abandoned, and Sublandlord may remove,
store, sell or otherwise dispose of such property in such manner as Sublandlord
may see fit at Subtenant’s sole cost and expense.

16.         Master Landlord Approval.  This Sublease shall have no effect until
Master Landlord has delivered to Sublandlord its written consent to this
Sublease (“Master Landlord  Consent”) in form and substance reasonably
satisfactory to Sublandlord and Subtenant.  Sublandlord agrees to use reasonable
efforts (without, however, having to incur any cost, expense or liability) to
obtain the Master Landlord Consent.  Notwithstanding any provision of the
Sublease to the contrary, if Sublandlord does not receive the Master Landlord
Consent for any reason whatsoever on or before the date which is thirty (30)
days after the date on which the Master Landlord receives the request for
consent from Sublandlord to this Sublease, then (a) Sublandlord shall not be
obligated to take any further action to obtain Master Landlord Consent and (b)
upon Sublandlord’s or Subtenant’s written election this Sublease shall be deemed
void and no further effect.

17.         Apportionment.  If the Term does not commence on the first day of a
month or end on the last day of a month, Base Rent and all other charges for
such partial month(s) will be paid by Subtenant to Sublandlord at the applicable
rate on a pro rata basis.

18.         Amendment of Master Lease.  Sublandlord shall have the right to
modify or amend the Master Lease without the prior written consent of Subtenant
for non-material modifications.  Sublandlord shall be required to obtain
Subtenant’s prior written consent for any modification or amendment to the
Master Lease which shortens the term of the Master Lease (except as expressly
set forth below), terminates the Master Lease or this Sublease, reduces (in a
material manner) any rights or services to be provided to Subtenant under this
Sublease, increases any financial obligation of Subtenant hereunder, or
increases (in material manner) any non-financial obligation of Subtenant
hereunder.  Any reference in this Sublease to the Master Lease shall mean the
Master Lease as modified or amended from time to time.  After the parties have





14

--------------------------------------------------------------------------------

 



received the Master Landlord Consent hereto, Subtenant shall have the right to
discuss with Master Landlord directly renewal options on the Sublease Premises,
subject to Sublandlord’s rights under the Master Lease.

19.         Governing Law.  Irrespective of the place of execution or
performance, this Sublease shall be governed by and construed in accordance with
the laws of the Commonwealth of Pennsylvania.

20.         Broker.  Sublandlord and Subtenant represent and warrant to each
other that neither one has used the services of a real estate broker in
connection with this Sublease other than Jones Lang LaSalle and Newmark Grubb
Knight Frank ( each a “Broker”).  In the event of a breach of this provision,
the breaching party shall indemnify and defend the non-breaching party for all
costs, claims, expenses, fees (including attorneys’ fees) etc. related to a
broker’s claim.  Sublandlord shall pay Brokers pursuant to a separate written
agreement.

21.         Miscellaneous.

(a)         Prior Understandings: Entire Agreement.  All understandings and
agreements heretofore had between the parties are merged in this Sublease and
any other written agreement(s) made concurrently herewith, which alone fully and
completely express the agreement of the parties.  This Sublease contains a
complete statement of all the agreements and arrangements between the parties
with respect to its subject matter and cannot be changed or terminated
orally.  This Sublease shall be construed without any presumption against the
party drafting this Sublease or causing the same to be drafted.

(b)         Submission to Jurisdiction.  Subtenant and Sublandlord each (i)
irrevocably agrees that any suit, action or other legal proceeding arising out
of or relating to this Sublease may be brought in the courts of the Commonwealth
of Pennsylvania or of the United States of America located in Chester County,
Pennsylvania, (ii) consents to the jurisdiction of each such court in any such
suit, action or proceeding, and (iii) waives any objection which it may have to
the laying of venue of any such suit, action or proceeding in any of such courts
and any claim that any such suit, action or proceeding has been brought in an
inconvenient forum.

(c)         Captions.  The captions in this instrument are used for convenience
in finding the subject matters, and are not to be taken as part of this
instrument, or to be used in determining the intent of the parties, or otherwise
interpreting this Sublease.

(d)         Cost and Expenses.  Without limiting any other rights or remedies of
Sublandlord hereunder, if Subtenant shall be in default under this Sublease and
such default shall remain uncured beyond the expiration of the applicable
notice, grace and cure periods set forth herein, all attorney’s fees and all
other costs and expenses incurred by Sublandlord in enforcing Sublandlord’s
rights hereunder or in collecting any Base Rent or Additional Rent hereunder
shall be Additional Rent hereunder and shall be payable by Subtenant within
thirty (30) days after written notice from Sublandlord and either a judicial
determination of Subtenant’s default or a written acknowledgement by Subtenant
of the same.  Without limiting any other rights or remedies of Subtenant
hereunder, if Sublandlord shall be in default under this Sublease and such
default shall remain uncured beyond the expiration of the applicable notice,
grace and cure





15

--------------------------------------------------------------------------------

 



periods set forth herein, all attorney’s fees and all other costs and expenses
incurred by Subtenant in enforcing Subtenant’s rights hereunder shall be payable
by Sublandlord within thirty (30) days after written notice from Subtenant and
either a judicial determination of Sublandlord’s default or a written
acknowledgement by Sublandlord of the same.

(e)         Recovery of Fees.  If either party commences any action or
proceeding against the other in connection with this Sublease and such action or
proceeding is disposed of, by settlement, judgment or otherwise, favorably to
the party commencing such action or proceeding, such party shall be entitled to
recover from the other party in such action or proceeding, or a subsequently
commenced action or proceeding, the prevailing party’s reasonable attorneys’
fees and disbursements and the reasonable fees and disbursements of consultants
or experts incurred in connection with such action or proceedings.

(f)         Sublandlord’s Right.  Sublandlord or Sublandlord’s agents shall have
the right (but shall not be obligated) to enter the Sublease Premises in any
emergency at any time and with only as much notice as is reasonably practical
(which may be no notice, provided that if Sublandlord has not given Subtenant
prior notice, it shall give written notice as soon as is reasonably practicable
after such emergency entry), and, at other times upon at least three (3)
business day’s prior written notice during normal business hours on business
days (and at Subtenant’s option accompanied by a representative of Subtenant),
to examine or inspect the same and to make such repairs, replacements,
alterations, improvements, or additions as Sublandlord may reasonably deem
necessary or desirable to any portion of the Sublease Premises which Sublandlord
may elect to perform in the Sublease Premises following Subtenant’s failure
within three (3) business days following notice to make repairs or perform any
work which Subtenant is obligated to perform under this Sublease, or for the
purpose of complying with laws, regulations and other directions of governmental
authorities.  Subject to the terms of this Sublease, Subtenant shall permit
Sublandlord to use, repair, maintain and replace pipes, ducts, wires, conduits
and appurtenant fixtures in and through the Sublease Premises and to erect or
install new pipes, ducts, wires, conduits and appurtenant fixtures
therein.  Sublandlord may, during the progress of any work in the Sublease
Premises, take all reasonably necessary materials and equipment into the
Sublease Premises without the same constituting an eviction nor shall Subtenant
be entitled to any abatement of rent while such work is in progress nor to any
damages by reason of loss or interruption of business.  If, after giving the
notice, if any, required above, Subtenant is not present to open and permit an
entry into the Sublease Premises, Sublandlord or Sublandlord’s agent may enter
the same by master key or otherwise whenever such entry may be necessary in the
event of emergency (after trying to give written or oral notice to Subtenant),
and provided reasonable care is exercised to safeguard Subtenant’s property, and
such entry shall not render Sublandlord or its agent liable therefor, nor in any
event shall the obligations of Subtenant hereunder be affected.  In exercising
its rights hereunder, Sublandlord shall make a good faith effort to avoid
disruption of Subtenant’s use of the Sublease Premises and to not enter the
Sublease Premises unescorted by Subtenant personnel.  Master Landlord’s rights
of access set forth in section 12 of the Master Lease are incorporated herein.

(g)         Successors and Assigns.  This Sublease shall apply to all respective
successors and permitted assigns of the parties hereto, but this paragraph shall
not be construed as a consent to any assignment or subletting by Subtenant.  In
the event of a sale of the Building,





16

--------------------------------------------------------------------------------

 



Master Landlord shall be relieved of all covenants and obligations arising after
the date of the Transfer.  In the event of Sublandlord assignment of the Master
Lease, Sublandlord shall be relieved of all covenants and obligations hereunder
arising after the date of such assignment.

(h)         Signatures.  This Sublease may be executed simultaneously in several
counterparts and by facsimile, each of which shall be an original and all of
which shall constitute but one and the same instrument.  The parties agree that
execution of this Sublease by industry standard electronic signature software
and /or by exchanging PDF signatures shall have the same legal force and effect
as the exchange of original signatures, and that in any proceeding arising under
or relating to this Sublease, each party hereby waives any right to raise any
defense or waiver based upon execution of this Sublease by means of such
electronic signatures or maintenance of the executed agreement electronically.

(i)         Building Security.  Subtenant and its employees shall be allowed
access and use of the existing security system currently in use within the
Building.  Sublandlord, at its sole cost and expense, shall supply access cards
to all of Subtenant’s existing and future employees.  Any and all maintenance
costs associated with the Building security system shall be at Sublandlord’s
cost and expense.  Notwithstanding the foregoing, Subtenant shall have the right
to install their own system to cover the Sublease Premises, subject to terms per
the Master Lease.

(j)         Signage.  Subject to the Master Lease, Subtenant shall have the
right to have its name on the Building’s monument sign, together with other
tenants, relative to Subtenant’s Proportionate Share of the Building.  Subtenant
shall have the right, with prior written approval of Sublandlord and Master
Landlord, to install signs within the Building provided they are not visible
from the outside of the Building.

(k)         Existing FF&E.  Subtenant, at no charge, shall be allowed use of the
furniture, fixtures and equipment currently located in the Building in its AS IS
condition and set forth in Exhibit D attached hereto and made a part hereof
(“Existing FF&E”).  Sublandlord makes no representation regarding the condition
of the Existing FF&E nor does Sublandlord give any warranty of fitness for a
particular purpose.  Subtenant is permitted to use the Existing FF&E in the
Sublease Premises and shall not remove any Existing FF&E from the Building for
use in other locations.  Subtenant shall have the option to purchase all or part
of the Existing FF&E in the amount of one dollar ($1.00) during the Term of the
Sublease upon written notice to Sublandlord.  In the event Subtenant does not
elect to purchase all or part of the Existing FF&E, Subtenant shall not remove
the Existing FF&E from the Sublease Premises at the end of the Term of the
Sublease.  Sublandlord represents that as of the Commencement Date, Sublandlord
is the owner of the furniture located in the Sublease Premises and has the right
to sell the furniture to Subtenant as described herein.

(Signatures on next page)

 

 



17

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, this Sublease has been duly executed by Sublandlord and
Subtenant as of the day and year first herein above written.

 

 

 

 

SUBLANDLORD:

 

 

 

 

 

 

 

AUXILIUM PHARMACEUTICALS, LLC

 

a Delaware limited liability company

 

 

 

 

 

 

 

By:

/s/ L. Cunningham

 

 

Name:  L. Cunningham

 

 

Title:  EVP HR

 

 

 

 

 

SUBTENANT:

 

 

 

 

 

ACLARIS THERAPEUTICS, INC.

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ Neal Walker

 

 

Name:  Neal Walker

 

 

Title: President and CEO

 





18

--------------------------------------------------------------------------------

 



List of Exhibits

Exhibit A

Master Lease

Exhibit B

Sublease Premises

Exhibit C

Work Letter

Exhibit D

FF&E Listing

 

 

 



19

--------------------------------------------------------------------------------

 



Exhibit A

Master Lease





 

--------------------------------------------------------------------------------

 



AGREEMENT OF LEASE

 

BETWEEN

 

CHESTERBROOK PARTNERS, LP

 

AND

 

AUXILIUM PHARMACEUTICALS, INC.

 

 

640 LEE ROAD, WAYNE, PA 19087

 

CHESTERBROOK CORPORATE CENTER®

TREDYFFRIN TOWNSHIP

 

CHESTER COUNTY

 

PENNSYLVANIA

 

 



 

--------------------------------------------------------------------------------

 



TABLE OF CONTENTS

 

 

 

 

1.

Parties

1

2.

Demise

1

3.

Term

1

4.

Fixed Rent; Tenant Energy Costs; Annual Operating Costs; Taxes

3

5.

Covenant to Pay Rent and Additional Rent; Late Charge

11

6.

Use

11

7.

Assignment and Subletting

12

8.

Improvement of the Premises; Base Building Improvements

14

9.

Alterations

18

10.

Rules and Regulations

19

11.

Fire or Other Casualty

19

12.

Landlord's Right to Enter

20

13.

Insurance

20

14.

Repairs and Condition of Premises

21

15.

Compliance with Law

22

16.

Services

22

17.

Notice of Breakage, Fire, Theft

25

18.

(Intentionally Deleted)

25

19.

Mechanics' and Other Liens

25

20.

Force Majeure

26

21.

Defaults By Tenant - Remedies

27

22.

Remedies Cumulative

31

23.

Excepted from Premises

31

24.

Lease Subordinated

31

25.

Condemnation

32

26.

(Intentionally Deleted)

33

27.

Notices

33

28.

Definition of "the Landlord"

34

29.

Definition of "the Tenant"

35

30.

Estoppel Certificate; Mortgagee Lease Comments

35

31.

Severability

36

32.

Miscellaneous

36

33.

Brokers

37

34.

Security Deposit

38

35.

Quiet Enjoyment

39

36.

Rights of Mortgage Holder

39

37.

Whole Agreement

39

38.

Financial Statements

39

39.

Option to Extend Term

39

40.

Right of First Offer

41

41.

Generator

42

42.

Default By Landlord

42

 





i

--------------------------------------------------------------------------------

 



EXHIBITS

 

"A" – Floor Plan

 

"B" – Description of the Land

 

"C" – Memorandum of Commencement Date

 

"D" – Tracey Report

 

"E" – Tenant Construction Plans

 

"F" – Early Access By Tenant

 

"G" – Cleaning Specifications

 

"H" – Rules and Regulations

 

"I” – Form of SNDA

 

"J" – Expansion Space

 

"K" – Bid Package Format

 

"L" – Letter of Credit Requirements

 

"M" – Parking Diagram

 

"N" – Monument Sign

 

 



ii

--------------------------------------------------------------------------------

 



AGREEMENT OF LEASE

 

1.         Parties.

 

This Lease is made this 16 th day of July, 2012, by and between CHESTERBROOK
PARTNERS, LP, a limited partnership organized and existing under the laws of the
State of Delaware, whose address is Suite 120, 955 Chesterbrook Boulevard,
Wayne, PA 19087 (hereafter called "Landlord"), and AUXILIUM PHARMACEUTICALS,
INC., a corporation organized and existing under the laws of the State of
Delaware, whose present address is 40 Valley Stream Parkway, Malvern, PA 19355
(hereinafter referred to as "Tenant").

 

It is hereby agreed by and between Landlord and Tenant, intending to be legally
bound, for themselves and for their respective heirs, executors, administrators,
successors and assigns, in the manner following, it being understood that the
Premises are demised under and subject to the following covenants, all of which
are also to be regarded as strict legal conditions:

 

2.         Demise.

 

Landlord does hereby lease and demise to Tenant and Tenant does hereby hire and
take from Landlord, for the term and subject to the provisions hereof, the
Premises (the "Premises") shown shaded on the floor plans (the "Floor Plans")
attached hereto as Exhibit "A", consisting of the entire building (hereinafter
referred to as the "Building") known as 640 Lee Road, Wayne, PA 19087, occupying
or to occupy the parcel of land bounded as described on Exhibit "B" attached
hereto (the "Land"). The Building and Land are sometimes collectively referred
to in this Lease as the "Property". Landlord and Tenant stipulate that the area
of the Premises is 74,516 rentable square feet.

 

3.         Term.

 

(a)         This demise shall be for the term (hereinafter referred to as the
"Term") beginning on the "Commencement Date" of the Term as defined in Article
3(b) of this Lease and ending, without the necessity of notice from either party
to the other, eleven (11) years from and after the Commencement Date if the
Commencement Date shall be the first day of a month, if the Commencement Date
shall be other than the first day of the month, then from and after the first
day of the month next following the Commencement Date.

 

(b)         The Term shall commence (the "Commencement Date") on the date the
Premises are ready for occupancy, estimated to be January 1, 2013; provided,
however, that the Commencement Date shall not occur prior to January 1, 2013,
unless Tenant or anyone claiming under or through Tenant first occupies any part
of the Premises for the commencement of business operations therein
(specifically excluding any move in or fit-out work by Tenant), in which event
the date of occupancy shall be the Commencement Date.

 

The Premises shall be deemed "ready for occupancy" on the date the work to be
performed by Landlord in the Premises in accordance with this Lease shall be
"Substantially Complete.” The terms "Substantial Completion" or "Substantially
Complete" shall mean: (i) the state of completion of Base Building Improvements
and Tenant Improvements (both as defined in Article 8 of this Lease) which will,
except for any improvements or work to be performed by

 

 



 

--------------------------------------------------------------------------------

 



 

Tenant, allow Tenant to utilize the Premises for its intended purpose without
material interference with the customary business activities of Tenant by reason
of the completion of any work being performed by Landlord, notwithstanding that
insubstantial details of construction, mechanical adjustment, or decoration
remain to be performed, the non-completion of which would not materially
interfere with Tenant's use of the Premises; (ii) delivery by Landlord to Tenant
of a certificate of occupancy for the Premises, as modified by the Base Building
Improvements and Tenant Improvements; and (iii) delivery by Landlord to Tenant
of certification by Landlord's architect of the satisfaction of the work letter
requirements for the Base Building Improvements and Tenant Improvements.

 

(c)          Landlord shall give Tenant fifteen (15) days prior notice of the
date the Premises will be ready for occupancy. Landlord agrees to give Tenant
periodic progress reports (which may at Landlord's option consist of
construction meeting minutes) with respect to the improvement of the Premises
and a good faith estimate of the date the Premises will be ready for occupancy.

 

(d)          For purposes of determining the date when the Premises are ready
for occupancy (and, correspondingly, the Commencement Date and the Outside Date
as defined in Article 4(b)(v)), there shall not be considered the duration of
any delay ("Tenant Delay") which is caused by:

 

(i)         changes in the work to be performed by Landlord in readying the
Premises for Tenant's occupancy, which changes shall have been requested by
Tenant after the approval by Landlord and Tenant of the Tenant Construction
Plans (as defined in Article 8(a) of this Lease);

 

(ii)        delays, not caused by Landlord, in furnishing materials or procuring
labor required by Tenant for installations or work in the Premises which are not
encompassed within the Base Building Improvements or the Tenant Improvements;

 

(iii)       any failure by Tenant, without regard to any grace period or Force
Majeure provided in this Lease, to furnish any required plan, information,
approval or consent within the required period of time (including, without
limit, delivery of the Tenant Construction Plans not later than June 22, 2012,
as required by Article 8(b)); or

 

(iv)       the performance of any work or activity in the Premises by Tenant or
any of its employees, agents or contractors.

 

The Premises shall be deemed ready for occupancy (and the Commencement Date
shall occur and rent shall commence to accrue) on the date the Premises would
have been ready for occupancy but for the causes described in this subparagraph
(d).

 

(e)          When the Commencement Date is established, Landlord and
Tenant shall promptly execute and acknowledge a memorandum, in the form attached
hereto as Exhibit "C", of the Commencement Date and the date of expiration of
the Term (the "Expiration Date").

 





2

--------------------------------------------------------------------------------

 



(f)          If the Tenant or any person claiming through the Tenant shall have
continued to occupy the Premises after the Expiration Date or earlier
termination of the Term or any renewal thereof in accordance with this Lease,
and if the Landlord shall have consented in writing to such continuation of
occupancy, such occupancy (unless the parties hereto shall have otherwise agreed
in writing) shall be deemed to be under a month-to-month tenancy. The
month-to-month tenancy shall continue until either party shall have notified the
other in writing, at least ninety (90) days prior to the end of any calendar
month, that the party giving such notice elects to terminate the month-to-month
tenancy at the end of that calendar month, in which event, such tenancy shall so
terminate. If such occupancy shall have continued without Landlord's written
consent, then such occupancy shall be in violation of this Lease, in which
event, Tenant shall be liable for (i) the Fixed Rent payable with respect to
each monthly period of any month-to-month tenancy until Tenant's occupancy
ceases (and to each monthly period of continued occupancy which may occur
without Landlord's consent) in an amount equal to: (a) for a period of up to
ninety (90) days immediately following the Expiration Date or earlier
termination of the Term or any renewal thereof, one hundred fifty percent (150%)
for each such month of the monthly Fixed Rent payable under Article 4(b) for the
last full month of the Term preceding such Expiration Date or date of earlier
termination thereof; and (b) thereafter, for each such monthly period, two
hundred percent (200%) for each such month of the monthly Fixed Rent payable
under Article 4(b) for the last full month of the Term preceding such Expiration
Date or date of earlier termination thereof. Any month-to-month tenancy arising
with Landlord's consent shall be upon the same terms and subject to the same
conditions as those which are set forth in this Lease, except as otherwise set
forth in this Article 4(f). If the Landlord shall have given to Tenant, at least
thirty (30) days prior to the Expiration Date or earlier termination of the Term
or any renewal thereof or prior to the end of any month of a month-to-month
tenancy, written notice that Landlord has committed to lease all or any portion
of the Premises to an unrelated third party tenant in an arms-length lease
(which commitment shall be evidenced by a fully-executed letter of intent
between Landlord and such unrelated third party tenant, delivered to Tenant with
material monetary terms redacted therein), then in addition to the other amounts
owed to Landlord by Tenant pursuant to this Article 4(f), Tenant (i) shall be
liable for any and all losses, claims, costs, expenses and damages suffered or
incurred by Landlord (including, without limit thereto, court costs and counsel
fees), whether direct or consequential, whether foreseen or unforeseen as a
result of such continued occupancy, and Landlord shall have all of the rights
and remedies available under this Lease, or at law or in equity, for such
violation and, without limitation of the foregoing clause (i), (ii) will
indemnify and hold harmless Landlord from and against all claims and demands
made by succeeding tenants against Landlord, founded upon delay by Landlord in
delivering possession of the Premises to such succeeding tenant. Any
month-to-month tenancy arising with or without Landlord's consent shall be upon
the same terms and subject to the same conditions as those which are set forth
in this Lease, except as otherwise set forth in this Article 4(f).

 

4.       Fixed Rent; Tenant Energy Costs; Annual Operating Costs; Taxes.

 

(a)          Tenant shall pay to Landlord as rent under this Lease the aggregate
of:

 

(i)         Fixed Rent (as defined in Article 4(b) of this Lease);





3

--------------------------------------------------------------------------------

 



(ii)        Tenant's share of Tenant Energy Costs (as defined in Article 4(d) of
this Lease);

 

(iii)       Tenant's proportionate share (as defined in Article 4(c) of this
Lease) of increases in Annual Operating Costs (as defined in Article 4(e) of
this Lease) over Base Operating Costs (as defined in Article 4(e)(iii) of this
Lease);

 

(iv)       Tenant's proportionate share of increases in Annual Tax Costs (as
defined in Article 4(f)(i) of this Lease) over Base Tax Costs (as defined in
Article 4(f)(ii) of this Lease); and

 

(v)        All other sums payable by Tenant to Landlord pursuant to the
provisions of this Lease.

 

(b)          Fixed Rent.

 

(i)         The minimum fixed annual rent (the "Fixed Rent") due each lease year
of the Term shall be due and payable in lawful money of the United States of
America, in equal monthly installments in advance and without prior demand,
notice, set-off or deduction on the first day of each and every month during the
Term in accordance with the following schedule (the beginning and ending dates
of which shall be adjusted if the Commencement Date of the eleven (11) year Term
is other than January 1, 2013):

 

 

 

 

 

Lease Period

Rent /  Sq. Ft.

Annual Rent

Monthly Rent

01.01.13 – 12.31.13*

$24.00

$1,788,384.00

$149,032.00

01.01.14 – 12.31.14

$24.50

$1,825,642.00

$152,136.83

01.01.15 – 12.31.15

$25.00

$1,862,900.00

$155,241.67

01.01.16 – 12.31.16

$25.50

$1,900,158.00

$158,346.50

01.01.17 – 12.31.17

$26.00

$1,937,416.00

$161,451.33

01.01.18 – 12.31.18

$26.50

$1,974,674.00

$164,556.17

01.01.19 – 12.31.19

$27.00

$2,011,932.00

$167,661.00

01.01.20 – 12.31.20

$27.50

$2,049,190.00

$170,765.83

01.01.21 – 12.31.21

$28.00

$2,086,448.00

$173,870.67

01.01.22 – 12.31.22

$28.50

$2,123,706.00

$176,975.50

01.01.23 – 12.31.23

$29.00

$2,160,964.00

$180,080.33

 

* The foregoing notwithstanding, Fixed Rent, but not Tenant Energy Costs or any
other amount owed by Tenant to Landlord under the Lease, shall be conditionally
abated during the first 365 days of the Term. During all other periods of the
Term, Tenant shall make Fixed Rent payments without any abatement as provided
herein. Should this Lease or Tenant's right to possess the Premises be
terminated on account of an uncured Tenant default following applicable notice
and cure periods, Landlord shall be entitled to recover from Tenant (in addition
to all other rights and remedies available to Landlord) the unamortized portion
of the conditionally abated Fixed Rent, calculated on the basis of an 11 year
fully amortizing loan of $1,788,384.00 at 6% per annum. For example, if the
Commencement Date is January 1,2013, in the event of a termination as described
herein, effective as of December 31, 2017, the portion of conditionally abated
Fixed Rent allocable to the time remaining in the Term recoverable by Landlord
would be $1,118,708.94.

 

(ii)        The Fixed Rent and all other sums payable to Landlord pursuant to or
by reason of this Lease shall be payable to Landlord at the following address:
NW 5739, P.O. Box 1450, Minneapolis, MN 55485-5739, or to such other person and
at such other place as Landlord may from time to time designate in writing.





4

--------------------------------------------------------------------------------

 



(iii)       The first monthly installment of Fixed Rent shall be paid on or
before the Commencement Date. The term "lease year" shall mean each annual
period commencing on the Commencement Date and each succeeding anniversary
thereof.

 

(iv)       If the Term begins on a day other than the first day of a month,
Fixed Rent from the Commencement Date until the first day of the following month
shall be prorated and shall be payable in advance on the first day of the Term
and, in such event, the installment of Fixed Rent paid on or before the
Commencement Date shall be applied to the Fixed Rent due for the first full
calendar month of the Term.

 

(v)        If Landlord cannot deliver possession of all of the Premises to
Tenant with the Base Building Improvements and the Tenant Improvements (both as
defined in Article 8) Substantially Complete on or before December 1, 2012, as
extended for each day of Force Majeure or Tenant Delay (the "Outside Date"),
then Fixed Rent shall be abated beginning on the first anniversary of the
Commencement Date in an amount equal to one (1) day of Fixed Rent (i.e.,
$5,071.23 per day) for each day that delivery of possession of the Premises is
delayed beyond the Outside Date due to any reason other than Tenant Delay or
Force Majeure. To invoke a Tenant Delay or Force Majeure event in connection
herewith, Landlord must deliver to Tenant written notice of its invocation not
later than ten (10) days immediately following the occurrence of the event
giving rise thereto or lose such right to invoke a Tenant Delay or Force
Majeure.

 

(c)          Tenant's Proportionate Share. As used in this Lease, "the square
foot area of the Premises" shall be deemed to be 74,516 square feet, "the total
square foot area of the Building" shall be deemed to be 74,516 square feet and
"Tenant's proportionate share" shall refer to the percentage relationship
between the foregoing, namely 100%. Tenant recognizes that, as used in this
Lease, the total square foot area of the Premises includes a share of the common
areas of the Building.

 

(d)          Tenant Energy Costs.

 

(i)         The term "Tenant Energy Costs" shall mean the actual costs to
Landlord (without a mark-up charge to Tenant) of furnishing to the respective
areas of the Premises utility services, except water, electric and sewer
(including taxes or fuel adjustment or transfer charges and other like charges
regularly passed on to the consumer by the public utility furnishing electric
energy to the Property). Tenant shall contract directly with the provider
designated by Landlord for electric service.

 

(ii)        For and with respect to each calendar year of the Term (and any
renewals or extensions thereof) including, without limit, the first calendar
year during which the Term of this Lease shall have commenced, there shall
accrue, as additional rent under this Lease and be paid within thirty (30) days
after Landlord shall have given to Tenant a written statement or statements of
the amount due, Landlord's costs (if any) in such calendar year of supplying
utility services (excluding water, electric and sewer) as is Tenant's
proportionate share of Landlord's actual costs (without a mark-up charge to
Tenant) in such calendar year of supplying utility service (excluding water,
electric and sewer), as is supplied to all non-tenanted areas of the Property in
connection with the operation of the Property without any administrative costs
incurred by Landlord by reason thereof.

 





5

--------------------------------------------------------------------------------

 



(iii)       The method and timing (but not more frequently than monthly) of
billing such costs of Landlord (if any) shall be determined by Landlord, using
reasonable accounting principles, it being understood that it is not intended
that Landlord derive any profit from the supplying of utility services. At
Landlord's option, Landlord may bill Tenant for Tenant's proportionate share of
Tenant Energy Costs monthly on an estimated basis (which may be adjusted from
time to time by Landlord upon prior written notice to Tenant, including the
reasonable basis therefor) in advance with a reconciliation of such costs to be
made on an annual basis. Tenant shall have the right to audit the Tenant Energy
Costs on the same basis as Tenant may audit Annual Operating Costs.

 

(e)          Annual Operating Costs.

 

(i)         The term ''Annual Operating Costs" shall mean the actual costs to
Landlord of operating and maintaining the Property (including, without limit,
all improvements thereto and fixtures and equipment therein or thereon) during
each calendar year of the Term (and any renewals or extensions thereof)
including, without limit, the first calendar year during which the Term of this
Lease shall have commenced for the purpose of determining the Base Operating
Costs (as defined in Article 4(e)(iv) below), excluding Tenant Energy Costs (as
hereinbefore defined). Such costs shall include, by way of example rather than
of limitation, (1) charges or fees for, and taxes on, the furnishing to the
Property of water and sewer service, electric energy (excluding the supply of
electric energy included in Tenant Energy Costs or paid by Tenant directly to
the utility provider); (2) costs of elevator service and charges or fees for
maintenance of the Property, planting, replanting and janitorial service, trash
removal, policing, cleaning, restriping, resurfacing, maintaining and repairing
all walkways, roadways, parking areas forming part of the Property, maintaining
all landscaped areas of the Property; (3) charges or fees for any necessary
governmental permits; (4) wages, salaries and benefits of employees of Landlord
or any management company engaged by Landlord in connection with the Building,
management fees, overhead and expenses, provided that Landlord's
management/administrative fees and expenses shall be capped at four percent (4%)
of Landlord's gross revenue for the Building (not including Tenant Energy Costs
or electric costs paid by Tenant directly to the utility provider) and shall be
included Landlord's established Base Year Operating Costs; (5) the cost of
premiums for hazard, rent, liability, workmen's compensation and other insurance
upon the Property or portions thereof; (6) costs arising under service contracts
with independent contractors; (7) professional and consulting fees including,
without limit, legal and auditing fees; (8) repairs, replacements and
improvements to the Property which are appropriate for the continued operation
of the Building as a first class office building; and (9) the cost of all other
items which, under standard accounting practices, constitute operating or
maintenance costs which are attributable to the Property or any portion thereof.
The term "Annual Operating Costs" shall not include: (1) depreciation on the
Building or equipment; interest on mortgage encumbrances; ground rents; income
taxes; salaries of executive officers of Landlord; (2) commissions payable to
leasing brokers; (3) expenditures for capital improvements, except (x) those
which under generally applied real estate practice are expensed or regarded as
deferred expenses and (y) capital expenditures required as a result of Tenant's
specific use of the Premises, in either of which cases the cost thereof shall be
included in Annual Operating Costs for the calendar year in which the cost shall
have been incurred and subsequent calendar years, on a straight line basis, to
the extent that such items are amortized over an appropriate period, but not
more than ten (10) years, with an interest factor equal to two percent (2%) plus
the prime rate at the time Landlord shall have incurred said costs (the prime





6

--------------------------------------------------------------------------------

 



rate shall mean the rate of interest per annum announced from time to time by
Wells Fargo Bank, N. A. or its successor as its prime lending rate, or if such
prime lending rate is discontinued, such comparable rate as Landlord reasonably
designates by notice to Tenant); (4) free rent, construction allowance(s),
advertising and space planning expenses, leasing commissions, accountants' or
attorneys' fees, costs and disbursements and other expenses incurred in
connection with proposals, negotiations, or disputes with tenants or other
occupants or prospective tenants or other occupants, employees, consultants,
management agents, leasing agents, purchasers or mortgagees, or associated with
the enforcement of any leases or the defense of Landlord's title to or interest
in the Premises or any part thereof; (5) costs incurred in renovating or
otherwise improving or decorating, painting or redecorating space for tenants or
other occupants or any vacant space in the Building; (6) salaries, benefits or
other compensation paid to leasing agents, promotional directors, officers,
directors and executives of Landlord above the rank of general manager, or not
directly involved in the on-site, day-to-day operations or management of the
Building (except for out-of-pocket expenses of such persons related to the
Building or the Premises); (7) contributions to any organizations, whether
political or charitable, other than local charitable organizations in amounts
consistent with similar Class A buildings; (8) interest or penalties for late
payments (unless caused by Tenant); (9) costs reimbursed by insurance or
condemnation proceeds; (10) the costs of the Base Building Improvements and
costs of correcting defects in the Base Building Improvements; (11) interest,
points, fees, principal payments of mortgage debts of Landlord, financing costs
and amortization of funds borrowed by Landlord, whether secured or unsecured;
(12) completing, fixturing, improving, renovating, painting, redecorating or
other work, which Landlord pays for or performs for other tenants within their
premises, and costs of correcting defects in such work; (13) taxes to be paid
directly by Tenant, whether or not actually paid; (14) salaries, wages, benefits
and other compensation paid to officers and employees of Landlord who are not
assigned in whole or in part to the operation, management, maintenance or repair
of the Premises; (15) general organizational, administrative and overhead costs
relating to creating or maintaining Landlord's existence, either as a
corporation, partnership, or other entity, including general corporate, legal
and accounting expenses and all general corporate overhead and general
administrative expenses not related to the operation of Building or the
Premises; (16) penalties, fines or interest incurred as a result of Landlord's
inability or failure to make payment of Annual Tax Costs (unless Tenant's
uncured default following applicable notice and cure periods has contributed to
such delinquency) and/or to file any tax or informational returns when due, or
from Landlord's failure to make any payment of Annual Tax Costs required to be
made by Landlord hereunder before delinquency; (17) overhead and profit
increment paid to Landlord or to subsidiaries or affiliates of Landlord for
goods and/or services in or to the Premises to the extent the same exceeds the
costs of such goods and/or services rendered by unaffiliated third parties on a
competitive basis; (18) costs incurred in the sale, financing or refinancing of
the Premises or the Building (including, without limitation, transfer taxes);
(19) any expenses otherwise includable within Annual Operating Costs to the
extent actually reimbursed by persons other than Tenant; (20) any cost or
expense related to removal, cleaning, abatement or remediation of hazardous
substances or asbestos in or about the Building or the Premises, including,
without limitation, hazardous substances in the ground water or soil not caused
by Tenant; (21) rentals for equipment ordinarily considered to be of a capital
nature (such as elevators and HVAC systems) except on a temporary basis; (22)
the cost of installing, operating and maintaining any commercial concessions
operated by Landlord in the Building or of installing, operating and maintaining
any specialty services operated by Landlord for the benefit of tenants or other
parties other than Tenant, except during any periods during which Tenant is not
the sole tenant

 





7

--------------------------------------------------------------------------------

 



in the Building; (23) all additions to Building reserves including bad debts and
rent loss reserves; (24) the cost of evaluating and replacing any heat pump
units, in accordance with Article 16(a)(x) hereof; and (25) reasonable wear and
tear of the Premises if the Building is multi-tenanted.

 

(ii)        Notwithstanding Article 4(e)(i) above, if Landlord shall have
purchased any item of capital equipment or shall have made any capital
expenditure designed to result in savings or reductions in Annual Operating
Costs or Tenant Energy Costs applicable to leased space generally, then the
costs of having purchased such equipment and such capital expenditures shall be
included in Annual Operating Costs for the calendar year in which the costs
shall have been incurred and subsequent calendar years, on a straight line
basis, to the extent that such items are amortized over such period of time as
reasonably can be estimated as the time in which such savings or reductions in
Annual Operating Costs are expected to equal Landlord's costs for such capital
equipment or capital expenditure, with an interest factor equal to the prime
rate at the time of Landlord's having incurred said costs, but only to the
extent applicable to a lease year during the Term. If Landlord shall have leased
any such items of capital equipment designed to result in savings or reductions
in Annual Operating Costs, then the rental and other costs paid pursuant to such
leasing shall be included in Annual Operating Costs for the calendar year in
which they shall have been incurred, but only to the extent applicable to a
lease year during the Term.

 

(iii)       The term "Base Operating Costs" shall mean the Annual Operating
Costs incurred by Landlord during the calendar year 2013, grossed up to one
hundred percent (100%), if the Commencement Date does not occur on January 1,
2013, for any period between January 1, 2013, and the Commencement Date.

 

(iv)       For and with respect to each calendar year of the Term (and any
renewals or extensions thereof) excluding, however, the first calendar year
during which the Term of this Lease shall have commenced, there shall accrue, as
additional rent hereunder, and be paid within thirty (30) days after Landlord
shall have given to Tenant a statement or statements of the amount due, Tenant's
proportionate share of the increase, if any, of Annual Operating Costs over Base
Operating Costs.

 

(v)        Anything contained in the foregoing provisions of this Article 4 to
the contrary notwithstanding, in any instance in which the Tenant shall have
agreed in this Lease or otherwise to provide any item or items of Annual
Operating Costs partially or entirely at its own expense, in calculating and
allocating increases in Annual Operating Costs over Base Operating Costs
pursuant to the foregoing provisions of this subsection, Landlord shall make
appropriate adjustments, using reasonable accounting principles, so as to avoid
allocating to the Tenant the same such item or items of the Base Operating Costs
and Annual Operating Costs (partially or entirely, as aforesaid) being provided
to other tenants by Landlord at Landlord's expense. Subject to the preceding
sentence, if during all or part of any calendar year, Landlord shall not furnish
any item or items of Annual Operating Costs to any portions of the Building
because such portions are not occupied or because such item is not required or
desired by the tenant of such portion or such tenant is itself obtaining and
providing such item or for other reasons, then, for the purposes of computing
the additional rent payable hereunder, the amount of Annual Operating Costs for
such period (including without limitation in connection with the calculation of
Base Operating Costs) shall be deemed to be increased by an amount equal to the





8

--------------------------------------------------------------------------------

 



additional costs which would normally have been incurred during such period by
Landlord if it had at its own expense furnished such item to such portion of the
Building.

 

(f)            Annual Tax Costs.

 

(i)         The term "Annual Tax Costs" shall mean all real estate taxes and
assessments, general or special, ordinary or extraordinary, foreseen or
unforeseen (including "Lease Taxes" as defined in Article 4(j) of this Lease)
assessed or imposed upon the Property, plus the expenses of any contests
(administrative or otherwise) of tax assessments or proceedings to reduce taxes,
including attorneys' and appraisers' fees, incurred each calendar year during
the Term (and any renewals or extensions thereof) including, without limit, the
first calendar year during which the Term of this Lease shall have commenced.
If, due to a future change in the method of taxation, any franchise, income,
profit or other tax, however designated, shall be levied or imposed in
substitution, in whole or in part, for (or in lieu of) any tax or addition or
increase in any tax which would otherwise be included within the definition of
Taxes, such other tax shall be deemed to be included within Taxes as defined in
this Lease. The term "Annual Tax Costs" shall not mean and include (a)
penalties, fines or interest incurred as a result of Landlord's inability or
failure to make payment of Annual Tax Costs (unless directly caused by Tenant)
and/or to file any tax or informational returns when due, or from Landlord's
failure to make any payment of Annual Tax Costs required to be made by Landlord
hereunder before delinquency, (b) taxes to be paid directly by Tenant, whether
or not actually paid, and (c) transfer or other taxes incurred in the sale,
financing or refinancing of the Premises or the Building.

 

(ii)        The term "Base Tax Costs" shall mean the Annual Tax Costs incurred
by Landlord during the calendar year 2013. If Base Tax Costs are subsequently
reduced by an assessment appeal or otherwise, then Landlord may retroactively
reduce Base Tax Costs for purposes of determining additional rent; provided,
however, that any such reduction shall be made and notice thereof given to
Tenant no later than the date that is three (3) years after the last calendar
day of the calendar year for which the reduction is made.

 

(iii)       For and with respect to each calendar year of the Term (and any
renewals or extensions thereof) excluding, however, the first calendar year
during which the Term of this Lease shall have commenced, there shall accrue, as
additional rent hereunder, and be paid within thirty (30) days after Landlord
shall have given to Tenant a statement or statements of the amount due, Tenant's
proportionate share of the increase, if any, of Annual Tax Costs over Base Tax
Costs.

 

(g)          Partial Year. If only part of any calendar year shall fall within
the Term, the amount computed as additional rent with respect to such calendar
year shall be prorated in proportion to the portion of such calendar year
falling within the Term (but the expiration or termination of the Term prior of
the end of such calendar year shall not impair the Tenant's obligation under
this Lease to pay such prorated portion of such additional rent with respect to
that portion of such year falling within the Term, which shall be paid on
demand, as aforesaid).

 

(h)          Payment of Estimated Increase. Anything in this Lease to the
contrary notwithstanding, the Landlord shall be entitled to make from time to
time during the Term, a reasonable estimate of the amount of additional rent
which may become due under this Lease

 





9

--------------------------------------------------------------------------------

 



with respect to any calendar year and to require the Tenant to pay to the
Landlord, at the time and in the manner in which the Tenant is required under
this Lease to pay the monthly installment of the Fixed Rent with respect to such
month, with respect to each calendar month during any such calendar year,
one-twelfth (1/12) of the amount which Landlord shall have estimated will become
payable on account of increases in Annual Operating Costs and Annual Tax Costs.
In such event, Landlord shall cause the actual amount of the additional rent to
be computed and a statement thereof sent to the Tenant within one hundred twenty
(120) days following the end of the calendar year (the "Landlord's Statement");
the Tenant or the Landlord, as the case may be, shall, within thirty (30) days
after such statement is sent to Tenant, pay to the other the amount of any
deficiency or overpayment, respectively, therein (even if such statement and
repayment are delivered following the expiration or sooner termination of this
Lease).

 

(i)          Disputes. Within ninety (90) days after receipt of Landlord's
Statement, Tenant or its staff employees or an independent certified public
accountant shall have the right, upon written prior notice to Landlord to audit
and review ("Audit") Landlord's records relating to Annual Operating Costs, Base
Operating Costs, Annual Tax Costs, and Base Tax Costs for the period covered by
such Landlord's Statement, at Tenant's sole cost (including but not limited to
the costs of the Expert, as defined below) except as otherwise expressly
provided in this subsection.   For the avoidance of doubt, Tenant shall have the
right to audit the Base Operating Costs and Base Tax Costs after receipt of
Landlord's Statement for calendar year 2014, which is understood shall be
received by Tenant in 2015. The Audit shall take place at the office of Landlord
where its books and records are located, at a mutually convenient time during
Landlord's regular business hours. If, after the Audit, Tenant disagrees with
Landlord's calculation of such costs, Tenant shall, within thirty (30) days of
completion of the Audit (but not later than one hundred fifty (150) days of
Tenant's receipt of Landlord's Statement) so advise Landlord in writing and
shall specify the reason for such disagreement. If Landlord and Tenant are
unable to resolve such disagreement in good faith within thirty (30) days of
Landlord's receipt of such notice, Landlord and Tenant shall select a mutually
agreeable certified public accountant (the "Expert"), who will review all
information supplied to and by Tenant in connection with said disputed item(s)
and determine the amount of the overpayment, if any. The findings of such Expert
shall be binding on both parties and not subject to appeal. If the Expert
determines that Tenant's ultimate liability for Annual Operating Costs, Annual
Tax Costs and Tenant Energy Costs does not equal the aggregate amount actually
paid by Tenant to Landlord during the period which is the subject of the Audit,
the appropriate adjustment shall be made between Landlord and Tenant, and any
payment required to be made by Landlord or Tenant to the other shall be made
within thirty (30) days after the Expert's final, written determination. If the
Expert determines that there is an overcharge for any twelve month period of
more than 5% of the amount invoiced by Landlord for such period, Landlord shall
pay the costs of the Expert.  Before conducting the Audit, Tenant must pay the
full amount of Tenant's Proportionate Share of Annual Operating Costs and Annual
Tax Costs then in question. Tenant hereby covenants and agrees that the Expert
and any other consultant engaged by Tenant to conduct the Audit shall be
compensated on an hourly basis and shall not be compensated based upon a
percentage of overcharges it discovers. In no event shall this Lease be
terminable based upon any disagreement regarding an adjustment of Operating
Expenses. Tenant agrees that the results of any Audit shall be kept strictly
confidential by Tenant and shall not be disclosed to any other person or entity
other than Tenant's employees and agents.





10

--------------------------------------------------------------------------------

 



(j)          Lease Tax. If federal, state or local law now or hereafter imposes
any tax, assessment, levy or other charge (other than any income tax) directly
or indirectly upon the Landlord with respect to this Lease or the value thereof,
or upon the Tenant's use or occupancy of the Premises, or upon the rent,
additional rent or any other sums payable under this Lease or upon this
transaction, except if and to the extent that the same are included in the
Annual Tax Costs (all of which are herein called "Lease Taxes") the Tenant shall
pay to the Landlord, as additional rent hereunder and upon demand, the amount of
such tax, assessment, levy or other charge, unless the Tenant shall be
prohibited by law from paying such tax, assessment, levy or other charge, in
which event the Landlord shall be entitled, at its election, to terminate this
Lease, to be effective no sooner than twelve (12) months thereafter, by written
notice to the Tenant delivered no later than six (6) months after the
effectiveness of such change in the tax laws.

 

5.       Covenant to Pay Rent and Additional Rent; Late Charge.

 

Tenant shall, without prior demand, notice, setoff or deduction, pay the Fixed
Rent and all other sums which may become due by Tenant under this Lease, at the
times, at the places and in the manner provided in this Lease. All such other
sums shall be payable as additional rent for all purposes whether or not they
would otherwise be considered rent. If any payment or any part thereof to be
made by Tenant to Landlord pursuant to the terms of this Lease shall have become
overdue for a period in excess ten (10) days, a late charge of five cents ($.05)
for each dollar so overdue may be charged by Landlord for the purpose of
defraying the expense incident to handling such delinquent payment, together
with interest from the date when such payment or part thereof was due at the
Lease Interest Rate (defined below) or such lesser amount or rate, if any, as
represents the maximum amount or rate Landlord lawfully may charge in respect of
Tenant in such circumstances. Nothing herein shall be construed as waiving any
rights of Landlord arising out of any uncured defaults of Tenant, following
applicable notice and cure periods, by reason of Landlord's assessing or
accepting any such late payment, the late charge and interest provided herein is
separate and apart from any rights relating to remedies of the Landlord after an
uncured default by Tenant following applicable notice and cure periods in the
performance or observance of the terms of this Lease. Without limiting the
generality of the foregoing, if Tenant shall be in uncured default in the
performance of any of its obligations under this Lease after the giving of
notice and the passing of any applicable cure periods, Landlord may (but shall
not be obligated to do so), in addition to any other rights it may have in law
or equity, cure such default on behalf of Tenant and Tenant shall reimburse
Landlord upon demand for any sums paid or costs incurred by Landlord in curing
such default, including interest thereon at the Lease Interest Rate or such
lesser rate as represents the maximum rate Landlord lawfully may charge in
respect of Tenant in such circumstances, reasonable attorney's fees and other
legal expenses, which sums and costs together with late charge and interest
thereon shall be deemed additional rent hereunder. As used in this Lease, the
"Lease Interest Rate" shall mean four percent (4%) plus the prime rate.

 

6.       Use.

 

The Premises are to be used only by Tenant for general office purposes, which
includes a data center, fire suppression system and an emergency generator, and
for no other purpose, provided that Tenant may operate a cafeteria in the
Premises solely for the use of Tenant's employees and business invitees. Tenant
shall not use or occupy the Premises or any





11

--------------------------------------------------------------------------------

 



part thereof, or permit the Premises or any part thereof to be used or occupied,
other than as specified in the sentence immediately preceding. Tenant shall
permit its employees, invitees and guests to park only automobiles, or similarly
sized vehicles, on the Property. Such parking shall be unreserved and be limited
to Tenant's proportionate share of the Building, at a ratio of no less (and no
more) than four (4) spaces per 1,000 rentable square feet, provided that so long
as Tenant leases the entire Building Landlord will mark the number of spaces
determined by Tenant for parking by Tenant's visitors, as shown on the Parking
Diagram attached hereto as Exhibit "M".

 

7.       Assignment and Subletting.

 

(a)          The Tenant shall not mortgage, pledge or encumber this Lease. The
Tenant shall not assign this Lease or sublet or underlet the Premises or any
part thereof, or permit any other person or entity to occupy the Premises or any
part thereof, with the exception of the operation of the cafeteria, and of other
related, reasonably necessary and/or customarily associated activities accessory
to a first class office, by the cafeteria provider or similar vendors (including
caterers) and service providers, without on each occasion first obtaining the
written consent thereto of the Landlord, which consent shall not be unreasonably
withheld, conditioned or delayed. An assignment within the meaning of this Lease
is intended to comprehend not only the voluntary action of Tenant, but also any
levy or sale on execution or other legal process against Tenant's goods or other
property of the leasehold, and every assignment of assets for the benefit of
creditors, and the filing of any petition or order or any adjudication in
bankruptcy or under any insolvency, reorganization or other voluntary or
compulsory procedure, and the calling of a meeting of creditors, and the filing
by or against Tenant of any petition or notice for a composition with creditors,
and any assignment by operation of law. For purposes of the foregoing, a
transfer, by any person or persons controlling the Tenant on the date hereof, of
such control to a person or persons not controlling the Tenant on the date
hereof shall be deemed to be an assignment of this Lease, provided that Tenant
shall have the right to assign the Lease or sublet all or a portion of the
Premises to the following entities (a "Permitted Transfer") without Landlord's
approval upon twenty (20) days written notice: (i) to a successor to all of
Tenant's business if such succession takes place by merger, consolidation,
reorganization, act of legislature or otherwise; or (ii) any entity controlled
by, controlling, under common control with or otherwise affiliated with Tenant.
No such action taken with or without Landlord's consent shall in any way relieve
or release Tenant from liability for the performance of all terms, covenants and
conditions of this Lease.

 

(b)          If Tenant proposes to assign this Lease or sublet all or any
portion of the Premises, other than a Permitted Transfer, Tenant shall, prior to
the proposed effective date thereof (the "Effective Date"), deliver to Landlord
a copy of the proposed agreement and all ancillary agreements with the proposed
assignee or subtenant, as applicable. Landlord shall then have all the following
rights, any of which Landlord may exercise by written notice to Tenant given
within twenty (20) days after Landlord receives the foregoing documents:

 

(i)          With respect to a proposed assignment of this Lease, the right to
terminate this Lease on the Effective Date as if it were the Expiration Date,
upon which termination all of Tenant's obligations under this Lease shall
expire; or

 





12

--------------------------------------------------------------------------------

 



(ii)          With respect to a proposed subletting of the entire Premises, the
right to terminate this Lease on the Effective Date as if it were the Expiration
Date, upon which termination all of Tenant's obligations under this Lease shall
expire; or

 

(iii)          Landlord may consent to the proposed assignment or sublease on
such terms and conditions as Landlord may reasonably require, including without
limitation, the execution and delivery to Landlord by the assignee of an
assumption of liability agreement in form reasonably satisfactory to Landlord,
including an assumption by the assignee of all of the obligations of Tenant and
the assignee's ratification of an agreement to be bound by all of the provisions
of this Lease, including the warrant of attorney to confess judgment in
ejectment; or, in the case of a sublease, the execution and delivery by the
subtenant of a written agreement with Landlord, in such form and with such
terms, covenants and conditions as may be required by Landlord; or

 

(iv)          Landlord may withhold its consent to the proposed assignment or
sublease; provided, however, that if Landlord declines to exercise one of the
options set forth in items (i) or (ii) above, Landlord will not unreasonably
withhold its consent so long as the identity, reputation and financial strength
of the proposed assignee or subtenant, and the proposed use of the Premises, are
reasonably acceptable to Landlord; provided further, however, that Landlord
shall in no event be required to consent to any assignment or sublease to a
proposed assignee or subtenant that is (w) a government or any subdivision,
agency or instrumentality thereof, (x) a school, college, university or
educational institution of any type (whether for profit or non-profit), unless
such use is strictly for administrative offices, (y) an employment, recruitment
or temporary help, service or agency or (z) another tenant of Landlord in
Chesterbrook Corporate Center®, unless no other space of similar size is then
available for lease within the Chesterbrook Corporate Center®.

 

(c)          In the event that Landlord does consent to the assignment or
subletting, Tenant shall have one hundred twenty (120) days from its receipt of
Landlord's notice thereof to enter into the proposed sublease or assignment with
the prospective subtenant or assignee described in Tenant's notice to Landlord.
If such sublease or assignment has not been executed within such time period and
with such identified assignee or subtenant, the consent given by Landlord shall
be considered to have been withdrawn.

 

(d)          No assignment or sublease, whether with or without the Landlord's
consent, shall in any way relieve or release the Tenant from liability for the
performance of all terms, covenants and conditions of this Lease.

 

(e)          In the event of any sublease or assignment by Tenant of its
interest in the Premises or this Lease or any portion thereof, whether or not
consented to by Landlord, each monthly installment of Fixed Rent payable
hereunder with respect to the Premises or the portion thereof subject to such
subletting or assignment shall be increased by an amount equal to (i) in the
case of any subletting, the Excess Rent (defined below) for such portion; and,
in the case of any assignment, the Excess Rent payable by the assignee as
amortized on a monthly basis over the remaining Term of this Lease with interest
at the Lease Interest Rate (defined at Article 5 hereof). As used herein,
"Excess Rent" shall mean a sum equal to fifty percent (50%) of the amount by
which the rent and other charges or other consideration paid to Tenant by any
subtenant or assignee exceeds the pro rata portion, for each month of such
subletting or





13

--------------------------------------------------------------------------------

 



assignment, of the Fixed Rent and additional rent for such space then payable
for such month by Tenant to Landlord pursuant to the provisions of this Lease in
the absence of this Article 7(e), less the portion applicable to such month,
when amortized from the dates incurred over the remaining term of the sublease
or assignment, of Tenant's cost of improvements made or paid for by Tenant to
satisfy the needs of the subtenant, and legal fees, leasing commissions and
similar capital costs incurred by Tenant in connection with the assignment or
subletting.

 

(f)          If Landlord exercises any of its options under Article 7(b)(i) or
(ii), Landlord may then lease the Premises or any portion thereof to Tenant's
proposed assignee or subtenant, as the case may be, after the Effective Date
without liability whatsoever to Tenant.

 

(g)          In addition to, and not in lieu of, any other rights and remedies
available to Landlord therefor, other man with respect to a Permitted Transfer,
Landlord shall have the right to terminate this Lease if Tenant seeks to assign,
or underlet the Premises without first obtaining Landlord's written consent and
such right shall continue for ten (10) business days after the date that
Landlord receives written notice of such assignment or sublet by Tenant. In the
event that Landlord exercises said right to terminate, said termination shall
become effective on the date set forth in Landlord's written notice.

 

(h)          Tenant shall pay Landlord, as additional rent, a reimbursement for
all reasonable expenses incurred by Landlord, including counsel fees, in
connection with Landlord's review of any subletting or assignment request from
Tenant, irrespective of Landlord's election to approve or deny such request.

 

8.       Improvement of the Premises; Base Building Improvements.

 

(a)          Base Building Improvements. Prior to the Commencement Date,
Landlord, at Landlord's sole cost and expense, shall cause the following work
(collectively, the "Base Building Improvements") to be performed to the
Premises:   (i) renovate alt restrooms in the Building, which renovation shall
include new ceiling tiles, new wall paper, new wood, louvered stall doors which
run from the floor to the ceiling, new corian stall separators which shall run
from floor to ceiling, new automatic faucets and new lights; (ii); complete the
repairs needed to the existing heat pumps as set forth in items 1 – 4 in the
report issued by Tracey Mechanical, Inc., dated April 16, 2012, attached hereto
as Exhibit "D" (the "Tracey Report"); (iii) replace all heat pumps requiring
replacement (but in no event fewer than ten percent (10%) of the heat pumps in
the Building as of the date of this Lease); (iv) replace the existing roof of
the Building; (v) install a unisex restroom on the second floor of the Building,
in accordance with the Americans with Disabilities Act, as in force and effect
at the time of the work being performed ("ADA"), in the location on the second
floor of the Building as set forth on the Tenant Construction Plans; and (vi)
replace two (2) cooling towers on the roof. The cost of performing the Base
Building Improvements shall not be passed through to the Tenant as an Operating
Cost. Landlord shall also equip the Premises with basic fire safety and
sprinkler systems and provide access to allow connection of fire and life safety
devices as required by the applicable code. Landlord represents and warrants and
covenants that on the Commencement Date the Premises (with the exception of
restrooms except the newly constructed restroom described above) shall be
delivered in compliance with all local, state and federal codes and laws,
including the ADA. Landlord will coordinate, at its sole cost and





14

--------------------------------------------------------------------------------

 



expense, the structural, mechanical, electrical and plumbing plans for the Base
Building Improvements.

 

(b)          Tenant Construction Plans and Tenant Improvements. In addition to
the Base Building Improvements set forth above, in connection with Tenant's
execution of this Lease and occupancy of the Premises, Landlord shall construct
Tenant Improvements as defined in this Article 8(b). Tenant's improvement
specifications and plans for the Premises shall be prepared by Tenant's
architect, licensed and registered in the Commonwealth of Pennsylvania. The
Tenant Construction Plans will be complete architectural drawings,
specifications and finish schedules prepared in sufficient detail to permit
Landlord to construct the Tenant Improvements, and shall include partition
layout (dimensioned), door location and door schedule including hardware,
reflected ceiling plan, telephone and electrical outlets with locations
(dimensioned), demolition plan, engineered electrical, engineered HVAC and/or
plumbing work, engineered mechanicals, special loading requirements, such as the
location of file cabinets and special equipment, openings in the walls or
floors, all necessary sections and details for special equipment and fixtures,
and finishes including, without limitation, carpentry and millwork, floor
coverings, wall coverings, color schedules, and any other special finishes. The
Tenant construction plans shall be prepared in accordance with applicable laws
and code requirements. Landlord stipulates and agrees that prior to the
execution of this Lease Landlord received from Tenant a preliminary bid set of
the Tenant construction plans for the Premises. Tenant shall deliver to Landlord
no later than July 6, 2012, a 100% complete bid set (incorporating Landlord's
comments to the preliminary bid set delivered to Landlord). Landlord shall not
unreasonably withhold, condition or delay its approval of the Tenant
construction plans. Landlord shall provide its approval of, or comments to, the
proposed Tenant construction plans received by Landlord within five (5) business
days after such receipt. If Landlord returns the Tenant construction plans to
Tenant with requested modifications, within five (5) business days after receipt
of Landlord's requested modifications, such modifications shall be evaluated by
Tenant and, if approved by Tenant, made to the Tenant construction plans, and
such modified Tenant construction plans shall be resubmitted to Landlord for
Landlord's approval of, or comments to, such modified Tenant construction plans
within five (5) business days after Landlord's receipt thereof. This procedure
shall be repeated until the Tenant construction plans are finally approved by
Landlord and written approval has been delivered to and received by Tenant.
Except for conditions and events beyond the reasonable control of Landlord,
Landlord's failure to notify Tenant of its approval or disapproval of the Tenant
construction plans within five (5) business days after Landlord receives the
Tenant construction plans or within five (5) business days after Landlord
receives any revised Tenant construction plans, as the case may be, shall be
deemed a consent by Landlord to the Tenant construction plans, Upon approval by
Landlord, the Tenant construction plans will be sealed by Tenant's architect,
delivered to Landlord, shall become final and shall not be changed without
Landlord's further approval, which shall not be unreasonably withheld,
conditioned or delayed (as finally approved, the "Tenant Construction Plans").
The Tenant Construction Plans, upon completion, shall be attached hereto as
Exhibit "E". The work described in the Tenant Construction Plans is referred to
in this Lease as the "Tenant Improvements".

 

(c)          Completion by Landlord as Construction Manager. Landlord as
construction manager shall construct the Tenant Improvements in accordance with
the Tenant Construction Plans. Landlord as construction manager will solicit
competitive bids from at





15

--------------------------------------------------------------------------------

 



least three qualified (3) contractors (none of whom shall be related directly or
indirectly to Landlord), including but not limited to Shields Construction
Company, Norwood and RH Reinhardt, for the Tenant Improvements, provide such
bids electronically to Tenant, and will enter into a construction contract with
the general contractor that is the lowest responsible bidder after reviewing the
bids with, and giving reasonable consideration to the input of, Tenant. Upon
selection of a general contractor, Landlord will provide to Tenant a detailed
construction schedule for completion of the Tenant Improvements. Landlord shall
be paid an administrative and construction management fee for Landlord's
supervision of such construction in an amount equal to three percent (3%) of
Landlord's Cost (as used herein, "Landlord's Cost" means Landlord's
out-of-pocket contract or purchase price(s) for materials, components, labor,
change orders, services, insurance requirements, "general conditions", permits,
and all other costs necessary to complete the Tenant Improvements, but exclusive
of soft costs for architectural and engineering fees, voice and data cabling,
security and audio visual costs and Landlord's construction management fee). The
bid package will be in substantially the format attached to this Lease as
Exhibit "K".

 

(d)          Changes to the Tenant Construction Plans. If, at any time following
Landlord's and Tenant's final approval of the Tenant Construction Plans, Tenant
shall request a change in the Tenant Construction Plans, then Tenant shall
prepare and submit to Landlord modified Tenant Construction Plans describing in
detail the requirements of construction of the proposed changes. Landlord shall
review each such request promptly following receipt thereof. Upon Landlord's
review of the proposed change, Landlord shall submit the same to Landlord's
contractor within three (3) business days following receipt thereof and shall
request from Landlord's contractor a response detailing the estimated cost and
schedule impact of the proposed change to the Tenant Construction Plans (the
"Contractor's Response"). Upon Landlord's receipt of the Contractor's Response,
Landlord shall promptly forward the same to Tenant. Within three (3) business
days of Tenant's receipt of the Contractor's Response, Tenant shall either (1)
approve and deliver to Landlord the Contractor' Response, indicating its
approval by placing an authorized signature thereon, or (2) disapprove the
Contractor's Response in its entirety. Approval by Tenant of the Contractor's
Response shall be deemed approval of all cost and schedule impacts set forth
therein and shall serve as authorization to incorporate the approved change into
the Tenant Construction Plans. Tenant, Landlord and Landlord's contractor shall
promptly execute a formal change order (directed to Landlord's contractor)
promptly following Landlord's presentation of the same to Tenant. No change in
the Tenant Construction Plans shall commence until execution of the formal
change order by Tenant, Landlord and Landlord's contractor. Tenant shall submit
to Landlord revised Tenant construction documents (in the form of revised
drawings and specifications) to the extent necessary to reflect the approved
change in the Tenant Construction Plans. The failure of Tenant to deliver the
Contractor's Response to Landlord within three (3) business days of receipt
shall be deemed a disapproval of the Contractor's Response by Tenant. In the
event any specified materials or components shall not be reasonably or readily
available, Landlord may propose substitutions of materials and/or components of
substantially equivalent grade and quality, consistent with prudent construction
practices, subject to the consent of Tenant, which shall not be unreasonably
withheld, conditioned or delayed.

 

(e)          Construction Standards. All construction shall be done in a good
and workmanlike manner and shall comply at the time of completion with all
applicable laws and





16

--------------------------------------------------------------------------------

 



requirements of the governmental authorities having jurisdiction. Landlord shall
provide a certificate of occupancy to Tenant upon Substantial Completion of the
work.

 

(f)           Tenant Improvement Costs. Tenant shall, subject to Article 8(g)
below, pay the costs, expenses and fees incurred for the construction of the
Tenant Improvements, including without limitation (i) architectural, engineering
and design costs, (ii) the cost charged to Landlord or Tenant by the general
contractor and all subcontractors for performing such construction, (iii) the
cost to Landlord of performing directly any portion of such construction, (iv)
project management fees, (v) construction permit fees, (vi) costs of built-in
furniture, (vii) mechanical, electrical, plumbing and structural engineering
fees, and (viii) cabling costs (together, the "Tenant Improvement Costs").

 

(g)          Tenant Allowance. Landlord shall provide an allowance to Tenant
in the amount of $3,204,188.00 (the "Tenant Allowance").

 

(h)          Payment for Tenant Improvement Costs. If the Tenant Improvement
Costs are estimated to exceed the Tenant Allowance based upon the budget for the
Tenant Improvements, Tenant agrees to prepay such projected excess to Landlord
within ten (10) days of being billed therefor, even though such costs have not
been incurred. Upon completion of the Tenant Improvements by Landlord, Tenant
shall pay to Landlord all costs incurred in excess of the Tenant Allowance,
which were not previously paid by Tenant to Landlord, or Landlord shall promptly
reimburse to Tenant any amount of the projected costs of the Tenant Improvements
prepaid by Tenant to Landlord which were not actually expended by Landlord for
the Tenant Improvements.

 

(i)          Rent Credit. In the event that the Tenant Allowance exceeds the
Tenant Improvement Costs, Landlord shall promptly provide to Tenant a Fixed Rent
credit in the amount of the difference between the actual Tenant Improvement
Costs and the Tenant Allowance until repaid in full.

 

(j)          Base Building Improvements and Tenant Improvements. If Landlord
bids the Base Building Improvements and the Tenant Improvements as one bid
package to the general contractors, Landlord shall be required to delineate the
Base Building Improvements from the Tenant Improvements in the bid package and
shall require the general contractors bidding the work to provide separate bids
for the Base Building Improvements and the Tenant Improvements, respectively.

 

(k)          Schedule. Landlord shall use commercially reasonable efforts to
cause the Tenant Improvements and the Base Building Improvements to be
Substantially Completed not later than the Outside Date as defined in Article
4(b)(v).   During the construction of the Base Building Improvements and the
Tenant Improvements, Tenant shall not be required to pay any electric or utility
costs and the same shall not be factored into the Base Operating Costs.

 

(l)          Direct Tenant Work. Notwithstanding anything herein, Tenant's
telephone and data wiring and cabling (hereinafter called the "Direct Tenant
Work") shall be installed in accordance with the Tenant Construction Plans by
contractors contracting with Tenant and not with Landlord. Landlord, at no cost
to Tenant, shall provide Tenant riser





17

--------------------------------------------------------------------------------

 



access and telephone closet access for Tenant's Direct Tenant Work as well as
the installation of any roof top antennae equipment, subject to Landlord's
reasonable approval and applicable corporate park covenants and governmental
requirements.

 

(m)          Access; Acceptance of Work. Landlord shall afford Tenant and its
employees, agents and contractors access to the Premises, at reasonable times
prior to the Commencement Date and at Tenant's sole risk and expense, in
accordance with Exhibit "F" ("Early Access by Tenant"), for the purposes of (i)
inspecting and verifying the completion and integrity of the Base Building
Improvements and the Tenant Improvements, and shall advise Landlord within five
(5) business days of any objection to the performance of such work; and (ii)
beginning thirty (30) days prior to the Commencement Date as then reasonably
estimated by Landlord, for installation of Tenant's furniture and wiring. Access
for such purposes shall not be deemed to constitute possession or occupancy.
Landlord shall promptly undertake and diligently prosecute, at Landlord's sole
cost and expense, the correction of any defective work of which it is notified
as aforesaid. Within thirty (30) days after the Base Building Improvements and
the Tenant Improvements are Substantially Complete, Tenant shall give Landlord a
written list (the "Final Punch List") of all contended defects and details of
construction, mechanical adjustment or decoration remaining to be performed, if
any, in Landlord's construction work. Landlord shall correct all items on the
Final Punch List that constitute valid defects or applicable details within
thirty (30) days after Landlord's receipt of the Final Punch List, unless the
nature of the defect or variance is such that a longer period of time is
required to repair or correct the same, in which case Landlord shall exercise
due diligence in correcting such defect or variance at the earliest possible
date and with a minimum of interference with the operation of Tenant. Any
disagreement that may arise between Landlord and Tenant with respect to whether
an item on the Final Punch List constitutes a valid defect shall be reasonably
determined by Landlord's Architect. The foregoing process for the correction of
any defective work shall not apply, however, to latent defects in such work
which could not reasonably have been discovered theretofore, provided Tenant
notifies Landlord thereof within twelve (12) months after occupancy

 

9.       Alterations.

 

Prior to making or permitting to be made any alterations, additions or
improvements ("Alterations") to the Premises or any part thereof, Tenant shall
first submit a detailed description thereof to Landlord and obtain Landlord's
written approval, which shall not be unreasonably withheld, conditioned or
delayed. Notwithstanding the foregoing, Landlord's approval shall not be
required (but prior notice to Landlord describing the proposed Alterations must
be provided) for (a) painting, (b) carpet refurbishment, or (c) Alterations
that: do not exceed $75,000 in the aggregate; and (i) are not visible from the
exterior of the Premises; (ii) do not affect any Building system or the
structural elements of the Building; (iii) do not require material penetrations
into the floor, ceiling or walls; and (iv) do not require material work within
the walls, below the floor or above the ceiling. For any Alterations, Landlord,
at Landlord's option, shall have the right to provide construction management
for and on behalf of Tenant, at Tenant's sole expense, constituting five percent
(5%) of the Alteration's total cost. All alterations, additions or improvements
made by Tenant subsequent to the Tenant Improvements and all fixtures attached
to the Premises shall become the property of Landlord and remain at the Premises
or, at Landlord's option, after written notice to Tenant upon providing approval
to said Alterations, any or all of the foregoing which may be designated by
Landlord shall be removed

 





18

--------------------------------------------------------------------------------

 



at the cost of Tenant before the expiration or sooner termination of this Lease
and in such event Tenant shall repair all damage to the Premises caused by the
installation or removal. Notwithstanding anything in this Lease, unless
otherwise requested by Landlord in writing, Tenant shall remove all Direct
Tenant Work (defined at Article 8(1) hereof) and shall repair all damage to the
Premises caused by the installation or removal of such Direct Tenant Work.
Subject to Article 16(a)(ix) below, Tenant shall not erect or place, or cause or
allow to be erected or placed, any sign, advertising matter, lettering, stand,
booth, showcase or other article or matter in or upon the Premises and/or the
Building, without the prior written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned or delayed; provided, however, that
Landlord's consent may be withheld in its sole discretion for any such
improvement which would be on the exterior of the Building or visible from
outside of the Building. Tenant shall not place weights anywhere beyond the safe
carrying capacity of the structure.

 

10.       Rules and Regulations.

 

The rules and regulations attached to this Lease as Exhibit "H", and such
additions or modifications thereof as may from time to time be made by Landlord
upon written notice to Tenant, shall be deemed a part of this Lease, as
conditions, with the same effect as though written herein, and Tenant also
covenants that said rules and regulations will be faithfully observed by Tenant,
Tenant's employees, and all those visiting the Premises or claiming under Tenant
from and after receipt thereof by Tenant. Notwithstanding the foregoing, no
additions or modifications to the rules and regulations shall increase Tenant's
obligations or decrease its rights under this Lease and Landlord covenants and
agrees to enforce the rules and regulations in a uniform and non-discriminatory
manner.

 

11.       Fire or Other Casualty.

 

If, during the Term of this Lease, or any renewal or extension thereof, the
Building is so damaged by fire or other casualty that the Premises are rendered
unfit for occupancy (whether or not the Premises are damaged), and in Landlord's
reasonable opinion cannot be repaired within two hundred seventy (270) days of
the fire or other casualty, then, at either Tenant or Landlord's option, the
Term of this Lease upon written notice from Tenant or Landlord given within
thirty (30) days after the occurrence of such damage, shall terminate as of the
date of the occurrence of such damage. In such case, Tenant shall pay the rent
apportioned to the date of such termination and Landlord may enter upon and
repossess the Premises without further notice, provided such entry and
repossession shall not operate to exclude Tenant or Tenant's employees or agents
from recovering and removing its personal property, furniture, fixtures or
equipment from the Premises. If this Lease is not terminated, Landlord, subject
to reasonable delays for insurance adjustments and to delays caused by matters
beyond Landlord's reasonable control, will use commercially reasonable efforts
to repair within ninety (90) days whatever portion, if any, of the Premises or
of the Building serving the Premises which may have been damaged and Landlord
may enter and possess the Premises for that purpose; while the Tenant is
deprived of the Premises, the Fixed Rent shall be suspended in proportion to the
number of square feet of the Premises rendered untenantable. If the Premises or
the Building shall be damaged so that such damage does not render the Premises
or any portion thereof unfit for occupancy, Landlord will use commercially
reasonable efforts to repair within ninety (90) days whatever portion, if any,
of the Premises or of the Building serving the Premises which may





19

--------------------------------------------------------------------------------

 



have been damaged and Tenant will continue in possession and rent will not be
apportioned or suspended. Notwithstanding any other provisions of this Article
11,  (a) if any damage is directly caused by or directly results from the gross
negligence of Tenant, those claiming under Tenant, or their employees or
invitees, respectively, rent shall not be suspended or apportioned and Tenant
shall pay, as additional rent upon demand, the cost of any repairs, made or to
be made, of such damage and of any restorations, made or to be made, as a result
of such damage, (b) Landlord shall have no duty to repair or replace any
personal property, or any of Tenant's fixtures or equipment or any alterations,
improvements or decorations made by Tenant, or any Direct Tenant Work, and (c)
Landlord and Tenant shall have the right to terminate this Lease upon giving
written notice to the other at any time within thirty (30) days after the date
of the damage if the Premises is damaged by fire or other casualty precluding
Tenant from occupying twenty five percent (25%) or more of the Premises occupied
by Tenant at the time of the fire or other casualty during the last six (6)
months of the Term, unless Tenant, having the right to renew the Term pursuant
to an express provision contained in this Lease, has effectively extended the
Term for a term in excess of one (1) year following the occurrence of the fire
or other casualty.

 

12.       Landlord's Right to Enter.

 

Upon twenty-four (24) hours prior written notice, Tenant will permit Landlord,
Landlord's agents or employees or any other person or persons authorized in
writing by Landlord:

 

(a)          to inspect the Premises at any time,

 

(b)          to enter the Premises, with a Tenant representative present, if
Landlord shall so elect for making alterations, improvements or repairs to the
Building or for any purpose in connection with the operation or maintenance of
the Building, and

 

(c)          to enter and exhibit the Premises to be let, with a Tenant
representative present, during the last twelve (12) months of the Term.

 

No such entry shall be treated as a deprivation or interference with Tenant's
use and possession of the Premises.

 

13.       Insurance.

 

(a)          Intentionally deleted.

 

(b)          Tenant shall maintain throughout the Term, at Tenant's expense:

 

(i)          Commercial General Liability Insurance with coverage limits of not
less than $1,000,000 combined single limit for bodily injury, personal injury,
death and property damage per occurrence and per location aggregate insuring
tenant and naming Landlord, its general partner, lender(s), the asset manager
and the properly manager (the names of which shall be provided by Landlord to
Tenant and may be changed by Landlord from time to time), as additional insureds
insuring against any and all liability of the insureds with respect to the
Premises or arising out of or related to any occurrences within the Premises,
Tenant's use





20

--------------------------------------------------------------------------------

 



or occupancy of the Premises, the condition of the Premises, the acts or
omissions of Tenant and its agents, employees, contractors in the Premises and
elsewhere in the Building, the installation, construction and/or maintenance of
the Tenant Improvements or other alterations or improvements by Tenant;

 

(ii)         Workers' Compensation coverages required by law, together with
Employers' Liability coverage with a limit of not less than $500,000;

 

(iii)        Property Insurance written on an ISO special causes of loss or
similar form, covering the Tenant Improvements, all Tenant-owned equipment, and
contents in an amount of not less than the 100% replacement cost without
co-insurance;

 

(iv)        Intentionally deleted;

 

(v)         Intentionally deleted;

 

(vi)        Automobile Liability Insurance including coverage for Hired Car and
Non-Owned automobile liability with coverage limits of not less than $1,000,000
combined single limit for bodily injury and property damage; and

 

(vii)       Umbrella Liability Insurance with coverage for the full limit
carried by the Tenant but not less than $5,000,000 covering over the Commercial
General Liability, Automobile Liability and Employers' Liability limits outlined
above.

 

(c)          Landlord, Landlord's property manager, Landlord's asset manager and
Landlord's mortgagees, shall be named as additional insured on a primary and
non-contributory basis as respects General Liability, Automobile Liability and
Employers' Liability outlined above. If Tenant purchases higher limits than the
limits required under this Article 13, then the additional insured shall be
included to the full limit purchased.

 

(d)          All insurance policies shall be issued by insurance carriers having
an A.M. Best rating of A- VIII and licensed to do business in the state where
the Building is located.

 

(e)          Landlord shall maintain throughout the Term so-called all-risk or
fire and extended coverage insurance upon the Building. The cost of the premiums
for such insurance and of any endorsements thereto shall be deemed, for purposes
of Article 4 of this Lease, to be part of the costs of operating and maintaining
the Property, Landlord shall have the right, at its sole discretion to maintain
other insurance as a reasonably prudent landlord would obtain for similar
property.

 

(f)          Intentionally deleted.

 

14.       Repairs and Condition of Premises.

 

At the expiration or other termination of this Lease, Tenant shall leave the
Premises, and during the Term will keep the same, in good order and condition,
ordinary wear and tear, damage by fire or other casualty (which fire or other
casualty has not occurred directly as a result of the gross negligence of Tenant
or those claiming under Tenant or their employees





21

--------------------------------------------------------------------------------

 



or invitees respectively) and repairs to be performed by Landlord under Article
16(a)(v) of this Lease alone excepted; for that purpose and, except as stated in
this Lease, Tenant will make all necessary repairs to the interior of the
Premises, except for Base Building Improvements or any structural components of
the Building. Tenant will use every reasonable precaution against fire and will
give Landlord prompt notice of any damage to or accident upon the Premises.
Tenant will also at all times, subject to Article 16(a)(iv) of this Lease,
remove all dirt, rubbish, waste and refuse from the Premises and at the
expiration or sooner termination of the Term will also have had removed all its
property therefrom, to the end that Landlord may again have and repossess the
Premises. Any of Tenant's property remaining on the Premises on the date of the
expiration or termination of the Term shall be deemed abandoned by Tenant and
may be removed and disposed of in such manner as Landlord may, at its sole
discretion, determine, and Tenant shall reimburse Landlord, upon demand, for the
cost of such removal and disposal, plus ten percent (10%) for overhead.

 

15.       Compliance with Law.

 

Throughout the Term of this Lease, but subject to any express provisions of this
Lease to the contrary, Tenant shall comply promptly with all laws and
ordinances, including, without limitation, the ADA, and all notices,
requirements, orders, regulations and recommendations (whatever the nature
thereof may be) of any and all the federal, state, county or municipal
authorities or of the Board of Fire Underwriters or any insurance organizations,
associations or companies, with respect to the Premises and any property
appurtenant thereto and Tenant's use thereof; Tenant also agrees that it shall
not knowingly do or commit any act or thing, or suffer to be done or committed
any act or thing anywhere on the Property contrary to any of the laws,
ordinances, notices, requirements, orders, regulations and recommendations
hereinabove referred to in this Article. During the Term, Landlord shall, at its
sole cost and expense and using its commercially reasonable efforts, ensure the
continued compliance of the Premises and the Building with all local, state and
federal codes and laws, now or hereafter existing, the observance of which are
necessary for Tenant's continued use and occupancy of the Premises as general
office space.

 

16.       Services.

 

(a)          Landlord agrees that it shall:

 

(i)          HVAC. Furnish heat, ventilation and air conditioning to the
Premises, twenty-four (24) hours per day, three hundred sixty-five (365) days
per year; year-round heating, ventilating, and air conditioning providing
reasonably comfortable conditions (no warmer than 74°F (within reasonable
tolerances) in summer months, at no higher than 50% humidity, and at no less
than 72°F (within reasonable tolerances) in winter months), provided that in any
given room or area of Tenant's demised premises, the occupancy does not exceed
one person for each 150 square feet, and total electric load does not exceed 5
watts per sq. ft. for all purposes, including lighting and power; Landlord shall
not be responsible for the failure of the air conditioning system to meet the
foregoing design performance specifications if such failure results from excess
occupancy of the Premises or if Tenant installs and operates machines and
appliances, the installed electrical load of which, when combined with the load
of all lighting fixtures, exceeds 5 watts per sq. ft.; if the Premises are used
in a manner exceeding





22

--------------------------------------------------------------------------------

 



the aforementioned occupancy and electric load criteria, Tenant shall pay to
Landlord, promptly upon billing, Landlord's costs of supplying air conditioning
resulting from such excess, at such rates as Landlord shall reasonably establish
therefor; if due to use of the Premises in a manner exceeding the aforementioned
occupancy and electrical load criteria, or due to rearrangement of partitioning
after the initial preparation of the Premises, interference with normal
operation of the heating, ventilating or air conditioning in the Premises
results, necessitating changes in the system servicing the Premises, such
changes may be made by Landlord upon request by Tenant at Tenant's sole cost and
expense, subject to the provisions of section (b) of this Article 16. Tenant
agrees at all times to cooperate fully with Landlord and to abide by all of the
regulations and requirements which Landlord may prescribe for the proper
functioning and protection of the said heating, ventilating and air conditioning
system; the foregoing heating, ventilating and air conditioning services shall
be subject to any statute, ordinance, rule, regulation, resolution or
recommendation for energy conservation which may be promulgated by any
governmental agency or organization and which Landlord in good faith may elect
to abide by or shall be required to abide by. Notwithstanding the foregoing or
anything to the contrary contained herein, Tenant shall be solely responsible at
its sole cost and expense, for the maintenance and repair of any supplemental
heat, ventilation and air conditioning unit in the Premises whether installed by
Tenant or in the Premises on the Commencement Date. Supplemental HVAC will be
limited to any HVAC equipment for Tenant's data center, currently located on the
third floor of the Building and for the first-floor room of the Building in
which the UPS batteries are housed;

 

(ii)         Elevators. Provide two (2) passenger elevators to service the
Premises twenty-four (24) hours per day, three hundred sixty-five (365) days per
year;

 

(iii)        Access. Furnish to Tenant's employees and agents access to the
Premises at all times, subject to compliance with such security measures as
shall be in effect for the Building;

 

(iv)        Janitorial. Provide to the Premises janitorial service in accordance
with the schedule annexed hereto as Exhibit "G"; any and all additional or
specialized janitorial service desired by Tenant, beyond those services listed
on Exhibit "G," including but not limited to janitorial service for Tenant's
cafeteria, shall be contracted for by Tenant directly with Landlord's janitorial
agent and the cost and payment thereof shall be and remain the sole
responsibility of Tenant; no trash removal services will be provided by Landlord
for the removal of trash or refuse from the cafeteria or other trash or refuse
of a character or quantity not customary for normal office users, unless Tenant
shall first agree to the payment of Landlord's cost thereof;

 

(v)         Repairs. Make all structural repairs to the Building, all repairs
which may be needed to the mechanical, HVAC, electrical and plumbing systems in
and servicing the Premises (excluding repairs to any non-building standard
fixtures, supplemental HVAC units and equipment of Tenant, and/or other
improvements installed or made by or at the request of Tenant all of which must
be repaired and maintained by the Tenant), and all repairs to exterior windows
and glass (including caulking and weatherstripping); in the event that any
repair is required by reason of the negligence or willful misconduct of Tenant
or its agents, employees, invitees, express or implied, Landlord may make such
repair and the cost thereof, plus ten percent (10%) of such cost for Landlord's
overhead, shall be paid by Tenant to





23

--------------------------------------------------------------------------------

 



Landlord within thirty (30) days after written demand, unless Landlord shall
have actually recovered or has the right to recover such cost through insurance
proceeds;

 

(vi)        Water. Provide hot and cold water, for drinking, lavatory, toilet
and ordinary cleaning purposes, at each floor;

 

(vii)       Public Areas. Keep and maintain the public areas (including exterior
landscaping) and facilities of the Building clean and in good working order and
condition, and the sidewalks and parking areas adjoining the Building in good
repair and free from accumulations of snow and ice;

 

(viii)      Electricity. Provide transmission facilities to the Premises as
reasonably required by Tenant but in no event exceeding 5 watts per square foot
of rentable area for the use of Tenant in the Premises; Tenant agrees to become
an individually metered customer of the public utility selected by Landlord to
provide electricity to the Building, and to pay for electric service to the
Premises directly to such public utility; Landlord shall not be liable in any
way to Tenant for failure or defect in the supply or character of electric
energy furnished to the Premises or to the Building by reason of any
requirement, act or omission of the public utility serving the Building with
electricity or for any other reason whatsoever not attributable to Landlord;
Tenant shall pay directly to the public utility company the amount of such bill;
Landlord shall furnish and install all replacement tubes, lamps, bulbs and
ballasts required in the Premises, at Tenant's expense; Tenant's use of electric
energy in the Premises shall not at any time exceed the capacity of any of the
electrical conductors and equipment in or otherwise serving the Premises;

 

(ix)        Signage. Tenant shall have the right, with Landlord's prior approval
(which shall not be unreasonably withheld, delayed or conditioned), to install
signs within the Building, provided that they are not visible from outside of
the Building. Tenant shall have the exclusive right to have its name on the
Building's monument sign, backlit or otherwise illuminated, subject to
applicable ordinances and covenants and Landlord's approval of any proposed
signage, for so long as Landlord has not recaptured any portion of the Premises
pursuant to Section 39 below and following such recapture event Tenant's use of
the monument sign shall not be more than Tenant's proportionate share of the
area of the monument sign, Landlord stipulates that the signage depicted in
Exhibit "N", attached hereto, is approved in accordance with the requirements of
this provision.

 

(x)         Heat Pumps. During each year of the Term, Landlord shall have the
Building HVAC system evaluated by an independent, reputable third party HVAC
contractor selected by Landlord and reasonably acceptable to Tenant and replace,
at its sole cost, any heat pump units that are deemed no longer serviceable. In
addition. Landlord will, at all times, store four new heat pump units (two (2) –
 3 ton units and two (2) – 4 ton units) exclusively for the Building so that
they can be installed within twenty-four (24) hours and during off-hours.

 

(b)          Special Equipment. Other than installed by Landlord as components
of the Tenant Improvements, Tenant shall not install any equipment of any kind
or nature whatsoever which would or might necessitate any changes, replacements
or additions to any of the heating, ventilating, air conditioning, electric,
sanitary, elevator or other systems serving





24

--------------------------------------------------------------------------------

 



the Premises or any other portion of the Building; or to any of the services
required of Landlord under this Lease, without the prior written consent of the
Landlord, which consent shall not be unreasonably withheld, conditioned or
delayed. In the event that such consent is granted, such replacements, changes
or additions shall be paid for by Tenant. At the expiration or earlier
termination of the Term, Tenant shall pay to Landlord Landlord's cost of
restoring such systems (other than those installed by Landlord as components of
the Tenant Improvements) to their condition prior to such replacements, changes
or additions.

 

(c)          Interruption of Service. In case of accident, strikes, inability to
obtain supplies, breakdowns, repairs, renewals or improvements to the Building
or replacement of machinery therein, the operation of any of the elevators or
other machinery or apparatus may be changed or suspended. As to heat,
ventilation, air conditioning, cleaning service, electricity and elevator
service, and any other services required to be provided by Landlord, Landlord
shall not be responsible or liable in any way for any failure, interruption or
inadequacy in the quantity or quality of the same where directly caused by war,
civil commotion, governmental restrictions, prohibitions or other regulations,
strikes, labor disturbances, inability to obtain adequate supplies or materials,
casualties, repairs, replacements, or causes beyond Landlord's reasonable
control, but only so long as Landlord notifies Tenant within two (2) business
days of such occurrence and Landlord uses commercially reasonable efforts to
mitigate any such failure, interruption or inadequacy. Notwithstanding the
foregoing, however, if a cessation of the elevator or other mechanical
apparatus, electric, heating, ventilation or air conditioning service occurs
which (i) materially impairs the ability of Tenant to access or utilize all or a
substantial portion of the Premises due to such condition, (ii) was caused by,
or continues due to, the negligence or willful misconduct of Landlord or
Landlord's agents or employees, and (iii) which continues for more than three
(3) business days, then Fixed Rent shall abate beginning on the fourth (4th)
business day until service is fully restored.

 

17.       Notice of Breakage, Fire, Theft.

 

Tenant shall give to Landlord prompt written notice, but in no event later than
forty-eight (48) hours after actual knowledge of the occurrence in question, of
any

 

(a)         accident or breakage or defects in the window glass, wires, plumbing
or heating ventilating or cooling apparatus, elevators or other apparatus, walls
or ceiling tiles,

 

(b)         fire or other casualty, or

 

(c)         theft.

 

18.       (Intentionally Deleted).

 

19.       Mechanics' and Other Liens.

 

(a)         Tenant covenants that it shall not (and has no authority to) create
or allow any encumbrance against the Premises, the Property, the Building or any
part of any of them or Landlord's interest therein.

 

(b)         Tenant covenants that it shall not suffer or permit to be created,
or to remain, any lien or claim thereof (arising out of any work done or
services, material,

 





25

--------------------------------------------------------------------------------

 



equipment or supplies furnished for or at the request of Tenant or by or for any
contractor or subcontractor of Tenant, but not to the extent resulting from the
acts or omissions of Landlord or Landlord's agents or employees) which is or may
become a lien upon the Premises, the Property, the Building or any part of any
of them or the income therefrom or any fixture, equipment or similar property
therein.

 

(c)         If any lien or claim shall be filed, Tenant, within thirty (30) days
after the filing thereof, shall cause the same to be discharged of record by
payment, deposit, bond or otherwise. If Tenant shall fail to cause such lien or
claim to be discharged and removed from record within that period, then, without
obligation to investigate the validity thereof and in addition to any other
right or remedy Landlord may have, Landlord may, but shall not be obligated to,
contest the lien or claim or discharge it by payment, deposit, bond or
otherwise; and Landlord shall be entitled, if Landlord so decides, to compel the
prosecution of an action for the foreclosure of such lien by the lienor and to
pay the amount of the judgment in favor of the lienor with interest and costs.
Any amounts so paid by Landlord and all costs and expenses, including attorneys'
fees, incurred by Landlord in connection therewith, together with interest at
the Lease Interest Rate from the respective dates of Landlord's making of the
payment or incurring of the cost or expense shall constitute additional rent
payable by Tenant under this Lease and shall be paid by Tenant to Landlord
within thirty (30) days after specifically detailed demand therefor.

 

(d)          Notwithstanding anything to the contrary in this Lease or in any
other writing signed by Landlord, neither this Lease nor any other writing
signed by Landlord shall be construed as evidencing, indicating, or causing an
appearance that any erection, construction, alteration or repair to be done, or
caused to be done, by Tenant is or was in fact for the immediate use and benefit
of Landlord. Further, notwithstanding anything contained herein to the contrary,
nothing contained in or contemplated by this Lease shall be deemed or construed
in any way to constitute the consent or request on the part of Landlord for the
performance of any work or services or the furnishing of any materials for which
any lien could be filed against the Premises or the Building or the Property or
any part of any of them, nor as giving Tenant any right, power, or authority to
contract for or permit the performance of any work or services or the furnishing
of any materials for which any lien could be filed against the Premises, the
Building, the Property or any part of any of them.

 

(e)          Promptly after the completion of any work or the delivery of any
material to the Premises by any contractor, subcontractor or materialman engaged
by Tenant, Tenant shall deliver to the Landlord partial and/or final releases of
liens (whichever shall be applicable) from each such contractor, subcontractor
or materialman for work that has been performed and paid for to date and, upon
completion of any project, an affidavit from its contractor that it and all
subcontractors and materialmen hired by it have been paid for all work done with
respect to the project. With respect to any project that is bonded, prior to the
commencement of any work Tenant shall also provide Landlord with a copy of a
Waiver of Liens from its contractor which has been filed with the Prothonotary
of Chester County, Pennsylvania.

 

20.       Force Majeure. If either party shall be delayed or hindered in or
prevented from the performance of any act required by this Lease by reason of
strikes, lockouts, labor troubles, inability to procure material, failure of
power, restrictive governmental laws or regulations,





26

--------------------------------------------------------------------------------

 



inclement weather, riots, insurrection, war or other reason of a like nature not
the fault of the party delayed in performing work or doing as required under
this Lease, the period for the performance of such act shall be extended for a
period equivalent to the period of such delay. Notwithstanding the foregoing,
the provisions of this Article shall at no time operate to excuse Tenant from
any obligations for payment of rent or additional rent. To invoke a Force
Majeure event, the invoking party must deliver to the other party written notice
of its invocation not later than ten (10) days immediately following the
occurrence of the event giving rise thereto or lose such right to invoke Force
Majeure.

 

21.       Defaults By Tenant-Remedies.

 

If any of the following shall occur:

 

(a)          Tenant does not pay in full when due any and all installments of
rent (whether Fixed Rent or additional rent) or any other charge or payment
whether or not herein included as rent after five (5) days written notice,
provided that such notice shall not be required more than two (2) times in any
twelve (12) month period;

 

(b)          Tenant violates or fails to perform or comply with any non-monetary
covenant, agreement or condition herein contained, and such violation or failure
continues for thirty (30) days after notice thereof by Landlord to Tenant;
provided however that if such failure is not reasonably susceptible of cure
within such thirty (30) day period and provided Tenant is diligently pursuing
the remedies necessary to cure such failure during the thirty (30) day period,
Tenant shall have such additional time as is reasonably necessary to cure such
failure;

 

(c)          Intentionally deleted; or

 

(d)         An involuntary case under the federal bankruptcy law as now
or hereafter constituted is commenced against Tenant or any guarantor or surety
of Tenant's obligations under this Lease ("Guarantor"), or under any other
applicable federal or state bankruptcy, insolvency, reorganization, or other
similar law, or there is filed against Tenant or a Guarantor a petition seeking
the appointment of a receiver, liquidator or assignee, custodian, trustee,
sequestrator (or similar official) of Tenant or a Guarantor of any substantial
part of Tenant's or a Guarantor's property, or seeking the winding-up or
liquidation of Tenant's or a Guarantor's affairs and such involuntary case or
petition is not dismissed within sixty (60) days after the filing thereof, of if
Tenant or a Guarantor commences a voluntary case or institutes proceedings to be
adjudicated as bankrupt or insolvent or consents to the entry of an order
for relief under the federal bankruptcy laws as now or hereafter constituted, or
any other applicable federal or state bankruptcy or insolvency or other similar
law, or consents to the appointment of or taking possession by a receiver or
liquidator or assignee, trustee, custodian, sequestrator (or other similar
official) of Tenant or a Guarantor of any substantial part of Tenant's or
a Guarantor's property, or if Tenant or any Guarantor makes any assignment for
the benefit of creditors or admits in writing its inability to pay its debts
generally as they become due or fails to generally pay its debts as they become
due or if Tenant is levied upon and is about to be sold out upon the Premises by
any sheriff, marshall or constable or Tenant or its stockholders or Board of
Directors or any committee thereof takes any action in contemplation,
preparation or





27

--------------------------------------------------------------------------------

 



furtherance of or for any of the foregoing, or, if Tenant or any Guarantor is a
corporation and is dissolved or liquidated,

 

Then, and in any such event, at the sole option of Landlord,

 

(i)          Intentionally omitted.

 

(ii)         Landlord may terminate this Lease by written notice to Tenant. If
Landlord elects to terminate this Lease, Landlord, in addition to Landlord's
other remedies, may recover from Tenant a judgment for damages equal to the sum
of the following:

 

(A)         the unpaid rent and other sums which became due up to the time of
such termination plus interest from the dates such rent and other sums were due
to the date of the judgment at the Lease Interest Rate; plus

 

(B)         the present value at the time of judgment of the amount by which the
unpaid rent and other sums which would have become due (had this Lease not been
terminated) after termination until the date of the judgment exceeds the amount
of loss of such rental and other sums Tenant proves could have been reasonably
avoided; plus

 

(C)         the amount (as discounted at the rate of six percent (6%) per annum)
by which the unpaid rent and other sums which would have become due (had this
Lease not been terminated) for the balance of the term after the date of
judgment exceeds the amount of loss of such rental and other sums that Tenant
proves could have been reasonably avoided; plus

 

(D)         any other amount necessary to compensate Landlord for all the
detriment proximately caused by Tenant's failure to perform its obligations
under this Lease or which in the ordinary course would be likely to result
therefrom including, without limitation, the cost of repairing the Premises and
reasonable attorneys fees; plus

 

(E)         at Landlord's election, such other amounts in addition to or in lieu
of the foregoing as may be permitted by applicable law.

 

As used in the foregoing clause (B), the "present value at the time of judgment"
shall be computed by adding to the rent past due or which would have become due
interest at the Lease Interest Rate from the dates such rent was or would have
become due to the date of the judgment; and/or

 

(iii)        Landlord may terminate Tenant's right of possession and may reenter
and repossess the Premises by legal proceedings, without terminating this Lease.
After reentry or retaking or recovering of the Premises, whether by termination
of this Lease or not, Landlord agrees to mitigate its damages hereunder and may,
but shall be under no obligation to, make such alterations and repairs, as
Landlord may deem then necessary or advisable and shall use commercially
reasonable efforts to relet the Premises or any part or parts thereof (but shall
be under no obligation to let the Premises before letting other premises owned
by Landlord), either in Landlord's name or otherwise, for a term or terms which
may at Landlord's option be less than or exceed the period which otherwise would
have constituted the balance of the Term of this Lease and at such rent or rents
and upon such other terms and conditions as in Landlord's

 





28

--------------------------------------------------------------------------------

 



sole discretion may seem advisable and to such person or persons as may in
Landlord's sole discretion seem best; and whether or not the Premises are relet,
Tenant shall be liable for any loss, for such period as is or would have been
the balance of the term of this Lease, of rent and all other sums payable under
this Lease, plus the reasonable and actual costs and expenses of reletting and
of redecorating, remodeling or making repairs and alterations to the Premises
necessary for reletting, the amount of such liability to be computed monthly and
to be paid by Tenant to Landlord from time to time upon demand. Landlord shall
in no event be liable for, nor shall any damages or other sums to be paid by
Tenant to Landlord be reduced by, failure to relet the Premises or failure to
collect the rent or other sums from any reletting. Tenant shall not be entitled
to any rents or other sums received by Landlord in excess of those provided for
in this Lease. Tenant agrees that Landlord may file suit to recover any rent and
other sums falling due under the terms of this Article from time to time and
that no suit or recovery of any amount due hereunder to Landlord shall be any
defense to any subsequent action brought for any other amount due hereunder to
Landlord. Tenant, for Tenant and Tenant's successors and assigns, after
Landlord's delivery to Tenant of notice of default and the passing of any
applicable cure periods, hereby irrevocably constitutes and appoints Landlord,
Tenant's and their agent to collect the rents due or to become due under all
subleases of the Premises or any parts thereof and Landlord shall apply such
rents to Tenant's unpaid rental obligations under this Lease. Notwithstanding
any reletting without termination, Landlord may at any time thereafter elect to
terminate this Lease for Tenant's previous uncured breach.

 

Whenever Landlord shall have the right to reenter the Premises under this Lease,
it shall have the right to remove all persons and property from the Premises and
either treat such property as abandoned or at Landlord's option store it in a
public warehouse or elsewhere at the cost of and for the account of Tenant, all
without service of notice or resort to legal process and without being deemed
guilty of trespass, or becoming liable for any loss or damage which may be
occasioned thereby.

 

Tenant waives the right to any notice to remove as may be specified in the
Landlord and Tenant Act of Pennsylvania, Act of April 6, 1951, as amended, or
any similar or successor provision of law.

 

For the purposes of computing "the whole balance of rent and all other sums
payable hereunder for the entire balance of the term of this Lease," "the unpaid
rent and other sums which would have become due (had this Lease not been
terminated) after termination until the date of the judgment" and "the unpaid
rent and other sums which would have become due (had this Lease not been
terminated) for the balance of the term after the date of judgment," as such
quoted or any similar phrases are used in this Article 21, the amounts of
additional rents which would have been due per year under this Lease shall be
such amounts as Landlord shall reasonably estimate to be the per annum rates of
additional rent for the calendar year during which this Lease was terminated or
during which rent was accelerated, increasing annually on the first day of each
calendar year thereafter at the rate of five percent (5%) per annum.

 

The parties recognize that no adequate remedy at law may exist for a breach of
Articles 6,  7 and 10 hereof. Accordingly, Landlord may seek specific
performance of any provision of Articles 6, 7 and 10 hereof.  Neither such right
nor its exercise shall limit any other remedies which Landlord may have against
Tenant for a breach of such Articles, including, without limitation, all
remedies available under this Article 21. The reference herein to specific





29

--------------------------------------------------------------------------------

 



performance in connection with Articles 6, 7 and 10 shall not preclude the
availability of specific performance, in any appropriate case, for the breach or
threatened breach of any other provision of this Lease.

 

In addition to other remedies available to Landlord herein, Landlord may (but
shall not be obligated to do so), cure any uncured default after applicable
notice and cure periods on behalf of Tenant, and Tenant shall reimburse Landlord
upon demand for all reasonable costs incurred by Landlord in curing such
default, including, without limitation, reasonable attorneys' fees and other
legal expenses, together with interest thereon at the Lease Interest Rate, which
costs and interest thereon shall be deemed additional rent hereunder.

 

Also in addition to, and not in lieu of any of the foregoing rights granted to
Landlord:

 

(A)         Intentionally deleted.

 

(B)         WHEN THIS LEASE OR TENANT'S RIGHT OF POSSESSION SHALL BE TERMINATED
BY COVENANT OR CONDITION BROKEN, OR FOR ANY OTHER REASON, EITHER DURING THE TERM
OF THIS LEASE, AND ALSO WHEN AND AS SOON AS SUCH TERM SHALL HAVE EXPIRED OR BEEN
TERMINATED, TENANT HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY ATTORNEY OR
ANY COURT OF RECORD AS ATTORNEY FOR TENANT AND ANY PERSONS CLAIMING THROUGH OR
UNDER TENANT TO CONFESS JUDGMENT IN EJECTMENT AGAINST TENANT AND ALL PERSONS
CLAIMING THROUGH OR UNDER TENANT FOR THE RECOVERY BY LANDLORD OF POSSESSION OF
THE PREMISES, FOR WHICH THIS LEASE SHALL BE SUFFICIENT WARRANT, WHEREUPON, IF
LANDLORD SO DESIRES, A WRIT OF EXECUTION OR OF POSSESSION MAY ISSUE FORTHWITH,
WITHOUT ANY PRIOR WRIT OR PROCEEDINGS WHATSOEVER, AND PROVIDED THAT IF FOR ANY
REASON AFTER SUCH ACTION SHALL HAVE BEEN COMMENCED THE SAME SHALL BE DETERMINED,
CANCELED OR SUSPENDED AND POSSESSION OF THE PREMISES HEREBY DEMISED REMAIN IN OR
BE RESTORED TO TENANT OR ANY PERSON CLAIMING THROUGH OR UNDER TENANT, LANDLORD
SHALL HAVE THE RIGHT, UPON ANY SUBSEQUENT DEFAULT OR DEFAULTS, FOLLOWING NOTICE
AND APPLICABLE CURE PERIODS, OR UPON ANY SUBSEQUENT TERMINATION OR EXPIRATION OF
THIS LEASE OR ANY RENEWAL OR EXTENSION HEREOF, OR OF TENANT'S RIGHT OF
POSSESSION, AS HEREINBEFORE SET FORTH, TO CONFESS JUDGMENT IN EJECTMENT AS
HEREINBEFORE SET FORTH ONE OR MORE ADDITIONAL TIMES TO RECOVER POSSESSION OF THE
SAID PREMISES.

 

IN ANY ACTION OF OR FOR EJECTMENT OR OTHER SUMS, IF LANDLORD SHALL FIRST CAUSE
TO BE FILED IN SUCH ACTION AN AFFIDAVIT MADE BY IT OR SOMEONE ACTING FOR IT
SETTING FORTH THE FACTS NECESSARY TO AUTHORIZE THE ENTRY OF JUDGMENT, SUCH
AFFIDAVIT SHALL BE CONCLUSIVE EVIDENCE OF SUCH FACTS; AND IF A TRUE COPY OF THIS
LEASE (AND OF THE TRUTH OF THE COPY SUCH AFFIDAVIT SHALL BE SUFFICIENT EVIDENCE)
BE FILED IN SUCH ACTION, IT SHALL NOT BE NECESSARY TO FILE THE ORIGINAL AS A
WARRANT OF ATTORNEY, ANY RULE





30

--------------------------------------------------------------------------------

 



OF COURT, CUSTOM OR PRACTICE TO THE CONTRARY NOTWITHSTANDING. TENANT RELEASES TO
LANDLORD, AND TO ANY AND ALL ATTORNEYS WHO MAY APPEAR FOR TENANT, ALL PROCEDURAL
ERRORS IN ANY PROCEEDINGS TAKEN BY LANDLORD, WHETHER BY VIRTUE OF THE WARRANTS
OF ATTORNEY CONTAINED IN THIS LEASE OR NOT, AND ALL LIABILITY THEREFOR.

 

As used in this Article 21, the "term" shall include the Term of this Lease and
any renewals or extensions thereof to which Tenant shall have become bound.

 

22.       Remedies Cumulative.

 

All remedies available to Landlord under this Lease and at law and in equity
shall be cumulative and concurrent. No termination of this Lease or taking or
recovering possession of the Premises shall deprive Landlord of any remedies or
actions against Tenant for rent, for charges or for damages for the breach of
any covenant or condition herein contained, nor shall the bringing of any such
action for rent, charges or breach of covenant or condition, nor the resort to
any other remedy or right for the recovery of rent, charges or demands for such
breach be construed as a waiver or release of the right to insist upon the
forfeiture and to obtain possession. No reentering or taking possession of the
Premises, or making of repairs, alterations or improvements thereto, or
reletting thereof, shall be construed as an election on the part of Landlord to
terminate this Lease unless written notice of such intention be given by
Landlord to Tenant. The failure of either party to insist upon strict and/or
prompt performance of the terms, agreements, covenants and conditions of this
Lease or any of them, and/or the acceptance of such performance thereafter shall
not constitute or be construed as a waiver of that party's right to thereafter
enforce the same strictly according to the tenor thereof in the event of a
continuing or subsequent default, each following applicable notice and cure
periods.

 

23.       Excepted from Premises.

 

In the event that Exhibit "A" or "E" shows as being within the Premises,
hallways, passageways, stairways, elevators, or other means of access to and
from the Premises or the upper and lower portions of the Building, the space
occupied by the said hallways, passageways, stairways, elevators and other means
of access, although within the Premises as described hereinabove, shall be taken
to be excepted therefrom and reserved to Landlord or to the other lessees of the
Building and the same shall not be considered a portion of the Premises. All
ducts, pipes, wires or other equipment used in the operation of the Building, or
any part thereof, and any space occupied thereby, whether or not within the
Premises as described hereinabove, shall likewise be excepted and reserved from
the Premises, and Tenant shall not remove or tamper with or use the same and
will permit Landlord to enter the Premises to service, replace, remove or repair
the same.

 

24.       Lease Subordinated.

 

(a)          This Lease shall be subject and subordinate at all times to the
lien of any mortgage, deed of trust, ground lease, installment sale agreement
and/or other instrument or encumbrance heretofore or hereafter placed upon any
or all of Landlord's interest or estate in the Premises or the remainder of the
Property and of all renewals, modifications, consolidations, replacements and
extensions thereof (all of which are hereinafter referred to





31

--------------------------------------------------------------------------------

 



collectively as a "mortgage"), all automatically and without the necessity of
any further action on the part of the Tenant to effectuate such subordination,
provided that Landlord shall cause the holder of such mortgage as of the date of
this Lease to enter into with Tenant a subordination, non-disturbance and
attornment agreement (an "SNDA") in form and substance reasonably satisfactory
to the holder of such mortgage and Tenant within thirty (30) days following the
execution of this Lease. The form attached to this Lease as Exhibit "I" is
hereby agreed to be an acceptable form of SNDA.

 

(b)          As to any mortgage, trust deed or other security instrument which
is filed against the Property after the date of this Lease (each, together with
all replacements, renewals or extensions thereof, a "Future Mortgage"), the
subordination provided for in this Article 24 is subject to the express
condition that so long as Tenant is not in an uncured default under this Lease
beyond any applicable notice and grace period, (i) Tenant's possession shall not
be disturbed by such mortgagee and (ii) this Lease shall not be canceled or
terminated by such mortgagee and shall continue in full force and effect upon
such foreclosure as a direct lease between Tenant and the person or entity
acquiring the interest of Landlord, upon all the terms, covenants, conditions
and agreements set forth in this Lease. Tenant shall, at the request of a Future
Mortgage, attorn to such holder, and shall execute and deliver, upon demand by
the Landlord or the Future Mortgage, such further instrument or instruments in
form and substance reasonably satisfactory to Tenant and evidencing such
subordination and non-disturbance of the Tenant's right, title and interest
under this Lease to the lien of the Future Mortgage. The form attached to this
Lease as Exhibit "I" is hereby agreed to be an acceptable form of SNDA.

 

(c)          Anything contained in the foregoing provisions of this Article to
the contrary notwithstanding, any such holder may at any time subordinate its
mortgage to the operation and effect of this Lease, without the necessity of
obtaining the Tenant's consent thereto, by giving notice of the same in writing
to the Tenant, and thereupon this Lease shall be deemed to be prior to such
mortgage without regard to their respective dates of execution, delivery and/or
recordation, and in that event such holder shall have the same rights with
respect to this Lease as though this Lease shall have been executed, delivered
and recorded prior to the execution and delivery of such mortgage.

 

25.       Condemnation.

 

(a)          If the whole or a substantial part of the Building shall be taken
or condemned for a public or quasi-public use under any statute or by right of
eminent domain or private purchase in lieu thereof by any competent authority,
Tenant shall have no claim against Landlord and shall not have any claim or
right to any portion of the amount that may be awarded as damages or paid as a
result of any such condemnation or purchase including, without limit, any right
of Tenant to damages for loss of its leasehold; all right of Tenant to damages
therefor are hereby assigned by Tenant to Landlord. The foregoing shall not,
however, deprive Tenant of any separate award for moving expenses, business
dislocation damages or for any other award which would not reduce the award
payable to Landlord. Upon the date the right to possession shall vest in the
condemning authority, this Lease shall automatically cease and terminate with
rent adjusted to such date and Tenant shall have no claim against Landlord for
the value of any unexpired term of this Lease.





32

--------------------------------------------------------------------------------

 



(b)          In the event of any temporary eminent domain taking of the Premises
or any part thereof for temporary use, this Lease shall not be affected in any
manner, the Term shall not be reduced, and the Tenant shall continue to pay in
full the Fixed Rent, additional rent and all other sums of money and charges in
this Lease reserved and provided to be paid by Tenant and Tenant shall be
entitled to receive for itself such portion of any eminent domain award made for
such temporary use with respect to the period of the taking which is within the
Term; provided that if such temporary taking shall remain in full force at the
expiration or earlier termination of this Lease, the award shall be apportioned
between Landlord and Tenant in proportion to the respective portions of the
period of temporary taking which falls within the Term and which falls outside
the Term.

 

26.       (Intentionally Deleted).

 

27.       Notices.

 

(a)          Each notice, demand, request or other communication required or
permitted under the terms of this Lease shall be in writing and, unless and
until otherwise specified in a written notice by the party to receive it, shall
be sent to the parties at the following respective addresses:

 

If intended for Tenant prior to Commencement Date:

 

Auxilium Pharmaceuticals, Inc.

40 Valley Stream Parkway

Malvern, PA 19355

Attention: Andrew I. Koven, Chief Administrative Officer & General Counsel

 

with a copy to:

 

Tracy L. Steele, Esq.

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

 

If intended for Tenant after Commencement Date:

 

Auxilium Pharmaceuticals, Inc.

640 Lee Road

Wayne, PA 19087

Attention: Andrew I. Koven, Chief Administrative Officer & General Counsel

 

with a copy to:

 

Tracy L. Steele, Esq.

Morgan, Lewis & Bockius LLP

1701 Market Street

Philadelphia, PA 19103

 





33

--------------------------------------------------------------------------------

 



If intended for Landlord:

 

Chesterbrook Partners, LP

955 Chesterbrook Boulevard, Suite 120

Wayne, PA 19087-5615

Attention: Property Manager

 

with a copy to:

 

Chesterbrook Partners, LP

One Pitcaim Place

165 Township Line Road

Jenkintown, PA 19046

Attention: Director of Property Management

 

with a copy to:

 

Saul Ewing LLP

1200 Liberty Ridge Drive, Suite 200

Wayne, PA 19087

Attention: Michael S. Burg, Esquire

 

Notices may be given on behalf of any party by its legal counsel.

 

(b)          Each such notice, demand, request or other communication shall be
deemed to have been properly given for all purposes if (i) hand delivered, or
(ii) mailed by registered or certified mail of the United States Postal Service,
return receipt requested, postage prepaid, or (iii) delivered to a nationally
recognized overnight courier service for next business day (or sooner) delivery,
or

 

(c)          Each such notice, demand, request or other communication shall be
deemed to have been received by its addressee, and to have been effectively
given, upon the earlier of (i) actual delivery, (ii) refusal of acceptance at
the proper address, or (iii) three (3) business days after deposit thereof at
any main or branch United States post office, if sent, in accordance with clause
(ii) of subsection (b) of this Article and (iv) one (1) business day after
delivery to the courier, if sent pursuant to clause (iii) of subsection (b) of
this Article.

 

28.       Definition of "the Landlord".

 

The word "Landlord" is used herein to include the Landlord named above and any
subsequent owner of such Landlord's interest in the Building in which the
Premises are located, as well as their respective heirs, personal
representatives, successors and assigns, each of whom shall have the same
rights, remedies, powers, authorities and privileges as it would have had had it
originally signed this Lease as Landlord, including the right to proceed in its
own name to enter judgment by confession or otherwise, but any such person,
whether or not named herein, shall have no continued liability hereunder after
it ceases to hold such interest. Neither Landlord nor any principal of or
partner in Landlord, whether disclosed or undisclosed, shall be under any
personal liability with respect to any of the provisions of this Lease and if
Landlord shall default in the performance of Landlord's obligations under this
Lease or otherwise, Tenant shall look





34

--------------------------------------------------------------------------------

 



solely to the equity of Landlord in its interest in the Property for the
satisfaction of Tenant's remedies. It is expressly understood and agreed that
Landlord's liability under the terms, covenants, conditions, warranties and
obligations of this Lease shall in no event exceed the loss of Landlord's equity
in its interest in the Property.

 

29.       Definition of ‘‘the Tenant’’.

 

As used herein, the term ‘‘Tenant’’ shall be deemed to refer to each and every
entity hereinabove named as tenant and to such entities' respective successors
and assigns, each of whom shall have the same obligations, liabilities, rights
and privileges as it would have possessed had it originally executed this Lease
as the Tenant. However, no such rights, privileges or powers shall inure to the
benefit of any assignee of the Tenant, immediate or remote, unless (a) pursuant
to a Permitted Transfer, (b) the assignment to such assignee has been approved
in writing by Landlord if required by the provisions of this Lease and such
assignee shall have executed and delivered to Landlord the written documents
that may be required by Landlord referred to hereinbefore or (c) Landlord has
consented to a sale of all the assets of Tenant or Tenant is otherwise acquired.

 

30.       Estoppel Certificate; Mortgagee Lease Comments.

 

Tenant shall from time to time, within ten (10) business days after Landlord
shall have requested the same of Tenant, execute, enseal, acknowledge and
deliver to Landlord a written instrument in recordable form.

 

(a)         certifying

 

(i)          that this Lease is in full force and effect and has not been
modified, supplemented or amended in any way (or, if there have been
modifications, supplements or amendments thereto, that it is in full force and
effect as modified, supplemented or amended and stating such modifications,
supplements and amendments) and that the Lease (as modified, supplemented or
amended, as aforesaid) represents the entire agreement among Landlord and Tenant
as to the Premises and the leasehold;

 

(ii)         the dates to which the Fixed Rent, additional rent and other
charges arising under this Lease have been paid, if any;

 

(iii)        the amount of any prepaid rents or credits due to Tenant, if any;
and

 

(iv)        if applicable, that Tenant has accepted the possession of the
Premises and has entered into occupancy of the Premises and the date on which
the Term shall have commenced and the corresponding expiration date;

 

(b)         stating whether or not to the knowledge of the signer of such
certificate, without independent investigation or inquiry or personal liability,
all material conditions under the Lease to be performed by Landlord prior
thereto have been satisfied and whether or not Landlord is then in default
following applicable notice and cure periods in the performance of





35

--------------------------------------------------------------------------------

 



any covenant, agreement or condition contained in this Lease and specifying, if
any, each such unsatisfied condition and each such default of which the signer
may have knowledge; and

 

(c)         stating any other fact or certifying any other condition customarily
and reasonably requested by a landlord or requested by any mortgagee or
prospective mortgagee or purchaser of the Property or of any interest therein.
It is intended that any statement delivered pursuant to the provisions of this
Article be relied upon by any such purchaser or mortgagee.

 

31.       Severability.

 

No determination or adjudication by any court, governmental or administrative
body or agency or otherwise that any provision of this Lease or of any amendment
hereto or modification hereof is invalid or unenforceable in any instance shall
affect the validity or the enforceability

 

(a)          of any other provision of this Lease, of such amendment or
modification, or any other such amendment or modification, or

 

(b)          of such provision in any other instance or circumstance which is
not within the jurisdiction of such court, body or agency or controlled by its
said determination or adjudication. Each and every provision hereof and of each
such amendment or modification shall be and remain valid and enforceable to the
fullest extent allowed by law, and shall be construed wherever possible as being
consistent with applicable law.

 

32.       Miscellaneous.

 

(a)          The Building may be designated and known by any name Landlord may
choose and such name may be changed from time to time at Landlord's sole
discretion; provided, however, that Landlord shall not rename the Building at
any time in which Tenant leases more than fifty percent (50%) of the rentable
square footage thereof. The titles appearing in connection with various articles
of this Lease are for convenience only. They are not intended to indicate all of
the subject matter in the text and they are not to be used in interpreting this
Lease nor for any other purpose in the event of any controversy.

 

(b)          the term "person" shall be deemed to mean a  natural person, a
trustee, a corporation, a partnership and any other form of legal entity;

 

(c)          all references in the singular or plural number shall be deemed to
have been made, respectively, in the plural or singular number as well. Each and
every document or other writing which is referred to herein as being attached
hereto or is otherwise designated herein as an exhibit hereto is hereby made a
part hereof.

 

(d)          Tenant shall pay upon demand all of Landlord's costs, charges and
expenses, including the fees and out-of-pocket expenses of counsel, in enforcing
Tenant's obligations hereunder or incurred by Landlord in any litigation,
negotiation or transaction in which Tenant directly causes Landlord without
Landlord's fault to become involved or concerned. Notwithstanding the foregoing,
if any legal action, suit or proceeding is commenced between Tenant and Landlord
regarding their respective rights and obligations

 





36

--------------------------------------------------------------------------------

 



under this Lease, the prevailing party shall be entitled to recover, in addition
to damages or other relief, costs and expenses, attorneys' fees and court costs
(including, without limitation, expert witness fees). As used herein, the term
"prevailing party" shall mean the party which obtains the principal relief it
has sought, whether by compromise settlement or judgment. If the party which
commenced or instituted the action, suit or proceeding shall dismiss or
discontinue it without the concurrence of the other party, such other party
shall be deemed the prevailing party

 

(e)          Intentionally deleted.

 

(f)          No waiver of any provision of this Lease shall be implied by any
failure of Landlord to enforce any remedy allowed for the violation of such
provision, even if such violation is continued or repeated, and no express
waiver shall affect any provision other than the one(s) specified in such waiver
and only then for the time and in the manner specifically stated. No receipt of
monies by Landlord from Tenant after the termination of this Lease shall in any
way alter the length of the Term or of Tenant's right of possession hereunder or
after the giving of any notice shall reinstate, continue or extend the Term or
affect any notice given to Tenant prior to the receipt of such moneys, it being
agreed that after the service of notice or the commencement of a suit or after
final judgment for possession of the Premises subject to the terms of this
Lease, Landlord may receive and collect any rent due, and the payment of said
rent shall not waive or affect said notice, suit or judgment.

 

(g)          It is mutually agreed by and between Landlord and Tenant that they
hereby waive trial by jury in any action, proceeding or counterclaim brought by
either of the parties hereto against the other on any matter whatsoever arising
out of or in any way connected with this Lease, the relationship of Landlord and
Tenant, Tenant's use or occupancy of the Premises or claim of injury or damage.

 

(h)          Tenant acknowledges and agrees that Landlord and Landlord's agents
have made no representation, agreements, conditions, warranties, understandings,
or promises, either oral or written, other than as expressly stated in this
Lease, with respect to this Lease, the Building, the Property, the Premises, or
otherwise.

 

(i)          Landlord covenants that, as of the date of this Lease, it will
neither make nor permit to be made without the prior written consent of Tenant,
which consent shall not be unreasonably withheld, delayed or conditioned, any
amendment to or waiver with respect to any provision of the leases with Landlord
through which (i) Occidental Chemical Corporation, (ii) Trigon Technology Group,
LLP and (iii) Cytel, Inc., occupy space in the Building, with respect to any
provision which could be construed to continue or extend such tenant's occupancy
of its premises in the Building or delay such tenant's vacation or relocation
from the Building. Tenant shall notify Landlord of its consent or rejection of
any amendment within two (2) business days or receipt from Landlord. Tenant's
right of consent shall terminate with respect to each tenant when such tenant
has vacated the Building.

 

33.       Brokers.

 

Landlord and Tenant represent and warrant to each other that they have not
employed, dealt with or negotiated with any broker or agent other than CBRE,
Inc. and Studley





37

--------------------------------------------------------------------------------

 



(the "Brokers"). Landlord agrees to pay all commissions owed to Brokers. Each
party agrees to indemnity, defend and hold the other party harmless from and
against any and all demands, actions, loss, damage or liability, including,
without limitation, reasonable attorneys' fees, to which the other party may now
or hereafter become subject by reason of any claim for commission, fee or other
compensation to any broker or agent not listed in this Article as a result of
the acts of the indemnifying party.

 

34.       Security Deposit.

 

(a)         Tenant, concurrently with its execution of this Lease, shall deliver
to Landlord a letter of credit meeting the requirements of Exhibit "L" of this
Lease as a Security Deposit the sum of $456,410.49, which sum shall be retained
by Landlord as security for the payment by Tenant of the rent herein agreed to
be paid and for the faithful performance of the covenants contained in this
Lease. If at any time Tenant shall be in uncured default following applicable
notice and cure periods under any of the provisions of this Lease, Landlord
shall be entitled, at its sole discretion to apply such Security Deposit:

 

(i)          to payment of:

 

(A)         any rent for the payment of which Tenant shall be in default as
aforesaid;

 

(B)         any expense incurred by Landlord in curing any such default, and/or;

 

(C)         any other sums due to Landlord in connection with such default or
the curing thereof, including, without limitation, any damages incurred by
Landlord by reason of such default; or

 

(ii)         to retain the same in liquidation of all or part of the damages
suffered by Landlord by reason of such uncured default following applicable
notice and cure periods. Any portion of such deposit which shall not be utilized
for any such purpose shall be returned to Tenant upon the expiration of this
Lease and surrender of the entire Premises to Landlord. In the event that
Landlord shall apply some or all of the security deposit toward one or more of
the items referred to in this Article 34 Tenant shall pay to Landlord an amount
equal to the sum so applied in replenishment of the security deposit.   Such
payment shall be made by Tenant within five (5) days after Landlord's request
therefor.

 

(b)         Provided that if at any time after the third anniversary of the
execution date of this Lease: (i) Landlord has not given Tenant notice of a
default under this Lease more than two (2) times in the 24-month period
preceding, that there then exists no uncured default after notice and
opportunity to cure under this Lease; and (ii) Tenant is then profitable
per Regulation G of the Sarbanes-Oxley Act, then the Security Deposit shall be
reduced to $152,136.83, after not less than ten (10) business days notice from
Tenant to Landlord, accompanied by a certification from Tenant chief financial
officer that such requirements have been satisfied.





38

--------------------------------------------------------------------------------

 



35.       Quiet Enjoyment.

 

Tenant, upon paying the Fixed Rent, additional rent and all other charges herein
provided for and observing and keeping all covenants, agreements and conditions
of this Lease on its part to be kept, shall quietly have and enjoy the Premises
during the term of this Lease without hindrance or molestation by anyone
claiming by or through Landlord, subject, however, to the exceptions,
reservations and conditions of this Lease.

 

36.       Rights of Mortgage Holder.

 

If the holder of a mortgage covering the Premises shall have given prior written
notice to Tenant that it is the holder of such mortgage and such notice includes
the address at which notices to such mortgagee are to be sent and a request that
Tenant include said mortgage holder as a notice recipient under this Lease, then
Tenant agrees to give to such holder notice simultaneously with any notice given
to Landlord to correct any default of Landlord as hereinabove provided and
agrees that the holder of record of such mortgage shall have the right, within
the greater of thirty (30) days thereafter or the same period of time accorded
Landlord under this Lease after receipt of said notice, to correct or remedy
such default before Tenant may take any action under this Lease by reason of
such default.

 

37.       Whole Agreement.

 

It is expressly understood and agreed by and between all the parties hereto that
this Lease and any riders attached hereto and forming part hereof set forth all
the promises, agreements, warranties, representations and understandings between
Landlord and Tenant relative to the Premises and this leasehold, and that there
are no promises, agreements, conditions, warranties, representations or
understandings, either oral or written, between them other than as herein set
forth. It is further understood and agreed that, except as herein otherwise
provided, no subsequent alteration, amendment, understanding or addition to this
Lease shall be binding upon Landlord or Tenant unless reduced to writing and
signed by them.

 

38.       Financial Statements.

 

So long as Tenant is a publicly traded company, Tenant shall have no obligation
to deliver financial statements to Landlord. If Tenant is not a publicly traded
company, Tenant shall supply then-available financial statements to Landlord
within fifteen (15) days after Landlord's request therefor and such financial
statements shall be kept confidential by Landlord but may be disclosed by
Landlord to: (i) only the limited extent required by law; and (ii) Landlord's
employees and advisors (e.g. accountants, attorneys etc.) who are similarly
bound by such confidentiality, to the extent necessary for Landlord to exercise
its rights and fulfill its obligations under this Lease.

 

39.       Option to Extend Term.

 

Provided that: (i) Landlord has not given Tenant notice of a default more than
two (2) times in the twenty-four (24) months immediately preceding the
Expiration Date, (ii) there then exists no uncured default by Tenant under the
Lease following applicable notice and cure periods, (iii) Tenant has not
previously assigned this Lease or sublet all of the Premises (except





39

--------------------------------------------------------------------------------

 



for a Permitted Transfer), and (iv) Tenant remains creditworthy, as determined
by Landlord in Landlord's reasonable discretion, Tenant shall have the right and
option (each an "Extension Option" and collectively the "Extension Options") to
extend the Term for up to two (2) additional periods of five (5) years each,
exercisable in the following manner. If Tenant is desirous of exercising an
Extension Option under this Article 39, Tenant shall give Landlord written
notice not less than twelve (12) months in advance of the then scheduled
Expiration Date of Tenant's intention to extend the Term ("Tenant's Extension
Notice"), it being agreed that time is of the essence and that the Extension
Option is personal to Tenant and is non-transferable to any transferee or other
party other than through a Permitted Transfer. Tenant's notice must include a
Letter of Credit meeting the requirements of this Lease which has an expiration
date not earlier than 90 days following the extended Expiration Date and shall
be irrevocable. Promptly after receipt of Tenant's Extension Notice, Landlord
and Tenant shall negotiate the rent for the Extension Option in good faith. The
Extension Option shall be under the same terms and conditions as provided in
this Lease except as follows:

 

(a)          each Extension Option period shall begin on the Expiration Date of
the immediately preceding Term and thereafter the Expiration Date shall be five
(5) years from such date;

 

(b)          all references to the Term in this Lease shall be deemed to mean
the Term as extended pursuant to this Article;

 

(c)          after the exercise of the second Extension Option provided herein,
there shall be no further options to extend; and

 

(d)          the Fixed Rent payable by Tenant during the Term of any
Extension Option shall be the then market rate as reasonably determined by
Landlord and Tenant negotiating in good faith. In the event the parties cannot
agree as to the then market rate, the parties shall agree on the appointment of
a real estate appraiser (the "Appraiser") having the M.A.I. designation, the
cost of which shall be shared equally by Landlord and Tenant, which Appraiser
shall be knowledgeable of commercial market rents in the Chester
County, Pennsylvania market rental area, who shall make a fair market rental
determination. The fair market rental determination will not take into account
the improvements made by Tenant in the Premises and will take into account the
extent to which the Fixed Rent is subject to an annual adjustment during the
applicable Extension Option periods and rent concessions in the market (free
rent, tenant improvement allowances, base year and any other concessions). In
the event that the parties cannot agree within thirty (30) days on the
appointment of the Appraiser, then the matter shall be submitted to binding
arbitration pursuant to the rules for commercial arbitration of the American
Arbitration Association, at the equal administrative cost of Landlord and
Tenant. The decision of the Appraiser, or arbitrator, shall be binding on
the parties.

 

Notwithstanding anything to the contrary set forth above, in the event that
Tenant occupies the entire Building, Tenant may exercise its first Extension
Option for either two (2) entire floors or three (3) entire floors within the
Building. If Tenant exercises the option for two (2) floors, the floors must be
contiguous. In the event that Tenant elects to exercise the first Extension
Option for only two (2) floors in the Building, Tenant's option to exercise the
second





40

--------------------------------------------------------------------------------

 



Extension Option shall be available only for the two (2) floors renewed under
the firs Extension Option.

 

40.       Right of First Offer.

 

Provided that Landlord has not given Tenant notice of a material non-monetary
default or any monetary default more than two (2) times during the preceding the
twenty-four (24) months, that there then exists no uncured event of default by
Tenant under this Lease following applicable notice and cure periods and that
Tenant or Tenant's affiliates lease or sublease no less than seventy-five
percent (75%) of the Building by rentable square footage, Tenant shall have the
right of first offer (the " Right of First Offer") commencing on and after
January 1, 2016, to lease all or a part of the approximately 10,000 rentable
square feet in the building located at 690 Lee Road more clearly shown on
Exhibit "J" attached hereto (the "Expansion Space"), for a term ending on the
final day of the Term, in accordance with the following term and conditions:

 

(a)          Should Landlord enter into significant negotiations with a
prospective tenant for any part of the Expansion Space on or after January 1,
2016, Landlord shall notify Tenant thereof in writing;

 

(b)          Tenant shall have ten (10) business days after Landlord's notice to
respond as to whether or not Tenant desires to lease the Expansion Space with a
layout reasonably acceptable to Tenant, upon the terms contained in this
Article. Tenant's notice shall be irrevocable. If Tenant elects not to lease the
Expansion Space or fails to respond within the ten (10) business day period,
then Landlord shall be free to lease the Expansion Space in question to said
prospective tenant.

 

(c)          If Tenant exercises its Right of First Offer to lease the Expansion
Space, the Fixed Rent for the Expansion Space shall be the then fair market rate
as reasonably determined by Landlord and Tenant negotiating in good faith.

 

(d)          Except as expressly set forth to the contrary herein, all other
terms and conditions of this Lease shall apply to the Expansion Space, and from
and after the date Tenant elects to lease the Expansion Space, the Expansion
Space shall be and shall be deemed to be a part of the Premises.

 

(e)          Within thirty (30) days following receipt of an amendment from
Landlord, Tenant shall enter into an amendment to this Lease incorporating the
terms of the lease of the Expansion Space.

 

Notwithstanding anything to the contrary set forth above, Landlord shall have
the right to offer the Expansion Space to any prospective tenant who desires to
lease 15,000 rentable square feet or more. In such an event, Landlord shall
notify Tenant of Landlord's offering and shall, in such notice, identify
alternate, similar space consisting of at least 10,000 rentable square feet in a
building owned by Landlord in the Chesterbrook Corporate Center® which shall
thereafter be deemed the "Expansion Space" for purposes of Tenant's Right of
First Offer. Landlord's right to offer the Expansion Space (and any subsequent
Expansion Space) to a tenant seeking at least





41

--------------------------------------------------------------------------------

 



15,000 rentable square feet shall be continuing and shall apply to both the
original Expansion Space and any subsequent Expansion Space created pursuant to
this Article.

 

41.       Generator,

 

During the Term of the Lease, Tenant shall be permitted to use the generator,
UPS and Liebert supplemental cooling units located on the Property as of the
date of this Lease. Tenant, at its sole cost, shall be responsible for the
maintenance, repair and replacement of the Equipment. Tenant shall obtain
maintenance contracts for the Equipment from a provider and in a form and
substance approved by Landlord.

 

42.       Default By Landlord.

 

The failure by Landlord to observe or perform any of the covenants, conditions,
or provisions of this Lease to be observed or performed by Landlord, where such
failure shall continue for a period of thirty (30) days after written notice
thereof by Tenant to Landlord, shall be deemed to be a default by Landlord under
this Lease; provided, however, that if the nature of Landlord's default is such
that more than thirty (30) days are reasonably required for its cure, then
Landlord shall not be deemed to be in default if Landlord commences such cure
within said thirty (30) day period and thereafter diligently prosecutes such
cure to completion, provided that the default shall actually be cured within
sixty (60) days after notice. If Landlord shall default in the performance of
any of its obligations under this Lease after notice and expiration of the
applicable cure period, Tenant, at its option, may pursue remedies available at
law or equity.

 

[Signatures on following page.]





42

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Lease the day and year
aforesaid.

 

 

 

 

 

 

LANDLORD:

    

TENANT:

CHESTERBROOK PARTNERS, LP

 

AUXILIUM PHARMACEUTICALS, INC.

a Delaware limited partnership

 

a Delaware corporation

 

 

 

 

 

 

By:

Tredyffrin GP, LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its general partner

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

By:

/s/ Mark Pasierb

 

Its:

 

 

Mark Pasierb

 

 

 

 

Chief Operating Officer

 

 

 

 

Executive Vice President

 

 

 

 





43

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Lease the day and year
aforesaid.

 

 

 

 

 

 

LANDLORD:

    

TENANT:

CHESTERBROOK PARTNERS, LP

 

AUXILIUM PHARMACEUTICALS, INC.

a Delaware limited partnership

 

a Delaware corporation

 

 

 

 

 

 

By:

Tredyffrin GP, LLC,

 

 

 

a Delaware limited liability company,

 

 

 

its general partner

 

By:

/s/ Adrian Adams

 

 

 

 

 

 

 

 

Name:

Adrian Adams

 

 

 

 

 

By:

 

 

Its:

Chief Executive Officer & President

 

 

 

 

Picture 6 [ex-10d1g001.jpg]

 





44

--------------------------------------------------------------------------------

 



WAIVER OF PRIOR HEARING CERTIFICATION

 

The undersigned acknowledges that the above Lease authorizes and empowers
Landlord, without prior notice or a prior hearing, to cause the entry of
judgments against the undersigned for possession of the leased premises and
immediately thereafter, without prior notice or a prior hearing, to exercise
post-judgment enforcement and execution remedies.

 

The undersigned acknowledges that the undersigned has agreed to waive the
undersigned's rights to prior notice and a hearing under the Constitution of the
United States, the Constitution of the Commonwealth of Pennsylvania and all
other applicable state and federal laws, in connection with Landlord's ability
to cause the entry of judgment against the undersigned and immediately
thereafter exercise Landlord's post-judgment enforcement and execution remedies
(which may include, without limitation, removal of the undersigned from the
leased premises by law enforcement officers). The undersigned's counsel has
reviewed the legal impact of this waiver with the undersigned, and the
undersigned acknowledges that the undersigned has freely waived such rights.

 

 

 

 

 

AUXILIUM PHARMACEUTICALS, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Andrew I. Koven

 

 

 

 

Name:

Andrew I. Koven

 

 

 

 

Title:

Chief Administrative Officer & General Counsel

 

 

 

 

Dated:

July 3, 2012

 

 

Picture 3 [ex-10d1g002.jpg]

 

 

 



45

--------------------------------------------------------------------------------

 



EXHIBIT "A"

FLOOR PLAN

Picture 21 [ex-10d1g003.jpg]

 





Exhibit A – Page 1 of 3

--------------------------------------------------------------------------------

 



Picture 4 [ex-10d1g004.jpg]





Exhibit A – Page 2 of 3

--------------------------------------------------------------------------------

 



 

Picture 23 [ex-10d1g005.jpg]

 

 

 



Exhibit A – Page 3 of 3

--------------------------------------------------------------------------------

 



EXHIBIT “B”

DESCRIPTION OF THE LAND

 

640/690 LEE ROAD - METES AND BOUNDS

 

Tredyffrin Township, Chester County, PA

 

Consolidated Description of Parcels 19-2, 6-5, and 6-4 at Chesterbrook

ALL THOSE CERTAIN parcels of land situate in  the Township of Tredyffrin, County
of Chester and Commonwealth of Pennsylvania, bounded and described in accordance
with a Land Title Survey, prepared for Parcel 6-4 Associates, dated March 3,
1997 as prepared by Yerkes Associates, Inc., Consulting Engineers and Surveyors
and more particularly described us follows:

BEGINNING at a point on the southeasterly side of Chesterbrook Boulevard (70
feet wide), said point being the distance of 35 feet measured South 44 degrees
27 minutes East from a point on the centerline of said Chesterbrook Boulevard,
said last mentioned point being  the distance of 259.75 feet measured North 45
degrees 33 minutes East fiom a point marking the intersection of the centerline
of said Chesterbrook Boulevard with the centerline of Duportail Road (60 feet
wide); thence extending from the beginning point along the southeasterly side of
said Chesterbrook Boulevard, North 45 degrees 33 minutes East 109.47 feet to a
point of curve of a radius round corner connecting said southeasterly side of
Chesterbrook Boulevard with the southerly side of Lee Road (60 feet wide);
thence extending along said radius round cornor along the arc of a circle
curving to the right in a southeasterly direction having a radius of 25 feet,
the arc distance of 39.27 feet to a point of tangency; thence extending along
the southerly side of said Lee Road the four following courses and distances;
(1) South 44 degrees 27 minutes East 190.26 feet to a point of curve; (2) along
the arc of a circle curving to the left in an easterly direction having a radius
of 430 feet, the arc distance of 486.76 feet to a point tangent; (3) North 70
degrees 41 minutes 30 seconds East 365.63 feet to a point of curve; (4) along
the arc of a circle curving to the right in an ensterly direction having a
radius of 60 feet the arc distance of 43.36 feet to a point of reverse curve;
thence extending along a portion of the perimeter of Lee Roud out-de-sac along
the arc of circle curving to the left in an easterly direction having a radius
of 60 feet the arc distance of 43.36 feet to a point; thence leaving said Lee
Road, exiending along Paroel 6-3 as shown on said plan, South 19 degrees 18
minutes 30 seconds East 672.91 feet to a point in line of the northeasterly
right of way of LR 1042 (Routo 202); thence extending along said right of way
the 7 following course and distances: (1) North 79 degrees 34 minutes 46 seconds
West 31.20 feet to a point; (2) South 10 degrees 25 minutes 14 seconds West
20.00 feet to a point on curve; (3) along the arc of a circle curving to the
left in a southwesterly direction having a radius of 528.34 feet the are
distance of 485.75 feet to a point; (4) North42 degrees 15 minutes 23 seconds
West 20.00 feet to a point on curve; (5) along the are of a circle curving to
the left in a southerly direction having a radius of 548.34 feet the arc
distance of 106.00 feet to a point of tangent; (6) South 36 degrees 40 minutes
03 seconds West 49.54 feet to a point on curve; (7) along the arc of a circle
curving to the right in a westerly direction having a radius of 7514.49 feet the
arc distance of 385.00 feet to a point; thence leaving said right of way,
extending along Parcel 7 as shown on said plan, the three following courses and
distances; (1) North 30 degrees 00 minutes West 615.08 feet to a point; (2)
North 02 degrees 08 minutes East 352.39 feet to a point; (3) North 44 degrees 27
minutes West 101.14 feet to the first mentioned point and place of beginning.

BEING PARCEL Nos. 43-5-26.30, 43-5-26.33, 43-5-26.34

CONTAINING Nineteen and one hundred seventy one  thousand part of an acre 19.170
acres) be the same  more or loss.

 

 

 

 

Parcel    6-4

    


5.045

 Acres

Parcel    6-5

 


5.062

 Acres

Parcel  19-2

 


9.063

 Acres

 

 


19.170

 Acres Total

 

 



Exhibit  B

--------------------------------------------------------------------------------

 



EXHIBIT “C”

MEMORANDUM OF COMMENCEMENT DATE

THIS MEMORANDUM OF COMMENCEMENT DATE made this 19 day of February 2013.

CHESTERBROOK PARTNERS, L.P., (the "Landlord") and AUXILIUM PHARMACEUTICALS, INC.
(the “Tenant”)  are parties to a certain Agreement of Lease (the "Lease") dated
July 16, 2012 with respect to premises identified as 640 Lee Road, Chesterbrook
Corporate Center, Chesterbrook, PA 19087.

Pursuant of the Lease, Landlord and Tenant do hereby confirm that the Agreement
of Lease dated July 16, 2012, commenced January 1, 2013 and, subject to such
rights of renewal, extension or early termination, if any, as are expressly
provided therein, shall expire December 31, 2023.

IN WITNESS WHEREOF, Landlord and Tenant have executed this Memorandum the day
and year first above written.

 

 

 

 

 

 

LANDLORD:

    

TENANT:

CHESTERBROOK PARTNERS, L.P,

 

AUXILIUM PHARMACEUTICALS, INC.

a Delaware limited partnership

 

a Delaware corporation

By: Tredyffrin GP, LLC

 

 

a Delaware limited liability company

 

 

its general partner

 

 

 

 

 

By:

/s/ Mark Pasierb

 

By:

/s/ Jim Fickenscher

 

 

 

 

 

Name:

Mark Pasierb

 

Name:

Jim Fickenscher

 

 

 

 

 

Title:

Chief Operating Officer

 

Title:

CFO

 

Executive Vice President

 

 

 

 

 

 

 

 

Date:

2-19-13

 

Date:

2/19/13

 

 

 

 

Picture 1 [ex-10d1g006.jpg]

 

 

 



Exhibit  C

--------------------------------------------------------------------------------

 



EXHIBIT “D”

TRACEY REPORT

Picture 12 [ex-10d1g007.jpg]

 

April 16, 2012

Kim Battin

Pitcaim Properties

955 Chesterbrook Blvd.

Chesterbrook, PA 19087

Re:          Summary of Heat Pump survey at 640 Lee Road

Dear Kim,

The heat pumps at 640 Lee Road for the most part are operational. 1 would
suggest the following items be completed prior to or during the tenant fit-out.

1  -  Coil cleaning of all units.

2  -  Duct wrap be secured.

3  -  Clean grills and registers.

4  -  Clean and flush condensate pans and replace traps as needed.

5  -  Address compressor and fan motor problems and replace as needed.
Approximately 10% of existing heat pumps have mechanical problems.

6  -  Update DDC drawings and program.

If you have questions, please do not hesitate to contact me.

Thanks,

 

 

/s/ Larry Wesolowski

 

Larry Wesolowski

 

Service Manager

 

 

 

 



Exhibit  D

--------------------------------------------------------------------------------

 



EXHIBIT “E”

 

TENANT CONSTRUCTION PLANS

 





Exhibit E - Page 1 of 5

--------------------------------------------------------------------------------

 



CONSTRUCTION DOCUMENT LIST

Auxilium Pharmaceuticals, Inc. Tenant Improvement Project

640 Lee Road, Wayne, PA 19087

July 10, 2012

 

 

 

 

Document
Title

Document Description

Prepared By

Latest Issue

AUXILIUM - INTERIOR CONSTRUCTION DOCUMENTS

CS

Interior Construction Documents

D2 Solutions

07/06/2012

Dl.l

1st Floor Demolition Plan

D2 Solutions

07/06/2012

Dl.2

2nd Floor Demolition Plan

D2 Solutions

07/06/2012

D1.3

3rd Floor Demolition Plan

D2 Solutions

07/06/2012

Al.l

1st Floor Architectural Plan

D2 Solutions

07/06/2012

A1.2

2nd Floor Architectural Plan

D2 Solutions

07/06/2012

A1.3

3rd Floor Architectural Plan

D2 Solutions

07/06/2012

A1.4

3rd Floor MDF Room

D2 Solutions

07/06/2012

A2.1

1st Floor Reflected Ceiling Plan

D2 Solutions

07/06/2012

A2.2

2nd Floor Reflected Ceiling Plan

D2 Solutions

07/06/2012

A2.3

3rd Floor Reflected Ceiling Plan

D2 Solutions

07/06/2012

A3.1

1st Floor Power / Voice / Data Plan

D2 Solutions

07/06/2012

A3.2

2nd Floor Power / Voice / Data Plan

D2 Solutions

07/06/2012

A3.3

3rd Floor Power / Voice / Data Plan

D2 Solutions

07/06/2012

A4.1

1st Floor Finish Plan and Schedule

D2 Solutions

07/06/2012

A4.2

2nd Floor Finish Plan and Schedule

D2 Solutions

07/06/2012

A4.3

3rd Floor Finish Plan and Schedule

D2 Solutions

07/06/2012

A5

Door Schedule and Wall Sections

D2 Solutions

07/06/2012

A6.1

Elevations

D2 Solutions

07/06/2012

A6.2

Elevations

D2 Solutions

07/06/2012

A6.3

Elevations

D2 Solutions

07/06/2012

A6.4

Elevations

D2 Solutions

07/06/2012

A7.1

Details

D2 Solutions

07/06/2012

A7.2

Details

D2 Solutions

07/06/2012

A7.3

Details

D2 Solutions

07/06/2012

A8

General Construction Notes

D2 Solutions

07/06/2012

Fl.l

1st Floor Furniture Plan (Reference Only)

D2 Solutions

07/06/2012

F1.2

2nd Floor Furniture Plan (Reference Only)

D2 Solutions

07/06/2012

F1.3

3rd Floor Furniture Plan (Reference Only)

D2 Solutions

07/06/2012

RESTROOM RENOVATIONS - INTERIOR CONSTRUCTION DOCUMENTS

CS

Restroom Renovations

D2 Solutions

07/06/2012

Dl

1st, 2nd and 3rd Floor-Demolition Plan

D2 Solutions

07/06/2012

Al

1st, 2nd and 3rd Floor - Architectural Plan

D2 Solutions

07/06/2012

A2

1st, 2nd and 3rd Floor - Reflected Ceiling Plan

D2 Solutions

07/06/2012

A3

1st, 2nd and 3rd Floor - Finish Plan & Schedule

D2 Solutions

07/06/2012

A4

1st, 2nd and 3rd Floor -Elevations & Sections

D2 Solutions

07/06/2012

Exhibit E - Page 2 of 5

--------------------------------------------------------------------------------

 



A5

Door Schedule

D2 Solutions

07/06/2012

A6

General Notes

D2 Solutions

Not Provided

AUXILIUM - MEP / FP CONSTRUCTION DOCUMENTS

El

Cover Sheet

Chestnut Technical Services

07/06/2012

E2

1st Floor Lighting Plan

Chestnut Technical Services

07/06/2012

E3

2nd Floor Lighting Plan

Chestnut Technical Services

07/06/2012

E4

3rd Floor Lighting Plan

Chestnut Technical Services

07/06/2012

E5

1st Floor Power Plan

Chestnut Technical Services

07/06/2012

E6

2nd Floor Power Plan

Chestnut Technical Services

07/06/2012

E7

3rd Floor Power Plan

Chestnut Technical Services

07/06/2012

E8

Schedules A

Chestnut Technical Services

07/06/2012

E9

Schedules B

Chestnut Technical Services

07/06/2012

E10

Schedules C

Chestnut Technical Services

07/06/2012

E11

MDF and IDF Rooms Alternate

Chestnut Technical Services

07/06/2012

E12

MDF and IDF Rooms Alternate - Schedules

Chestnut Technical Services

07/06/2012

SP-1

lst Floor Fire Protection Plan and Specifications

Chestnut Technical Services

07/06/2012

SP-2

2nd Floor Fire Protection Plan and Specifications

Chestnut Technical Services

07/06/2012

SP-3

3rd Floor Fire Protection Plan and Specifications

Chestnut Technical Services

07/06/2012

M-0

Mechanical Details and Specifications

Chestnut Technical Services

07/06/2012

M-l

1st Floor Mechanical Plan

Chestnut Technical Services

07/06/2012

M-2

2nd Floor Mechanical Plan

Chestnut Technical Services

07/06/2012

M-3

3rd Floor Mechanical Plan

Chestnut Technical Services

07/06/2012

M-4

1st Floor Reflected Ceiling Plan

Chestnut Technical Services

07/06/2012

M-5

2nd Floor Reflected Ceiling Plan

Chestnut Technical Services

07/06/2012

M-6

3rd Floor Reflected Ceiling Plan

Chestnut Technical Services

07/06/2012

Exhibit E - Page 3 of 5

--------------------------------------------------------------------------------

 



M-7

MDF and IDF Rooms Alternate

Chestnut Technical Services

07/06/2012

P-1

1st Floor Plumbing Plan, Riser Diagram and Details

Chestnut Technical Services

07/06/2012

P-2

2nd Floor Plumbing Plan and Riser Diagrams

Chestnut Technical Services

07/06/2012

P-3

3rd Floor Plumbing Plan, Riser Diagram and Specifications

Chestnut Technical Services

07/06/2012

AUXILIUM -THIRD FLOOR DATA CENTER CONSTRUCTION DOCUMENTS

T-100

Cover Sheet, Site Location Map, Drawing List ABBRV

PTS Data Center Solutions

07/06/2012

GN-001

General Conditions and Constructions Notes

PTS Data Center Solutions

07/06/2012

GN-002

General Conditions and Constructions Notes

PTS Data Center Solutions

07/06/2012

A-100

Proposed Architectural Computer Room Construction Floor Plan

PTS Data Center Solutions

07/06/2012

A-101

Proposed Computer Room Equipment Weight Plan

PTS Data Center Solutions

07/06/2012

A-200

Proposed Computer Room Reflected Ceiling Plan

PTS Data Center Solutions

07/06/2012

A-201

Ceiling Details

PTS Data Center Solutions

07/06/2012

A-300

Finish Schedule, Door Schedule, Partition Typed, Ceiling Detail & Misc Details

PTS Data Center Solutions

07/06/2012

M-100

Notes, Abbreviations, Symbols List and Scope of Work

PTS Data Center Solutions

07/06/2012

M-101

Installation Specifications

PTS Data Center Solutions

07/06/2012

M-110

Mechanical Equipment Schedules, Riser Diagram and Details

PTS Data Center Solutions

07/06/2012

M-210

Partial 3rd Floor Plan - Mechanical Demolition Work and Notes

PTS Data Center Solutions

07/06/2012

M-211

Mechanical New Work Plans and Notes

PTS Data Center Solutions

07/06/2012

M-220

Partial Roof Plan - HVAC Demolition Work

PTS Data Center Solutions

07/06/2012

M-221

Partial Roof Plan - HVAC New Work

PTS Data Center Solutions

07/06/2012

F-100

General Notes, Legend and Abbreviations

PTS Data Center Solutions

07/06/2012

F-101

Details and Schedules

PTS Data Center Solutions

07/06/2012

F-102

Specifications

PTS Data Center Solutions

07/06/2012

F-120

Fire Alarm Riser Diagram

PTS Data Center Solutions

07/06/2012

Exhibit E - Page 4 of 5

--------------------------------------------------------------------------------

 



F-210

3rd Floor Computer Room - Fire Protection Demolition Plan

PTS Data Center Solutions

07/06/2012

F-211

3rd Floor Computer Room - Fire Protection New Work Plan

PTS Data Center Solutions

07/06/2012

E-100

General Notes, Abbreviations and Symbols List

PTS Data Center Solutions

07/06/2012

E-101

Specification Sheet No.1

PTS Data Center Solutions

07/06/2012

E-102

Specification Sheet No.2

PTS Data Center Solutions

07/06/2012

E-110

Panel Board Schedule

PTS Data Center Solutions

07/06/2012

E-111

Electrical Details

PTS Data Center Solutions

07/06/2012

E-120

Single Line Drawing

PTS Data Center Solutions

07/06/2012

E-210

3rd Floor Power Plan

PTS Data Center Solutions

07/06/2012

E-221

Partial Roof Plan - Power New Work

PTS Data Center Solutions

07/06/2012

E-310

3rd Floor Lighting Plan

PTS Data Center Solutions

07/06/2012

E-410

3rd Floor Demo Plan

PTS Data Center Solutions

07/06/2012

TC-101

Data Connectivity Schematics and Risers

PTS Data Center Solutions

07/06/2012

TC-201

Telecommunications Rack Elevations - Data Center & IDF Rooms

PTS Data Center Solutions

07/06/2012

TC-301

Telecommunications Rack Elevations - Data Center & IDF Rooms

PTS Data Center Solutions

07/06/2012

S-150

Security System Wiring Installation Details

PTS Data Center Solutions

07/06/2012

END - DOCUMENT LIST

 

 

 



Exhibit E - Page 5 of 5

--------------------------------------------------------------------------------

 



EXHIBIT “F”

EARLY ACCESS BY TENANT

Landlord shall permit Tenant and its agents to enter the Premises prior to the
Commencement Date as provided in Article 8. The foregoing, however, is
conditioned upon Tenant's workmen and mechanics working in harmony and not
interfering with the labor employed by Landlord, Landlord's mechanics or
contractors or by any other Tenant or their contractors and compliance with the
terms of the Lease. If at any time, such entry shall cause disharmony or
interference therewith, this license may be withdrawn by Landlord upon
twenty-four (24) hours written notice to Tenant and further provided that
Workmen's Compensation and Public Liability Insurance and Property Damage
Insurance, with Hold Harmless provision, all in amounts and with companies and
on forms satisfactory to Landlord, shall be provided to Landlord and at all
times maintained by Tenant's contractors engaged in the performance of the work,
and before proceeding with work, certificates of such insurance shall be
furnished to Landlord.

Such entry shall be deemed to be under all of the terms, covenants, provisions
and conditions of the said Lease except as to the covenant to pay rent. Landlord
shall not be liable in any way for any injury, loss or damage which may occur to
any of Tenant's decorations or installations so made prior to the commencement
of the term of the Lease, the same being solely at Tenant's risk.

The provisions of this Exhibit "F" are specifically subject to the provisions of
the Lease.

 

 



Exhibit F

--------------------------------------------------------------------------------

 



EXHIBIT “G”

CLEANING SPECIFICATIONS

A.        Office Area

Daily: Five (5) times per week:

1.       Empty and clean all waste receptacles and ashtrays and remove dry waste
material from the Premises; wash receptacles and replace liners as necessary.

2.       Sweep and dust mop all uncarpeted areas using a dust-treated mop.

3.       Vacuum all rugs and carpeted areas as needed.

4.       Hand dust and wipe clean with treated cloths all internal surfaces
including furniture, office equipment, windowsills, door ledges, and chair rails
within normal reach.

5.       Wash and clean all water fountains.

6.       Remove all finger marks from private entrance doors, light switches and
doorways.

7.       Wipe clean all brass and other bright work.

8.       Hand dust supply air gulls within normal reach.

9.       Upon completion of cleaning, all lights will be turned off and doors
locked leaving the Premises in an orderly condition

10.     Spot clean carpet stains.

Monthly:

1.       Wash all partition glass in tenant areas.

Each Six (6) Weeks:

1.       Clean and spray wax vinyl composite tile floors in tenant areas.

Quarterly:

1.       Render high dusting not reached in daily cleaning to include:

a.        Dusting all pictures, frames, charts, graphs and similar wall
hangings.

b.        Dust all vertical surfaces, such as walls, partitions, doors and
bucks.

c.        Vacuum or dust all pipes, supply air grills and high moldings.

d.        Clean Mini-blinds as required:

 





Exhibit G – Page 1 of 3

--------------------------------------------------------------------------------

 



As Required:

Wash vinyl wall covering on core walls.

B.        Lavatories

Daily: Five (5) times per week:

1.       Sweep and damp mop floors.

2.       Clean all mirrors, powder shelves, dispensers and receptacles, bright
work, flushometers, piping and toilet seat hinges.

3.       Wash both sides of all toilet seats.

4.       Wash all basins, bowls and urinals.

5.       Dust and clean all powder room fixtures,

6.       Empty and clean paper towel and sanitary disposal receptacles.

7.       Remove waste paper and refuse.

8.       Refill tissue holders, soap dispensers, towel dispensers, sanitary
dispensers and toilet seat covers.

9.       A sanitizing solution will be used in all lavatory cleaning.

10.     Wash all partitions and tile walls in lavatories as needed.

Monthly:

1.       Machine scrub lavatory floors.

C.        Main Lobby Elevators and Building Exterior Corridors

Daily: Five (5) times per week.

1.       Sweep, wash or damp mop all floors.

2.       Wash all rubber mats.

3.       Clean elevators, wash or vacuum floors, wipe down walls and doors.

4.       Spot clean any metal work inside lobby.

5.       Spot clean any metal surrounding building entrance doors.

 





Exhibit G – Page 2 of 3

--------------------------------------------------------------------------------

 



6.       Wash all entrance door glass in common area as needed.

D.        Vinyl Tile -  Lobbies and Public Corridors

Nightly:             Sweep and damp mop all tile floors. Vacuum all carpeted
areas.

Weekly:             Spray wax and buff. Use non-skid wax.

Semi-annually:  Strip, clean and wax with non-skid wax, Dry shampoo common area
carpets.

E.        Window Cleaning

1.       Inside and outside surfaces of windows of exterior walls will be washed
up to four (4) times per year.

 

 

 



Exhibit G – Page 3 of 3

--------------------------------------------------------------------------------

 



EXHIBIT “H”

RULES AND REGULATIONS

 

1.         The walkways, roadways, driveways, entrances, lobbies, passages, and
stairways shall not be obstructed by Tenant or used by Tenant for any purposes
other than ingress and egress from and to the Building and Tenant's offices. The
parking areas shall be used only for the parking of automobiles of Tenant, its
agents, employees and invitees while actually present in the Premises. Landlord
shall in all cases retain the right to control or prevent access to all of the
aforesaid areas of all persons whose presence, in the judgment of Landlord,
shall be prejudicial to the safety, peace, character, or reputation of the
Building, the property located therein or of any of the tenants.

 

2.         The toilet rooms, water closets, sinks, faucets, plumbing or other
service apparatus of any kind shall not be used by Tenant for any purposes other
than those of which they were installed, and no sweepings, rubbish, rags, ashes,
chemicals or other refuse or injurious substances shall be placed therein or
used in connection therewith by Tenant or left by Tenant in the lobbies,
passages, elevators or stairways. Nothing shall be thrown by Tenant or Tenant's
employees nor be allowed by them to drop out of the windows or doors, or down
the passages of the Building. Any water lines installed by Tenant for purposes
of running coffee makers, refrigerators, ice makers, etc., within the Premises,
must be copper (not PVC).

 

3.         Nothing shall be placed by Tenant on the outside of the Building or
on its window sills or projections. Skylights, windows, doors and transoms shall
not be covered or obstructed by Tenant, and no window shades, blinds, curtains,
screens, storm windows, awnings or other materials shall be installed or placed
on any of the windows or in any of the window spaces, except as approved in
writing by Landlord, which approval shall not be unreasonably withheld, delayed
or conditioned.

 

4.         No sign, lettering, insignia, advertisement, notice shall be
inscribed, painted, installed or placed on any windows or in any window spaces
or any other part of the outside or inside of the Building, unless first
approved in writing by Landlord, which approval shall not be unreasonably
withheld, delayed or conditioned. Names on or beside suite entrance doors shall
be provided for Tenant by Landlord and not otherwise, and at Tenant's expense;
in all instances, such names shall be of design and form first approved by
Landlord.

 

5.         Except as permitted pursuant to Rules numbered 9 and 13, Tenant shall
not place additional locks upon any doors. The janitor and the manager of the
Building may at all times keep a pass key, and he and other agents of the
Landlord shall at all times be allowed admittance to the leased Premises for
purposes permitted in Tenant's lease. Upon surrendering possession of the
Premises at the termination of this Lease, Tenant shall deliver to Landlord all
keys for the Premises.

 

6.         No bicycles or similar vehicles will be allowed in the Building.

 

7.         Tenant shall not do or commit, or suffer to be done or committed, any
act or thing whereby, or in consequence whereof, the rights of other tenants
will be obstructed or interfered with, or other tenants will in any other way be
injured or annoyed, or whereby the Building will be damaged. Tenant shall not
suffer or permit the Premises or any part thereof to be used in any

 





Exhibit H – Page 1 of 4

--------------------------------------------------------------------------------

 



manner or anything to be done therein or suffer or permit anything to be brought
into or kept in the Premises which, in the judgment of Landlord, shall in any
way impair or tend to impair the character, reputation or appearance of the
Building as a first-class office building. Tenant shall not use or keep or
permit to be used or kept in the Building any matter having an offensive odor,
nor any ether, naphtha, phosphorous, benzole, kerosene, gasoline, benzine,
camphene, fuel or other explosive or highly flammable material. Tenant shall
neither bring, keep or use in the Building any chemical reagent except as the
same may be components of commercial products normally used or consumed by
occupants of office buildings. No birds, fish or other animals shall be brought
into or kept in or about the Premises.

 

8.         Tenant shall be solely responsible, at Tenant's sole cost and
expense, for all maintenance and repairs to appliances (including but not
limited to refrigerators, dishwashers, kitchen hot water heaters, etc.) whether
installed by Landlord or Tenant or a prior tenant or any other party; provided,
however, if Landlord has installed the appliance, Tenant will have the benefit
of any applicable warranty.

 

9.         In order that the Premises may be kept in a good state of
preservation and cleanliness, Tenant shall during the continuance of its
possession permit Landlord's employees and contractors and no one else to clean
the Premises. Landlord shall be in no way responsible to Tenant for any damage
done to furniture or other effects of Tenant or others by any of Landlord's
employees, or any other person, or for any loss of Tenant's employees, or for
any loss of property of any kind in or from the Premises, however occurring.
Tenant shall see each day that the windows are closed, lights are turned off,
and the doors securely locked before leaving the Premises.

 

10.       If Tenant desires to introduce signaling, telegraphic, telephonic,
protective alarm or other wires, cables, apparatus or devices, Landlord shall
direct where and how the same are to be placed, and except as so directed, no
installation, boring or cutting shall be permitted. Landlord shall have the
right to prevent and to cut off the transmission of excessive or dangerous
current of electricity or annoyances into or through the Building or Premises
and to require the changing of wiring connections or layout at Tenant's expense,
to the extent that Landlord may deem necessary, and further to require
compliance with such reasonable rules as Landlord may establish relating
thereto, and in the event of non-compliance with the requirements or rules,
Landlord shall have the right immediately to cut wiring or to do what it
considers necessary to remove the danger, annoyance or electrical interference
with apparatus in any part of the Building. All wires and cables installed by
Tenant must be clearly tagged at the distributing boards and junction boxes and
elsewhere required by Landlord, with the number of the office to which said
wires and cables lead, and the purpose for which the wires and cables
respectively are used, together with the name of the concern, if any, operating
same.

 

11.       A directory on a bulletin board on the ground floor may be provided by
Landlord, on which the name of Tenant may be placed.

 

12.       Except during any periods in which Tenant is the sole tenant of the
Building, no furniture, packages, equipment, supplies or merchandise of Tenant
will be received in the Building, or carried up or down in the elevators or
stairways, except during such hours as shall be designated by Landlord, and
Landlord in all cases shall also have the exclusive right to prescribe the
method and manner in which the same shall be brought in or taken out of the
Building. Landlord shall in all cases have the right to exclude from the
Building heavy furniture,

 





Exhibit H – Page 2 of 4

--------------------------------------------------------------------------------

 



safes and other articles which may be hazardous or to require them to be located
at designated places in the Premises. The cost of repairing any damage to the
Building caused by taking in or out furniture, safes or any articles or any
damage caused while the same shall be in the Premises, shall be paid by Tenant.

 

13.       Without Landlord's written consent, which consent shall not be
unreasonably withheld, delayed or conditioned, nothing shall be fastened to, nor
shall holes be drilled or nails or screws driven into walls or partitions; nor
shall walls or partitions be painted, papered or otherwise covered or moved in
any way or marked or broken; nor shall any connection be made to electric wires
for running fans or motors or other apparatus, devices or equipment; nor shall
machinery of any kind other than customary small business machines be allowed in
the Premises; nor shall Tenant use any other method of heating, ventilating, air
conditioning or air cooling than that provided by Landlord. Telephones,
switchboards and telephone wiring and equipment shall be placed only where
designated by Landlord. No mechanics shall be allowed to work in or about the
Building other than those employed by Landlord without the written consent of
Landlord first having been obtained. Notwithstanding the foregoing, Tenant is
expressly permitted to, without prior consent from Landlord, hang pictures on
the walls of the Premises.

 

14.       Tenant shall be solely responsible, at Tenant's sole cost and expense,
for providing security for the Premises at such times and in such fashion as
Tenant shall deem reasonable or necessary, including but not limited to
electronic or video surveillance or security. Landlord shall not be responsible
or otherwise liable for, and Tenant expressly indemnifies Landlord from, any
claim, loss or damage resulting from or arising out of any party's unauthorized
access to the Premises, whether during or outside of normal business hours. Any
re-keying or other repairs or improvements to the Premises required as a result
of Tenant's security measures set forth herein shall be performed by Landlord
(or Landlord's contractor) at Tenant's sole cost and expense.

 

15.       Landlord shall, in no case, be liable or responsible for the admission
or exclusion of any person to or from the Building or access to the Premises,
except during periods in which Tenant is not the sole tenant of the Building. In
case of invasion, hostile attack, insurrection, mob violence, riot, public
excitement or other commotion, explosion, fire or any casualty, Landlord
reserves the right to bar or limit access to the Building for the safety of
occupants or protection of property.

 

16.       Upon reasonable prior notice to Tenant, Landlord may rescind, suspend
or modify any rules or regulations and make such other rules or regulations as,
in Landlord's judgment, may from time to time be needful for the safety, care,
maintenance, operation and cleanliness of the Building as a first class office
building, or for the preservation of good order therein. Notice of any action by
Landlord referred to in this paragraph, given to Tenant, shall have the same
force and effect as if originally made a part of the foregoing Lease. New rules
or regulations will not, however, be unreasonably inconsistent with the proper
use and enjoyment of the Premises by Tenant under the Lease and shall not
materially increase Tenant's obligations or reduce its rights under this Lease.

 

17.       The use of rooms as sleeping quarters is prohibited at all times.





Exhibit H – Page 3 of 4

--------------------------------------------------------------------------------

 



18.       Tenant shall keep the windows of the Premises closed during the
respective times that the heating, ventilating or air conditioning system is
operating, in order to conserve the service and effectiveness of the heating,
ventilating or air conditioning system as the case may be. Tenant shall comply
with all reasonable rules and regulations from time to time promulgated by
Landlord to conserve such services.

 

19.       Landlord reserves the right to require that the Premises or any
portion thereof shall not be used by Tenant or others for an employment agency,
or for securing employees other than those to be employed on the Premises, or
for the payment of salaries or wages to employees or persons who are not
actually employed in the Building, nor for any other purpose except that
specified in this Lease.

 

20.       Except during any periods in which Tenant is the sole tenant of the
Building, Landlord shall have the right to enter the Premises to put a "To Let"
or similar notice upon the Premises, which notice shall not be removed or
obliterated by the Tenant, during the twelve (12) months prior to the expiration
of the then current Term of this Lease, and any such entering shall not be
treated as a deprivation of Tenant's use of the Premises or work an eviction of
Tenant or a recession of this Lease.

 

21.       No smoking of any kind shall be permitted on the Property or in the
Building except within the exterior areas specifically designated by Landlord.

 

22.       Tenant shall be permitted to install a "Wi-Fi" or other communication
system within the Premises for Tenant's sole use so long as such communication
system does not interfere with or detract from another tenant's quiet enjoyment
of its premises or otherwise interfere with Landlord's use, operation or
maintenance of the Building or Property.

 

23.       These rules and regulations are not intended to give Tenant any rights
or claims in the event the Landlord does not enforce any of them against any
other tenants or if Landlord does not have the right to enforce them against any
other tenants and such non-enforcement will not constitute a waiver as to
Tenant.

 

24.       All paintings, application of wall covering(s) and other improvements
made by Tenant within the Premises to the extent permitted under this Lease
shall be made during non-business hours unless Landlord shall otherwise
authorize in writing.

 

 

 



Exhibit H – Page 4 of 4

--------------------------------------------------------------------------------

 



EXHIBIT “I”

 

FORM OF SNDA

 

Recording Requested by

and when Recorded return to:

 

WELLS FARGO BANK, N.A.

Commercial Mortgage Servicing

1901 Harrison Street, 2nd Floor

Oakland, CA 94612

 

Attention:       CMS Lease Reviews

Loan No.:       70-0202606

 

 

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

 

Tenant's Trade Name: Auxilium Pharmaceuticals

 

NOTICE: THIS SUBORDINATION AGREEMENT RESULTS IN YOUR LEASEHOLD ESTATE IN THE
PROPERTY BECOMING SUBJECT TO AND OF LOWER PRIORITY THAN THE LIEN OF THE SECURITY
DOCUMENTS (DEFINED BELOW).

 

THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT ("Agreement") is
made as of                            , 2012, by and among AUXILIUM
 PHARMACEUTICALS, INC. ("Tenant"), CHESTERBROOK PARTNERS, LP ("Owner") and U.S.
BANK NATIONAL ASSOCIATION, as Trustee, successor-in-interest to BANK OF AMERICA,
N.A., as Trustee, successor by merger to LASALLE BANK NATIONAL ASSOCIATION, as
Trustee, for Bear Steams Commercial Mortgage Securities Inc., Commercial
Mortgage Pass-Through Certificates, Series 2006-TOP22 ("Lender").

 

R E C I T A L S

 

A.        Owner is the owner of the land and improvements commonly known as and
more specifically described in Exhibit A attached hereto (''Property").

 

B.        Tenant is the lessee under a lease dated July      , 2012, executed by
Owner (or its predecessor in interest), as landlord, and Tenant, as tenant (as
the same may have been amended, the "Lease"), covering certain premises set
forth more fully in the Lease (the "Premises") compromising all or a part of the
Property.

 

C.        Lender is the current holder of a mortgage loan (the "Loan")
previously made to Owner, evidenced by a note (the "Note") and secured by, among
other things: (a) a first mortgage, deed of trust or deed to secure debt
encumbering the Property (the "Mortgage"); and (b) a first priority assignment
of leases and rents on the Property (the "Assignment of Leases and Rents")
contained in the Mortgage or in a separate document. The Mortgage and the
Assignment of Leases and Rents are collectively referred to as the
"Security Documents." The Note, the Security Documents and all other documents
executed in connection with the Loan are collectively referred to as the "Loan
Documents."

 

D.        Tenant has requested Lender's agreement that if Lender forecloses the
Mortgage or otherwise exercises Lender's remedies under the Security Documents,
Lender will not disturb Tenant's right to quiet possession of the Premises under
the terms of the Lease.

 

E.         Lender is willing to so agree on the terms and conditions provided in
this Agreement, including, without limitation, Tenant's agreement to subordinate
the Lease and attorn to Lender as provided herein.





Exhibit I – Page 1 of 8

--------------------------------------------------------------------------------

 



NOW, THEREFORE, for mutual consideration, including the mutual covenants and
agreements set forth below, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.         SUBORDINATION.   The Lease is and shall remain unconditionally
subject and subordinate to (a) the liens or charges imposed by the Security
Documents, (b) all currently outstanding or future advances secured by the
Security Documents, and (c) all renewals, amendments, modifications,
consolidations, replacements and extensions of the Security Documents. The
subordination described herein is intended by the parties to have the same force
and effect as if the Security Documents and such renewals, modifications,
consolidations, replacements and extensions of the Security Documents had been
executed, acknowledged, delivered and recorded prior lo the Lease and any
amendments or modifications thereof,

 

2.         NON-DISTURBANCE. If Lender exercises any of its rights under the
Security Documents, including any right of entry on the Property pursuant to the
Mortgage or upon a foreclosure of or deed in lieu of foreclosure of the
Mortgage, Lender shall not disturb Tenant's right of quiet possession of the
Premises under the terms of the Lease, so long as Tenant is not in default under
this Agreement or in default beyond any applicable notice and cure period under
the Lease.

 

3.         ATTORNMENT. Notwithstanding anything to the contrary contained in the
Lease, should title to the Premises and the landlord's interest in the Lease be
transferred to Lender or any other person or entity by foreclosure of or deed
in-lieu of foreclosure of the Mortgage, Tenant shall, for the benefit of Lender
or such other person or entity, effective immediately and automatically upon the
occurrence of any such transfer, attorn to Lender or such other person or entity
as landlord under the Lease and shall be bound under all provisions of the Lease
including, but not limited to, the obligation to pay all rent required to be
paid by Tenant pursuant to the terms of the Lease, for the remainder of the
Lease term, and any option to renew with respect to the Property, as may be
provided in the Lease.

 

4.         PROTECTION OF LENDER. If Lender succeeds to the interest of landlord
under the Lease, Lender shall not be:

 

(a)  liable for any act or omission of any previous landlord under the Lease;

 

(b)   subject to any offsets or defenses which Tenant may have against any
previous landlord under the Lease;

 

(c)  bound by any payment of rent or additional rent which Tenant might have
paid for more than one month in advance of the due date under the Lease to any
previous landlord, except to the extent such monies are actually received by
Lender;

 

(d)  obligated to make any payment to Tenant which any previous landlord was
required to make before Lender succeeded to the landlord's interest;

 

(e)  accountable for any monies deposited with any previous landlord (including
security deposits), except to the extent such monies are actually received by
Lender;

 

(f)  bound by any amendment or modification of the Lease or any waiver of any
term of the Lease made without Lender's written consent, which consent shall not
be unreasonably withheld, delayed or conditioned;

 

(g)  bound by any surrender or termination of the Lease made without Lender's
written consent (unless effected unilaterally by Tenant pursuant to the express
terms of the Lease);

 

(h)  obligated to complete any improvement or construction on the Property or to
pay or reimburse Tenant for any tenant improvement allowance, construction
allowance or leasing commissions;

 

(i)  liable for any default of any previous landlord under the Lease; and





Exhibit I – Page 2 of 8

--------------------------------------------------------------------------------

 



(j)  bound by any provision in the Lease granting Tenant a purchase option or
first right of refusal or offer with regard to the purchase of the Property.

 

Furthermore, notwithstanding anything to the contrary contained in this
Agreement or the Lease, upon any such succession, the Lease shall be deemed to
have been automatically amended to provide that Lender's obligations and
liabilities under the Lease shall be limited solely to Lender's interest, if
any, in the Property, and the proceeds from any sale or disposition of the
Property by Lender (collectively, "Lender's Interest") and, following such
succession, Tenant shall look exclusively to Lender's Interest for the payment
or discharge of any obligations of Lender under the Lease.

 

Nothing contained in Sections 4(a) or 4(i) above, however, shall relieve Lender
from Lender's obligation to cure any maintenance default under the Lease with
respect to the Premises by any prior landlord under the Lease (including Owner)
which is continuing when Lender succeeds to Owner's interest under the Lease and
acquires title to the Premises, provided that (and on the conditions that) (i)
Lender had written notice of such default in accordance with Section 5 below
prior to succeeding to Owner's interest under the Lease and acquiring title to
the Premises, (ii) Lender had (and is given) a reasonable opportunity to cure
such default, and (iii) Lender's obligation to cure such default shall be
limited solely to performing the maintenance obligations as required pursuant to
the terms of the Lease (and in no event shall Lender have any other liability or
obligation with respect to such default or be liable for any damages in
connection therewith). Notwithstanding the foregoing, however, the Lender shall
only be liable for damages which total, in the aggregate for the term of the
Lease (for that period of time in which the named Lender has succeeded to the
named Owner's interest), no more than (y) $25,000.00 for any non-structural
repair or maintenance default under the Lease; or (z) $75,000.00 for any default
related to the roof or structural integrity of the Premises.

 

5.         LENDER'S RIGHT TO CURE. Tenant shall deliver to Lender a copy of any
notice of any default(s) by landlord under the Lease in the same manner as, and
whenever, Tenant shall give any such notice to Owner, and no such notice shall
be deemed given to Owner unless and until a copy of such notice shall have been
so delivered to Lender. Lender shall have the right to remedy, or cause to he
remedied, any default by Owner under the Lease, and, for such purpose Tenant
grants Lender such additional period of time as may be reasonable to enable
Lender to remedy, or cause to be remedied, any such default in addition to the
period given to Owner for remedying, or causing to be remedied, any such
default, such additional period of time not to exceed ninety (90) days. Tenant
shall accept performance by Lender of any covenant or condition to be performed
by Owner under the Lease with the same force and effect as though performed by
Owner. No default by Owner under the Lease shall exist or shall be deemed to
exist (a) so long as Lender, in good faith, shall have commenced to cure such
default within the above-referenced time period and shall be prosecuting the
same to completion with reasonable diligence, subject to force majeure, or (b)
if possession of the Premises is required in order to cure such default, or if
such default is not susceptible of being cured by Lender, so long as Lender, in
good faith, shall have notified Tenant that Lender intends to institute
enforcement proceedings under the Security Documents, and, thereafter, so long
as such proceedings shall have been instituted and shall he prosecuted with
reasonable diligence. Lender shall have the right, without notice to Tenant or
Tenant's consent, to foreclose the Mortgage or to accept a deed in lieu of
foreclosure of the Mortgage or otherwise realize upon the Mortgage or to
exercise any other remedies under the Security Documents or state law.

 

6.         ASSIGNMENT OF LEASES AND RENTS. Tenant consents to the Assignment of
Leases and Rents and acknowledges Lender shall have no duty, liability or
obligation whatsoever under the Lease or any extension or renewal thereof,
either by virtue of said assignment or by any subsequent receipt or collection
of rents thereunder, unless Lender shall specifically undertake such liability
in writing or unless Lender or its designee or nominee becomes, and then only
with respect to periods in which Lender or its designee or nominee becomes, the
fee owner of the Premises. Upon Tenant's receipt of a written notice from Lender
of a default by Owner under the Loan, Tenant shall thereafter, if requested in
writing by Lender, pay rent to Lender in accordance with the terms of the Lease,
and Owner hereby holds Tenant harmless for any payments so made at the direction
of Lender. Lender's delivery of such notice to Tenant, or Tenant's compliance
therewith, shall not be deemed to (a) cause Lender to succeed to or assume any
obligations or responsibilities of Owner under the Lease or (b) relieve Owner of
any of its obligations under the Lease.



Exhibit I – Page 3 of 8

--------------------------------------------------------------------------------

 



7.        INSURANCE PROCEEDS AND CONDEMNATION AWARDS. Notwithstanding anything
to the contrary contained in this Agreement or the Lease, the terms of the Loan
Documents shall continue to govern with respect to the disposition of any
insurance proceeds or condemnation awards, and any obligations of Owner to
restore the Property following a casualty or condemnation shall, insofar as they
apply to Lender, be limited to the amount of any insurance proceeds or
condemnation awards received by Lender after the deduction of all costs and
expenses incurred in obtaining such proceeds or awards. Following the
foreclosure or deed in lieu of foreclosure of the Mortgage, the provisions of
this section shall remain in full force and effect unless and until fee title to
the Premises becomes vested in a person or entity other than (a) the holder of
the Loan at the time of such foreclosure or deed in lieu of foreclosure or (b) a
parent, subsidiary or affiliate of such holder.

 

8.         ASSIGNMENT OF LEASE DY TENANT. Tenant shall not assign any right or
interest of Tenant under the Lease (except for an assignment that is permitted
under the Lease without Owner's consent), without Lender's prior written
consent, which consent shall notbe unreasonably withheld, delayed or
conditioned.

 

9.         MISCELLANEOUS.

 

9.1       Heirs, Successors and Assitins. The covenants herein shall be binding
upon, and inure to the benefit of, the heirs, successors and assigns of the
parties hereto. The term "Lender" as used herein includes any successor or
assign of the named Lender herein, including without limitation, any co-lender
at the time of making the Loan, any purchaser at a foreclosure sale and any
transferee pursuant to a deed in lieu of foreclosure, and their successors and
assigns, trustees and agents, as well as any single purpose entity established
by Lender to take title to the Property by reason of such foreclosure or deed in
lieu of foreclosure. The terms "Tenant" and "Owner" as used herein include any
successor or assign of the named Tenant and Owner herein, respectively;
provided, however, that such reference to Tenant's or Owner's successors and
assigns shall not be construed as Lender's consent to any assignment or other
transfer by Tenant or Owner.

 

9.2       Addresses; Request for Notice.  All notices and other communications
that are required or permitted to be given to a party under this Agreement shall
be in writing and shall be sent to such party, either by personal delivery, by
overnight delivery service, by certified first class mail, return receipt
requested, or by facsimile transmission, to the address or facsimile number
below. All such notices and communications shall be effective upon receipt of
such delivery or facsimile, transmission. The addresses and facsimile numbers of
the parties shall be:

 

 

 

Tenant:

Lender:

 

 

Auxilium Pharmaceuticals, Inc.

Wells Fargo Bank, N.A., as Master Servicer

Attn: Andrew I. Koven, Chief

Attn: Lease Reviews

Administrative

1901 Harrison Street, 2nd Floor

Officer and General Counsel

Oakland, California 94612

640 Lee Road

FAX No.: 510-446-4468

Wayne, PA 19087

 

FAXNo.: 484-321-5999

 

 

provided,  however, any party shall have the right to change its address for
notice hereunder by the giving of written notice thereof to the other party in
the manner set forth in this Agreement.

 

9.3       Entire Agreement. This Agreement constitutes the entire agreement
between Lender and Tenant with regard to the subordination of the Lease to the
Security Documents and the rights and obligations of Tenant and Lender as to the
subject matter of this Agreement, and shall supersede and cancel, but only
insofar as would affect the priority between the Security Documents and the
Lease, any prior agreements as to such subordination, including, without
limitation, those provisions, if any, contained in the Lease which provide for
the subordination of the Lease to a deed or deeds of trust, a mortgage or
mortgages, a deed or deeds to secure debt or a trust indenture or trust
indentures.





Exhibit I – Page 4 of 8

--------------------------------------------------------------------------------

 



9.4       Disbursements. Lender, in making disbursements of any funds pursuant
to the Loan Documents, is under no obligation to, nor has Lender represented
that it will, monitor or control the application of such funds by the recipient
and any application of such funds, including, without limitation, any
application of such funds for purposes other than those provided for in the Loan
Documents, shall not defeat this agreement to subordinate in whole or in part.

 

9.5       Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute and be construed as one and the same instrument.

 

9.6       Section Headings. Section headings in this Agreement are for
convenience only and are not to be construed as part of this Agreement or in any
way limiting or applying the provisions hereof.

 

9.7       Attorneys' Fees. If any legal action, suit or proceeding is commenced
between Tenant and Lender regarding their respective rights and obligations
under this Agreement, the prevailing party shall be entitled to recover, in
addition to damages or other relief, costs and expenses, attorneys' fees and
court costs (including, without limitation, expert witness fees). As used
herein, the term "prevailing party" shall mean the party which obtains the
principal relief it has sought, whether by compromise settlement or judgment. If
the party which commenced or instituted the action, suit or proceeding shall
dismiss or discontinue it without the concurrence of the other party, such other
party shall be deemed the prevailing party.

 

9.8       Severability. If any provision of this Agreement is held to be invalid
or unenforceable by a court of competent jurisdiction, such provision shall be
deemed modified to the extent necessary to be enforceable, or if such
modification is not practicable, such provision shall be deemed deleted from
this Agreement, and the other provisions of this Agreement shall remain in full
force and effect, and shall be liberally construed in favor of Lender.

 

9.9       Termination; Amendment. Neither this Agreement nor any of the terms
hereof may be terminated, amended, supplemented, waived or modified orally, but
only by an instrument in writing executed by the party against which enforcement
of the termination, amendment, supplement, waiver or modification is sought,

 

9.10     Governing Law. This Agreement and any claim, controversy or dispute
arising under or related to or in connection with this Agreement,'the
relationship of the parties or the interpretation and enforcement of the rights
and duties of the parties shall be governed by the law of the state where the
Property is located, without regard to any conflicts of law principles.

 

9.11     Authority. All persons executing this Agreement jointly and severally
represent and warrant to the others that such persons are duly authorized to do
so and that such execution hereof is the binding act of such party enforceable
against such party.

 

9.12     Form of Agreement. Owner and Tenant acknowledge that Wells Fargo Bank,
N.A. enters into numerous agreements of this type on a regular basis, both in
its own capacity and as a commercial mortgage servicer on behalf of other
lenders, and that the specific provisions contained in any agreement of this
type entered into by Wells Fargo Bank, N.A. will vary depending on numerous
transaction-specific factors, including, without limitation, the borrowers, loan
documents, tenants, leases, servicers, servicing agreements and property and
market conditions involved in the transaction. Accordingly, Owner and Tenant
further acknowledge that the specific provisions contained in this Agreement
will not necessarily be acceptable to Wells Fargo Bank, N.A. in connection with
any other transaction.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.





Exhibit I – Page 5 of 8

--------------------------------------------------------------------------------

 



 

 

 

 

 

LENDER:

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Trustee, successor-in-interest to BANK OF
AMERICA, N.A., as Trustee, successor by merger to LASALLE BANK NATIONAL
ASSOCIATION, as Trustee, for Bear Steams Commercial Mortgage Securities Inc.,
Commercial Mortgage Pass-Through Certificates, Series 2006-TOP22

 

 

 

By:

Wells Fargo Bank, National Association, as Master Servicer

 

 

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

TENANT:

 

 

 

AUXILIUM PHARMACEUTICALS, INC.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

OWNER:

 

 

 

CHESTERBROOK PARTNERS, LP,

 

a Delaware limited partnership

 

 

 

 

By:

Tredyffrin GP, LLC,

 

 

 

a Delaware limited liability company, its general partner

 

 

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

IT IS RECOMMENDED THAT, PRIOR TO EXECUTING THIS AGREEMENT, THE PARTIES CONSULT
WITH THEIR ATTORNEYS WITH RESPECT HERETO.

 





Exhibit I – Page 6 of 8

--------------------------------------------------------------------------------

 



ALL SIGNATURES MUST BE ACKNOWLEDGED.

 

STATE OF ______________________    )

)SS.

COUNTY OF ____________________    )

 

On _________________________, 2012, personally appeared the above
named___________________, a  _________________ of WELLS FARGO BANK, NATIONAL
ASSOCIATION, acting in its authorized capacity as Master Servicer for and on
behalf of U.S. BANK NATIONAL ASSOCIATION, as Trustee, successor-in-interest to
BANK OF AMERICA, N.A., as Trustee, successor by merger to LASALLE BANK NATIONAL
ASSOCIATION, as Trustee, for Bear Steams Commercial Mortgage Securities Inc.,
Commercial Mortgage Pass-Through Certificates, Series 2006-TOP22, and
acknowledged the foregoing to be the free act and deed of said association,
before me.

 

 

 

 

Notary Public

 

My commission expires:___________________

 

____________________________, ss.

 

On ______________________, 2012, personally appeared the above named
_________________, the _________________, of AUXILIUM PHARMACEUTICALS, INC. and
acknowledged the foregoing to be the free act and deed of
said _______________________, before me.

 

 

 

 

Notary Public

 

My commission expires:___________________

 

____________________________, ss.

 

On ____________________, 2012, personally appeared the above named
_____________, the _______________, of TREDYFFRIN GP, LLC, the General Partner
of CHESTERBROOK PARTNERS, LP and acknowledged the foregoing to be the free act
and deed of said _________________, before me.

 

 

 

 

Notary Public

 

My commission expires:___________________

 





Exhibit I – Page 7 of 8

--------------------------------------------------------------------------------

 



EXHIBIT A

(Description of Property)

 

EXHIBIT A to SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT dated as
of                   ,  executed by AUXILIUM PHARMACEUTICALS, INC., as “Tenant”,
and U.S. BANK NATIONAL ASSOCIATION, as Trustee, successor-in-interest to BANK OF
AMERICA, N.A., as Trustee, successor by merger to LASALLE BANK NATIONAL
ASSOCIATION, as Trustee, for Bear Steams Commercial Mortgage Securities Inc.,
Commercial Mortgage Pass-Through Certificates, Series 2006-TOP22, as “Lender.”

 

Alt that certain land located in the County of _______________, Slate of
______________,described as follows:

 

 

 

Loan No. 70-0202606

 

 

 



Exhibit I – Page 8 of 8

--------------------------------------------------------------------------------

 



EXHIBIT "J"

 

EXPANSION SPACE

 

Picture 18 [ex-10d1g008.jpg]

 

 

 



Exhibit J – Page 1 of 1

--------------------------------------------------------------------------------

 



EXHIBIT "K"

 

BID PACKAGE FORMAT

 

[Attached as following page.]

 





Exhibit K – Page 1 of 11

--------------------------------------------------------------------------------

 



Picture 20 [ex-10d1g009.jpg]

 

PROPOSAL FORM

Auxilium Pharmaceuticals, Inc. Tenant Improvement Project

640 Lee Road, Wayne, PA 19087

Prepared by Pitcairn Properties Management Company

June XX, 2012

 

General Contractor:

 

 

 

 

 

Submitted By:

 

 

 

 

 

Address:

 

 

 

 

 

Phone:

 

 

 

 

 

Email:

 

 

 

 

 

Date Submitted:

 

 

 

 

 

Bid Due Date:

[BID DUE DATE]

 

 

 

 

Pre-Bid Walk-Through:

[PRE-BID MEETING INFO]

 

(Mandatory)

 

 

 

Submit Proposal via email and one hard copy to:

Amanda Matthews, VP and Director of Construction

Pitcairn Properties Management Company

165 Township Line Road, Suite 1500,

Jenkintown, PA 19046

Phone: 215-690-3048

Email: amatthews@pitcairnproperties.com

 

With a copy to each of the following:

Auxilium Pharmaceuticals, Inc.

 

[TENANT CONTACT INFORMATION]

Initialed and dated by General Contractor: _____________________________

 





Exhibit K – Page 2 of 11

--------------------------------------------------------------------------------

 



Auxilium Pharmaceuticals, Inc. Tenant Improvement

Request for Proposal Form

June XX, 2012

Page 2 of 5

 

A.        Pricing Format:

The Bid Form is in a detailed lump sum format. The trade line items and
alternates are to be itemized on the provided Bid Form and attached as Exhihit
"A." Please follow the format provided for equal comparison purposes between
bidders. Provide supporting breakdown information (quantities and unit costs)
and attach to Exhibit "A" for further explanation.

 

The successful Contractor will be required to execute a Contract for Improvement
Work between said Contractor, Pitcairn Properties Management Company, LLC
(Manager), and SEB Investment GmbH (Owner). A sample of this Contract and the
associated Insurance Requirements are included within this RFP. Note that the
"boiler plate" Contract language is non-negotiable.

 

B.        General Conditions:

Provide a detailed breakdown of general conditions line items and attach as
Exhibit "B." General conditions breakdown should include, but not be limited to:
dumpsters, cleaning, protection, staffing, printing, travel, etc.

 

C.        Unit Pricing:

Provide specific unit pricing as outlined on the provided form and attach as
Exhibit "C." Include material, labor, and OH&P breakdowns as shown on the Unit
Pricing Form.

 

D.        Schedule:

Based on the information contained within this RFP and the information you have
gathered in your preparation for the proposal, please provide a critical
milestone project schedule highlighting critical path categories and attach as
Exhibit "D," Construction is anticipated to begin on or around XX/XX/2012; with
substantial completion by XX/XX/2012.

 

The successful GC will be required to apply for a demolition permit separate
from the building permit. The intent is to begin demolition immediately upon GC
award and perform this work while the building permit application is being
processed,

 

Note that the building is currently partially occupied by tenants, whom will be
relocated out of the Premises. These tenants will remain in the building for a
short time until their new suites are ready for occupancy. The work within this
contract will overlap with the existing tenancy, therefore some selective
demolition on the 2nd floor and phasing will be required for approximately 4-6
weeks or less,

 

E.         Lone Lead Items:

Based on the information contained within this RFP and the information you have
gathered in your preparation for the proposal, please provide a list of
potential long lead items and identify the potential affect each item would have
on the Project Schedule. This document shall be attached as Exhibit "E."

 

Initialed and dated by General Contractor: _____________________________





Exhibit K – Page 3 of 11

--------------------------------------------------------------------------------

 



Auxilium Pharmaceuticals, Inc. Tenant Improvement

Request for Proposal Form

June XX, 2012

Page 3 of 5

 

F.         Staff:

Please provide an Organizational Chart representing your proposed project team,
describe your proposed staff, and attach their professional profiles. This
document shall be attached as Exhibit “F.”

 

G.        Subcontractors:

A list of preferred subcontractors has been provided within this RFP. Note that
bidders are not required to use these subcontractors, but bidders are encouraged
to solicit proposals from the firms listed. Provide within your proposal a list
of proposed subcontractors and attach it as Exhibit “G.” The list must include
three (3) subcontractors for each trade.

 

Note that union labor is not specifically required for this project, but all
bidders are strongly encouraged to solicit bids from union subcontractors for
the larger trades. All bidders are required to indicate which trades have been
priced using union labor on the Bid Form (Exhibit "A") provided.

 

H.        Insurance:

The building insurance requirements have been provided within this RFP. Please
provide a sample Certificate of Insurance showing the general liability and
excess liability insurance coverage, as well as the workman's compensation
insurance coverage. Include a letter from your worker's compensation carrier
identifying your current experience modification factor. All insurance
information shall be attached as Exhibit "H."

 

I.          Similar Project Experience:

Please provide a minimum of five (5) descriptions of projects completed by your
firm within the last two (2) years that are similar in scope to the Auxilium
Pharmaceuticals, Inc. tenant improvement. The project descriptions should
include photographs, a brief narrative describing the work performed, the
project cost, the project size in SF, and the names of the GC team members.
Please also include client references, including contact information, for each
project listed. The project descriptions shall be attached as Exhibit "I."

 

J.          Coordination:

The successful General Contractor will be expected to attend all proconstruction
/ construction meetings (anticipated to be weekly) and assist the Owner, Tenant,
and design consultants with logistics planning, budgeting, schedule preparation,
etc. The GC will be expected to coordinate with the tenant's contractors as
required in order to complete the project within the allotted timeframe. The
costs for these services are to be included in the General Conditions and within
the total Lump Sum amount.

 

K.        Construction Documentation:

The signed and sealed Permit Drawings will be provided by the design consultants
to the GC in hard copy format for submission to Tredyffrin Township. Note that
no other hard copies of the plans or bulletins will be provided to the General
Contractor or the subcontractors; all distributions will be made electronically.
The General Contractor will

 

Initialed and dated by General Contractor: _____________________________

 





Exhibit K – Page 4 of 11

--------------------------------------------------------------------------------

 



Auxilium Pharmaceuticals, Inc. Tenant Improvement

Request for Proposal Form

June XX, 2012

Page 4 of 5

 

be expected to issue all construction documentation electronically where
possible, with the intent of incurring as little reproduction costs as is
feasible.

 

I.          MBE / WBE Participation:

MBE / WBE Participation is not specifically required for this project, but all
bidders are strongly encouraged to solicit bids from MBEI  WBE subcontractors.

 

M.        Scope of Work:

The Scope of Work includes 100% of the plans and specifications included within
the Bid Document List below. The following information should also be
incorporated into the Lump Sum Proposal during its development.

 

1.   The following work is to be furnished and installed by the Owner or Tenant,
unless noted otherwise within the bid documents:

a.    Furniture

b.   Telecommunications

c.   Audio/ Visual

d.   Security

e.   Signage

 

Note that coordination with these trades will be required by the GC. The GC will
be responsible for all mechanical and electrical work for these trades as noted
on the bid documents.

 

2.   Work in the existing restrooms and core spaces are not included, except as
noted on the bid documents. See the "Base Building Bid Form" for the scope of
work that is to be bid and performed separate from the Auxilium Tenant
Improvement.

 

3.   Include necessary floor preparation within the corresponding line item on
the Bid Form (Exhibit "A").

 

4.   DETAILED SCOPE OF WORK CLARIFICATIONS ARE T.B.D, UNTIL THE BID DOCUMENTS
ARE ISSUED.

 

Pitcairn and Auxilium intend to interview approximately two (2) of the bidders
within one week of the bid submission. Pitcairn Properties, Inc. intends to
negotiate a contract with the most responsive bidder no later than XX/XX/2012.
Responsiveness will be judged on the combined basis of the Lump Sum Breakdown,
management procedures, project team experience, experience with similar
projects, and understanding of the project.

 

The successful Contractor shall exercise its best skill and judgment cooperate
with the Architect, consultants, and all parties in forwarding the best
interests of the Tenant and Owner. The successful contractor will be responsible
for all permitting, inspections, approvals, and Certificates of Occupancy
required by Tredyffrin Township and all other applicable governing authorities.

 

The undersigned understands that PPMC reserves the right to reject any or all
proposals and to waive any informalities in the process.

 

Initialed and dated by General Contractor: _____________________________





Exhibit K – Page 5 of 11

--------------------------------------------------------------------------------

 



Auxilium Pharmaceuticals, Inc. Tenant Improvement

Request for Proposal Form

June XX, 2012

Page 5 of 5

 

Exhibits to be Provided by Bidders:

 

A        Lump Sum Detailed Bid Form

B        General Conditions Breakdown

C        Unit Pricing Breakdown

D        Project Schedule

E         Long Lead Items

F         Organization Chart, Resumes of the Project Team, Description of Staff

G        List of Proposed Subcontractors

H        Sample Certificate of Insurance

I          Similar Project Experience

 

RFP Document List:

 

 

 

 

 

Document

Prepared By

Latest Issue

RFP Form

Pitcairn Properties

XX/XX/2012

Exhibit A: Construction Bid Form

Pitcairn Properties

XX/XX/2012

Exhibit C: Unit Pricing Breakdown

Pitcairn Properties

XX/XX/2012

List of Preferred Subcontractors

Pitcairn Properties

XX/XX/2012

Building Insurance Requirements

Pitcairn Properties

XX/XX/2012

Building Rules and Regulations

Pitcairn Properties

XX/XX/2012

Sample Contract for Improvement Work

Pitcairn Properties

XX/XX/2012

Construction Drawings - Bid Set

 

 

 

TBD

D2 Solutions

XX/XX/2012

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Please be sure to initial, date, and submit this RFP Form with your Lump Sum
Proposal. By initialing this RFP Form, the GC hereby acknowledges and confirms
that all information within this RFP Form is included within the Lump Sum
Proposal.

 

Initialed and dated by General Contractor: _____________________________

 





Exhibit K – Page 6 of 11

--------------------------------------------------------------------------------

 



Picture 29 [ex-10d1g009.jpg]

 

EXHIBIT A: CONSTRUCTION BID FORM

AUXILIUM PHARMACEUTICALS, INC. TENANT IMPROVEMENT

JUNE XX, 2012

 

 

 

Pitcairn Properties, Inc.

Architect: D2 Solutions

Chesterbrook Corporate Center

Engineer: TBD

640 Lee Road, Wayne, PA 19087

Plans: See RFP Document List

Prepared By:

Estimated RSF: 74,516

 

 

 

 

 

 

 

Trade

Indicate Union
or Non-Union

Cost ($)

$/SF

Demolition and Dumpsters

 

 


0.00

Miscellaneous Metals

 

 


0.00

Millwork, Wood Sills, Solid Surface Tops, and Wood Base

 

 


0.00

Reception Desk Allowance

 

 


0.00

Accent Wall Allowance (Reception & Board Room)

 

 


0.00

Roof Patching

 

 


0.00

Joint Sealants

 

 


0.00

Stone / Ceramic Flooring

 

 


0.00

Doors, Frames, Hardware

 

 


0.00

Glass, Glazing, Glass Doors, and Window Film

 

 


0.00

Transwall Demountable Storefront System

 

 


0.00

Acoustical Ceilings

 

 


0.00

Drywall and Rough Carpentry

 

 


0.00

Vinyl Composition Tile, Resilient Flooring, and Vinyl Base

 

 


0.00

Carpet and Carpet Tile

 

 


0.00

Wallcovering and Upholstered Panels

 

 


0.00

Painting

 

 


0.00

Signage

 

 


0.00

Moveable Partitions

 

 


0.00

Appliances

 

 


0.00

Projection Screens

 

 


0.00

Window Treatments

 

 


0.00

Sprinkler Systems and Fire Extinguishers

 

 


0.00

FM200 System

 

 


0.00

Plumbing

 

 


0.00

HVAC

 

 


0.00

Electrical, Lighting, and Fire Alarm

 

 


0.00

General Conditions, Insurance and Sales Tax

N/A

 


0.00

Building and Occupancy Permits

N/A

 


0.00

GC Profit/Fee

N/A

 


0.00

Construction Contingency (5% of all hard costs)

N/A

 


0.00

SUBTOTAL HARD COSTS

—


0

0.00

SOFT COSTS

 

 

 

Architectural Fees - d2 Solutions

—


163,935

2.20

MEP/FP Engineering Design Fees

—


55,000

0.74

PPI Construction Management Fee (3% of all hard costs)

—


0

0.00

SUBTOTAL SOFT COSTS

 


218,935

2.94

TOTAL PROJECT COST

—


218,935

2.94





Exhibit K – Page 7 of 11

--------------------------------------------------------------------------------

 



Picture 30 [ex-10d1g009.jpg]

 

EXHIBIT A: CONSTRUCTION BID FORM

AUXILIUM PHARMACEUTICALS, INC. TENANT IMPROVEMENT

JUNE XX, 2012

 

 

 

Pitcairn Properties, Inc.

Architect: D2 Solutions

Chesterbrook Corporate Center

Engineer: TBD

640 Lee Road, Wayne, PA 19087

Plans: See RFP Document List

Prepared By:

Estimated RSF: 74,516

 

 

 

SUMMARY OF ALTERNATES (GC Hard Costs ONLY)

 

 

 

TO BE DETERMINED

 

 

 

 

 

SUBTOTAL ALTERNATES


0

0.00

TOTAL PROJECT COST (Including Alternates)


218,935

2.94

 

ADDITIONAL PRICING NOTES:

TO BE DETERMINED

 





Exhibit K – Page 8 of 11

--------------------------------------------------------------------------------

 



Picture 31 [ex-10d1g009.jpg]

 

EXHIBIT C: UNIT PRICING BREAKDOWN

AUXILIUM PHARMACEUTICALS, INC. TENANT IMPROVEMENT

JUNE XX, 2012

 

 

 

Pitcairn Properties, Inc.

Architect: D2 Solutions

Chesterbrook Corporate Center

Engineer: TBD

640 Lee Road, Wayne, PA 19087

Plans: See RFP Document List

Prepared By:

Estimated RSF: 74,516

 

 

 

Item - Furnished and Installed (unit)

Material Cost
($)

Labor Cost ($)

OH&P ($)

Total Unit
Price ($)

 

 

 

 

 

Door and frame assembly type "A" (each)

 

 

 


0.00

Door and frame assembly type "B" (each)

 

 

 


0.00

Door and frame assembly type "C" (each)

 

 

 


0.00

Door and frame assembly type "D" (each)

 

 

 


0.00

Door and frame assembly type "E" (each)

THIS IS A SAMPLE FROM A PREVIOUS
PROJECT. THE ITEMS WILL BE SPECIFIED
FOR THE AUXILIUM PROJECT WHEN THE
DESIGN DOCS ARE FINALIZED.


0.00

Door and frame assembly type "F" (each)

   

0.00

Door and frame assembly type "G" (each)

   

0.00

 

   

 

Door hardware type "a" (each)

 

 

 


0.00

Door hardware type "b" (each)

 

 

 


0.00

Door hardware type "c" (each)

 

 

 


0.00

Door hardware type "d" (each)

 

 

 


0.00

Door hardware type "e" (each)

 

 

 


0.00

Door hardware type "f" (each)

 

 

 


0.00

Door hardware type "g" (each)

 

 

 


0.00

Door hardware type "h" (each)

 

 

 


0.00

Door hardware type "i" (each)

 

 

 


0.00

Door hardware type "j" (each)

 

 

 


0.00

Door hardware type "k" (each)

 

 

 


0.00

Door hardware type "l" (each)

 

 

 


0.00

 

 

 

 

 

Drywall Partition Type 'A' (per LF)

 

 

 


0.00

Drywall Partition Type 'B' (per LF)

 

 

 


0.00

Drywall Partition Type 'C' (per LF)

 

 

 


0.00

Drywall Partition Type 'D' (per LF)

 

 

 


0.00

Drywall Partition Type 'E' (per LF)

 

 

 


0.00

Drywall Partition Type 'G' (per LF)

 

 

 


0.00

 

 

 

 

 

Wall base B-1: 4" vinyl wall base (per LF)

 

 

 


0.00

Wall base B-2: 4" wood wall base (per LF)

 

 

 


0.00

Wall base B-3: 4" stone wall base (per LF)

 

 

 


0.00

Wall paint P-1, P-2, P-3 (per SF)

 

 

 


0.00

Wallcovering WC-1 (per SY)

 

 

 


0.00

Wallcovering WC-2 (per SY)

 

 

 


0.00

Wallcovering WC-3 (per SY)

 

 

 


0.00

Wallcovering WC-4 (per SY)

 

 

 


0.00

Wellcovering WC-5 (per SY)

 

 

 


0.00

Carpet tile C-1 (per SY)

 

 

 


0.00

Broadloom carpet C-2 (per SY)

 

 

 


0.00

Stone flooring ST-1 (per SF)

 

 

 


0.00

Vinyl tile flooring VT-1 (per SF)

 

 

 


0.00

Vinyl composite tile flooring VCT-1 (per SF)

 

 

 


0.00





Exhibit K – Page 9 of 11

--------------------------------------------------------------------------------

 



Picture 32 [ex-10d1g009.jpg]

 

EXHIBIT C:  UNIT PRICING BREAKDOWN

AUXILIUM PHARMACEUTICALS, INC. TENANT IMPROVEMENT

JUNE XX, 2012

 

 

 

Pitcairn Properties, Inc.

Architect: D2 Solutions

Chesterbrook Corporate Center

Engineer: TBD

640 Lee Road, Wayne, PA 19087

Plans: See RFP Document List

Prepared By:

Estimated RSF: 74,516

 

 

 

 

 

 

 

 

Standard duplex electrical receptacle (each)

 

 

 


0.00

Standard quadplex electrical receptacle (each)

 

 

 


0.00

Dedicated duplex electrical receptacle (each)

 

 

 


0.00

Voice/ data port (each)

 

 

 


0.00

Cable television port (each)

 

 

 


0.00

Flush floor mounted electrical receptacle - using core drill (each)

 

 

 


0.00

Flush floor mounted voice/ data receptacle - using core drill (each)

 

 

 


0.00

"Focal Point Twelve" light fixture (each)

 

 

 


0.00

"Focal Point Luna" 1'x4' light fixture (each)

 

 

 


0.00

"Corelite" 2'x2' light fixture (each)

 

 

 


0.00

"Corelite"  2'x4' light fixture (each)

 

 

 


0.00

"Cooper Lighting Portfolio" fluorescent downlight (each)

 

 

 


0.00

"Cooper Lighting Portfolio" MR16 downlight (each)

 

 

 


0.00

"Oxygen Odyssey" wall sconce fixture (each)

 

 

 


0.00

"Ailite" LED exit light fixture (each)

 

 

 


0.00

Fire alarm strobe (each)

 

 

 


0.00

Combination fire alarm speaker/strobe (each)

 

 

 


0.00

 





Exhibit K – Page 10 of 11

--------------------------------------------------------------------------------

 



Picture 33 [ex-10d1g009.jpg]

 

PREFERRED SUBCONTRACTOR LIST

 

Auxilium Pharmaceuticals, Inc. Tenant Improvement Project

640 Lee Road, Chesterbrook Corporate Center, Wayne, PA 19087

Prepared by Pitcairn Properties Management Company

June XX, 2012

 

Trade

   

Subcontractor

 

 

 

Millwork

 

 

 

 

 

Flooring

 

TO BE DETERMINED BY PITCAIRN AND AUXILIUM

 

 

 

Painting

 

 

 

 

 

Mechanical

 

 

 

 

 

 

 

 

 

 

 

Plumbing

 

 

 

 

 

Sprinklers

 

 

 

 

 

Electrical

 

 

 

 

 



Exhibit K – Page 11 of 11

--------------------------------------------------------------------------------

 



EXHIBIT “L”

 

LETTER OF CREDIT REQUIREMENTS

 

a.   Letter of Credit as Security Deposit. Tenant shall deliver to Landlord (as
beneficiary) a standby letter of credit ("Letter of Credit") in form and content
satisfying the requirements of this Exhibit "L".

 

b.   Requirements of Letter of Credit. The Letter of Credit shall be, among
other things:

 

(i)     subject to the International Standby Practices 1998, International
Chamber of Commerce Publication No. 590;

 

(ii)    irrevocable and unconditional;

 

(iii)   in the amount of $456,410.49;

 

(iv)   conditioned for payment solely upon presentation of the Letter of Credit
and a sight draft (or Landlord, at its election, may require a uniform form of
non-presentment letter of credit); and

 

(v)    transferable one or more times by Landlord without the consent of Tenant.

 

c.   Transfer Fee. Tenant acknowledges and agrees that it shall pay upon
Landlord's demand, as Additional Rent, any and all costs or fees charged in
connection with the Letter of Credit that arise due to: (i) Landlord's sale or
transfer of all or a portion of 640 Lee Road, Wayne, Pennsylvania; or (ii) the
addition, deletion, or modification of any beneficiaries under the Letter of
Credit.

 

d.   Issuing Bank. The Letter of Credit shall be issued by a member of the New
York Clearing House Association or a commercial bank or trust company reasonably
satisfactory to Landlord, having a net worth of not less than that which is
reasonably acceptable to Landlord. Landlord acknowledges that Silicon Valley
Bank is reasonably acceptable to Landlord.

 

e.   Expiration or Reduction of Letter of Credit. The Letter of Credit shall
expire not earlier than 12 months after the date of delivery thereof to Landlord
and shall provide that same shall be automatically renewed for successive
12-month periods through March 30, 2024, unless written notice of nonrenewal has
been given by the issuing bank to Landlord and Landlord's attorney by registered
or certified mail, return receipt requested, not less than 90 days prior to the
expiration of the current period; provided, however, that if the Commencement
Date of the Lease is later than January 1, 2013, Tenant shall within 30 days of
notice of the determination of such later Commencement Date provide an amended
LOC to Landlord which has a termination date which is 90 days following the
Expiration Date of the Lease based upon the actual Commencement Date. If the
issuing bank does not renew the Letter of Credit, and if Tenant does not deliver
a substitute Letter of Credit at least 30 days prior to the expiration of the
current period, then, in addition to its rights granted under Section 34 of the
Lease, Landlord

 





Exhibit L – Page 1 of 2

--------------------------------------------------------------------------------

 



shall have the right to draw on the existing Letter of Credit. To the extent
Tenant is permitted under the Lease to reduce the amount of the Letter of
Credit, Landlord shall cooperate with Tenant to allow the original Letter of
Credit to be exchanged by the issuing bank for a replacement Letter of Credit in
such lower amount.

 

f.    Draws.

 

(i)     Landlord may draw on, use, apply, or retain the proceeds of the Letter
of Credit to the same extent that Landlord may use, apply, or retain the cash
security deposit, as set forth in Section 34 of the Lease; and

 

(ii)   If Landlord partially draws down the Letter of Credit, Tenant shall,
within ten (10) business days after Landlord gives Tenant notice thereof,
restore all amounts drawn by Landlord, or substitute cash security instead.

 

g.   Cooperation by Tenant. Tenant hereby agrees to cooperate, at its expense,
with Landlord to promptly execute and deliver to Landlord any and all
modifications, amendments, and replacements of the Letter of Credit, as Landlord
may reasonably request to carry out the terms and conditions of Section 34.

 

 

 



Exhibit L – Page 2 of 2

--------------------------------------------------------------------------------

 



EXHIBIT “M”

PARKING DIAGRAM

 

Picture 2 [ex-10d1g010.jpg]

 

 

 



Exhibit M

--------------------------------------------------------------------------------

 



EXHIBIT “N”

 

MONUMENT SIGN

 

Picture 34 [ex-10d1g011.jpg]

 

 

 



Exhibit N

--------------------------------------------------------------------------------

 



 

Morgan, Lewis & Bockius LLP
1701 Market Street
Philadelphia, PA 19103-2921
Tel:  215.963.5000
Fax: 215.963.5001
www.morganlewis.com

Picture 36 [ex-10d1g012.jpg]

 

Tracy L. Steele

Partner

215.963.5355

tsteele@morganlewis.com

 

July 19, 2012

 

VIA FEDERAL EXPRESS

 

Michael J. Purvis

Auxilium Pharmaceuticals, Inc.

40 Valley Stream Parkway

Malvern, PA 19355

 

 

 

 

Re:

   

Agreement of Lease between Chesterbrook Partners, LP and Auxilum
Pharmaceuticals,

   

 

 

Inc., 640 Lee Road, Wayne, PA 19087

 

 

Dear Michael:

 

Enclosed for your records is a fully and originally-executed Agreement of Lease
in the above-reference matter. I have not yet received a fully-executed SNDA and
will forward it upon my receipt.

 

It was a real pleasure working with you on this lease negotiation. I hope we'll
get to work together in the future.

 

 

 

Sincerely,

 

 

 

/s/ Tracy L. Steele

 

Tracy L. Steele

 

 

 

TLS/mb

 

 

 

Enclosure

 

 

 

Almaty Beijing Boston Brussels Chicago Dallas Frankfurt Harrisburg Houston
Irvine London Los Angeles Miami 
Moscow New York Palo Alto Paris Philadelphia Pittsburgh Princeton San Francisco
Tokyo Washington Wilmington

 





 

--------------------------------------------------------------------------------

 



Exhibit B

 

Sublease Premises





 

--------------------------------------------------------------------------------

 



 

Picture 37 [ex-10d1g013.jpg]

 





 

--------------------------------------------------------------------------------

 



Picture 38 [ex-10d1g014.jpg]

 





 

--------------------------------------------------------------------------------

 



Exhibit C

 

WORKLETTER

 

This Workletter is attached to and made a part of a Sublease of even date
herewith (“Sublease”), between AUXILIUM PHARMACEUTICALS, LLC (“Sublandlord”) and
ACLARIS THERAPEUTICS, INC. (“Subtenant”).

 

The purpose of this Exhibit is to set forth the respective rights and
obligations of Subtenant with respect to space planning, engineering, final
working drawings, construction and/or installation of Finish Work (as
hereinafter defined) in the Sublease Premises. The Finish Work shall be
performed by Subtenant and Subtenant’s approved contractors at Subtenant’s sole
cost and expense, except Sublandlord shall contribute the Work Allowance toward
the cost of the Finish Work in accordance with the terms and conditions of this
Workletter.

 

Capitalized terms used herein shall, unless otherwise defined in this Exhibit
have the same meanings ascribed to them in the Sublease.

 

1.         (a)       As promptly as practicable after the date of this Sublease,
Subtenant shall submit to Sublandlord for Sublandlord’s review and approval
schematic drawings and preliminary outline specifications for the layout and
finish of the Subleased Premises. Said drawings and specifications shall reflect
only interior, nonstructural alterations and improvements to the Subleased
Premises which do not have any material effect on any of the Building’s systems,
shall be consistent with the design, construction and equipment of the Building,
shall comply with Master Lease, and shall be in such form and in such detail as
may reasonably be required by Sublandlord and Master Landlord.

 

(b)       Sublandlord shall notify Subtenant of its approval or disapproval of
said schematic drawings and preliminary outline specifications within three (3)
business days after Sublandlord’s receipt of approval from Master Landlord. If
Sublandlord does not approve said drawings and specifications, then Sublandlord
shall notify Subtenant of the changes required thereto in order to obtain
Sublandlord’s or Master Landlord’s approval. Within ten (10) business days after
being so informed by Sublandlord, Subtenant shall submit to Sublandlord, for
Sublandlord’s and Master Landlord’s review and approval, revised schematic
drawings and preliminary outline specifications incorporating the changes
required by Sublandlord. Sublandlord shall notify Subtenant of its approval or
disapproval of the revised drawings and specifications within five (5) business
days after Sublandlord’s receipt of approval from Master Landlord. The
provisions of the immediately preceding three (3) sentences shall be deemed
repeated until Sublandlord and Master Landlord have approved the schematic
drawings and preliminary outline specifications (said approved drawings and
specifications being called collectively the “Preliminary Drawings”). The
approval described in this section 1(b) shall not be unreasonably withheld or
delayed.

 

2.         (a)       As promptly as practicable after the approval of the
Preliminary Drawings, Subtenant shall submit to Sublandlord for Sublandlord’s
review and approval, architectural and

 





 

--------------------------------------------------------------------------------

 



engineering working drawings and specifications for the layout and finish of the
Subleased Premises. Said drawings and specifications shall (i) reflect only
interior, nonstructural alterations and improvements to the Demises Premises
which do not have any material effect on any of the Building’s systems, (ii) be
consistent with the Preliminary Drawings and with the design, construction and
equipment of the Building, (iii) comply with Master Lease, and (iv) be in such
form and in such detail as may be reasonably required by Sublandlord.

 

(b)       Sublandlord shall notify Subtenant of its approval or disapproval of
said working drawings and specifications within three (3) business days after
Sublandlord’s receipt of approval from Master Landlord. If Sublandlord shall not
approve said working drawings and specifications, Sublandlord shall notify
Subtenant of the changes required thereto in order to obtain Sublandlord’s and
Master Landlord’s approval. Within ten (10) business days after being so
informed by Sublandlord, Subtenant shall submit to Sublandlord, for
Sublandlord’s review and approval, revised working drawings and specifications
incorporating the changes required by Sublandlord. Sublandlord shall notify
Subtenant of its approval or disapproval of the revised working drawings and
specifications within three (3) business days after Sublandlord’s receipt of
approval from Master Landlord. The provisions of the immediately preceding three
(3) sentences shall be deemed repeated until Sublandlord and Master Landlord
have approved the working drawings and specifications (said approved drawings
and specifications being hereinafter referred to as the “Final Plans”, and the
work shown thereon being hereinafter referred to as the “Finish Work”). The
approval described in this section 2(b) shall not be unreasonably withheld or
delayed.

 

3.         If, after Sublandlord’s and Master Landlord’s approval of the Final
Plans, Subtenant desires to amend, change or modify the Final Plans, then
Subtenant shall submit to Sublandlord for approval (which approval may be
withheld in Sublandlord’s sole discretion) a reasonably detailed description of
the proposed amendment, change or modification (hereinafter referred to as a
“Change”). Within five (5) business days after receipt of the Change and
approval by Master Landlord, Sublandlord shall notify Subtenant whether the
Change has been approved or disapproved. If such Change is approved, then such
Change shall be deemed part of the Final Plans and the work shown thereon shall
be deemed part of the Finish Work (said approval notice being hereinafter
referred to as a “Change Order”).

 

4.         (a)       Subtenant shall cause the Finish Work to be performed at
Subtenant’s cost, as promptly as practicable after Sublandlord approves the
Final Plans and after Subtenant obtains, and delivers to Sublandlord, any permit
or authorization required to be issued by any governmental authority (including
the code compliance office) in connection with such work, using qualified
contractors. In the event the contractor or contractors do not work in harmony
with, or interfere with, labor employed by Sublandlord, or in the event of the
occurrence of any work stoppage, strike or other labor dispute on the Premises
arising out of or in connection with Subtenant’s contractor or contractors, then
Sublandlord shall have the right to require Subtenant to remove or to cause the
removal of those contractors designated by Sublandlord. The term “qualified
contractors” as used herein shall mean contractors selected by Subtenant and
approved by Sublandlord and Master Landlord, provided that the contractors shall
be reputable contractors who are not affiliates of Subtenant.

 





 

--------------------------------------------------------------------------------

 



(b)       Subtenant hereby acknowledges and agrees that all other relevant
provisions of the Sublease shall also govern the Finish Work, and Subtenant
agrees to comply with all such provisions to the extent such provisions are not
inconsistent with the provisions of this Exhibit.

 

5.         (a)       In connection with the Finish Work, provided no Event of
Default is occurring and Subtenant has not received any notification of such
Event of Default, Sublandlord agrees to pay to Subtenant an amount equal to the
lesser of (i) a work allowance in the amount of $13.00 per square foot with
respect to the Sublease Premises (second floor only), for a total Work Allowance
of $323,752 (based upon 24,904 sf) or (ii) the actual out-of-pocket costs
incurred by Subtenant in connection with the Finish Work (such lesser amount
being hereinafter referred to as the “Work Allowance”). Any unused portion of
the Work Allowance can be converted to payment of Rent in accordance with
Section (d) herein. In no event shall Sublandlord for liable any costs of the
Finish Work in excess of the Work Allowance.

 

(b)       To receive the Work Allowance, Subtenant shall submit to Sublandlord a
standard AIA requisition form after the Subtenant has substantially completed
the Finish Work and after the Commencement Date has occurred. Attached to the
AIA requisition form shall be (i) a certification from Subtenant’s architect
certifying that the Finish Work has been completed in accordance with the Final
Plans, (ii) lien waivers from all contractors, subcontractors, suppliers and
materialmen who performed work, furnished services or provided materials in
connection with the Finish Work (iii) a copy of any certificate of occupancy
and/or any other permit or approval required in connection with the completion
of the Finish Work and/or Subtenant’s occupancy of the Subleased Premises, and
(iv) evidence of the costs of the Finish Work reasonably satisfactory to
Sublandlord. Sublandlord shall pay the Work Allowance to Subtenant within thirty
(30) days after Sublandlord’s receipt of the AIA requisition form and the other
required documentation, provided no Event of Default is occurring and Subtenant
has not received any notification of such Event of Default.

 

(c)       Subtenant acknowledges and agrees that the Work Allowance may be
applied only against the actual reasonable out-of-pocket “costs” incurred by
Subtenant in connection with the Finish Work. The term “costs” shall mean only
the cost of labor and materials, general conditions costs, permit and inspection
fees and architectural and engineering fees.

 

(d)       If Subtenant has not exhausted the entire Work Allowance on or before
the date on which Subtenant first occupies the Sublease Premises or any portion
of the Sublease Premises for the purpose of conducting its business, any
unexhausted portion of the Work Allowance shall be credited against Base Rent
next becoming due.

 





 

--------------------------------------------------------------------------------

 



Exhibit D

 

FF&E Listing

 





 

--------------------------------------------------------------------------------

 



 

    

Endo Pharmaceuticals

 

1400 Atwater Drive

 

Malvern, PA 19355

 

484.216.0000

 

 

 

endo.com

 

Picture 17 [ex-10d1g015.jpg]

 

640 Lee Rd. 1st and 2nd floor Furniture

 

Private Office Setups -

 

1st floor – 28

2nd floor – 40

 

Complete Workstations -

 

1st floor -18 2nd floor - 18

 

Ancillary - Throughout the floors

 

1st floor - 12’x4’ Conference table & 3 Conference Room Credenza’s

2nd Floor - 10’x4’ Conference table & 5 Conference Room Credenza’s

 

***No Seating is available****

 

--------------------------------------------------------------------------------